--------------------------------------------------------------------------------

Execution Version

 

VOTING TRUST AGREEMENT

SUNOPTA INC.

and

SUNOPTA FOODS INC.

and

ENGAGED CAPITAL FLAGSHIP MASTER FUND, LP

and

ENGAGED CAPITAL, LLC

and

ENGAGED CAPITAL CO-INVEST IV-A, LP

and

ENGAGED CAPITAL HOLDINGS, LLC


and

ANY AFFILIATE OF AN INVESTOR
THAT BECOMES A HOLDER OF SERIES B PREFERRED SHARES


April 24, 2020




--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1
INTERPRETATION       1.1 Defined Terms 1 1.2 Defined Terms in the Series B
Preferred Share Terms 1 1.3 Rules of Construction 1 1.4 Entire Agreement 1
1.5 Time of Essence 1 1.6 Governing Law and Submission to Jurisdiction 1
1.7 Severability 1     ARTICLE 2
VOTING TRUST       2.1 Establishment of Trust 1     ARTICLE 3
INITIAL VOTING TRUST       3.1 Initial Issuance of the Series 2 Special Voting
Shares 1 3.2 Ongoing Issuances or Redemptions of the Series 2 Special Voting
Shares 1 3.3 Ownership of the Series 2 Special Voting Shares 1     ARTICLE 4
EXERCISE OF VOTING RIGHTS       4.1 Voting Rights 1 4.2 Excluded Matters 1
4.3 Number of Votes 1 4.4 Copies of Shareholder Information and Other Materials
1 4.5 Entitlement to Direct Votes or Attend Meeting 1     ARTICLE 5
EXERCISE OF STATUTORY RIGHTS       5.1 Statutory Rights 1 5.2 Entitlement to
Direct Exercise of Statutory Rights 1     ARTICLE 6
CONCERNING THE TRUSTEE       6.1 Powers and Duties of the Trustee 1
6.2 Acceptance of Trust 1 6.3 Income Tax Returns 1 6.4 Change of Trustee 1
6.5 Termination of Trust 1

- i -

--------------------------------------------------------------------------------


ARTICLE 7
MISCELLANEOUS       7.1 Notices 1 7.2 Amendments and Waivers 1 7.3 Successor 1
7.4 Assignment 1 7.5 Successors and Assigns 1 7.6 Further Assurances 1
7.7 Counterparts 1

- ii -

--------------------------------------------------------------------------------

VOTING TRUST AGREEMENT

THIS AGREEMENT made the 24th day of April, 2020,

BETWEEN:

ENGAGED CAPITAL FLAGSHIP MASTER FUND, LP, an exempted limited partnership
existing under the laws of the Cayman Islands,

- and -

ENGAGED CAPITAL, LLC, a limited liability company existing under the laws of the
State of Delaware,

- and -

ENGAGED CAPITAL CO-INVEST IV-A, LP, a limited partnership existing under the
laws of the State of Delaware,

(collectively, hereinafter referred to as the "Investors " and each and
"Investor"),

- and -

SUNOPTA INC., a corporation existing under the federal laws of Canada,


(hereinafter referred to as the "Parent",

- and -

SUNOPTA FOODS INC., a corporation existing under the laws of the State of
Delaware,

(hereinafter referred to as the "Issuer"),

- and -

ENGAGED CAPITAL HOLDINGS, LLC, in its capacity as the trustee of the Trust
hereunder, the "Trustee"),

- and -

--------------------------------------------------------------------------------

- 2 -

 

Any other Holder of Series B Preferred Shares, from time to time.

WHEREAS the Parent, the Issuer and the Investors have entered into a securities
subscription agreement dated as of April 15, 2020 (the "Subscription Agreement")
pursuant to which the Investors subscribed for the Series B-1 Preferred Shares
and agreed to subscribe for, only if and to the extent the Parent exercises the
Series B-2 Sale Option, the Series B-2 Preferred Shares (each as defined below);

WHEREAS the Investors are the beneficial holders of an aggregate of 15,000
Series B-1 Preferred Shares (as defined herein);

AND WHEREAS the Parent, the Issuer, the Trustee and the Investors have agreed to
enter into this Agreement so as to recognize and provide for the right of the
Trustee to exercise the Voting Rights (as defined herein), for and on behalf of
the Beneficiaries (as defined herein);

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants and agreements of the Parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each Parties), the Parties agree as follows:

ARTICLE 1
INTERPRETATION

1.1 Defined Terms

For the purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings.

"Act" means the Canada Business Corporations Act;

"Affiliate" means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. For the purposes of this definition, "control" when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

"Beneficially Owned" has the meaning give to that term in the Shareholder Rights
Plan;

"Beneficiaries" means the Holders of Series B Preferred Shares from time to
time;

"Beneficiary Votes" has the meaning given to that term in Section 4.3;

"Business Day" means any day, other than (a) a Saturday, Sunday or statutory
holiday in the Province of Ontario or the State of New York and (b) a day on
which banks are generally closed in the Province of Ontario or the State of New
York;

--------------------------------------------------------------------------------

- 3 -

"Common Shares" means the common shares in the capital of the Parent;

"Common Share Entitlement on Exchange" means, in respect of a Beneficiary at a
particular time, a number equal to the maximum number of Common Shares that such
Beneficiary would be entitled to receive upon exchange of its Series B-1
Preferred Shares pursuant to Section 6.1 of the Series B-1 Preferred Share Terms
at such time and its Series B-2 Preferred Shares pursuant to Section 6.1 of the
Series B-2 Preferred Share Terms at such time, and for greater certainty , in
each case, having regard to Sections 6.11.1, 6.11.2 and 6.11.4 of the Series B-1
Preferred Share Terms and Series B-2 Preferred Shares Terms, as applicable;

"Change of Control" has the meaning given to that term in the Series B-1
Preferred Share Terms and the Series B-2 Preferred Share Terms;

"Exchange Agreement" means the exchange and support agreement dated as of the
date hereof between the Investors, the Parent and the Issuer;

"Excluded Matter" has the meaning given to that term in Section 4.2;

"Governmental Entity" means any domestic or foreign federal, provincial,
regional, state, municipal or other government, governmental department, agency,
authority or body (whether administrative, legislative, executive or otherwise),
court, tribunal, commission or commissioner, bureau, minister or ministry, board
or agency, or other regulatory authority, including any securities regulatory
authorities and stock exchange;

"Holder" means a holder of Series B Preferred Shares from time to time that is
an Investor or an Affiliate of the Investors;

"Investor Rights Agreement" means that certain investor rights agreement entered
into between the Investors, the Parent and the Issuer on the date hereof;

"Investors" means collectively, Engaged Capital Flagship Master Fund, LP, 
Engaged Capital, LLC and Engaged Capital Co-Invest IV-A, LP;

"Issuer" has the meaning given to that term in the recitals hereto;

"NASDAQ" means the NASDAQ stock market or any successor thereto;

"Parent" has the meaning given to that term in the recitals hereto;

"Parent Consent" has the meaning given to that term in Section 4.3;

"Parent Meeting" has the meaning given to that term in Section 4.3;

"Parties" means the Parent, the Issuer, the Investors and the Holders who may
become a Party to this Agreement from time to time, and "Party" means any one of
them;

--------------------------------------------------------------------------------

- 4 -

"Person" means and includes any individual, company, limited partnership,
general partnership, joint stock company, limited liability company, joint
venture, association, company, trust, bank, trust company, pension fund,
business trust or other organization, whether or not a legal entity and any
Governmental Entity;

"Permanent Voting Cap" has the meaning given to that term in Section 4.3(c);

"PIF" means a personal information form prepared in accordance with the
requirements of the TSX;

"Proportionate Share" means, with respect to each Beneficiary, the percentage
equal to the quotient of (a) the Common Share Entitlement on Exchange of such
Beneficiary divided by (b) the aggregate Common Share Entitlement on Exchange of
all Beneficiaries;

"Record Date" means the record date established by the Parent or by the Act for
purposes of determining shareholders entitled to vote at a Parent Meeting;

"Regulatory Approval" means that the applicable waiting period under section 123
of the Competition Act (Canada) shall have expired or been terminated or waived
or the obligation to comply with Part IX of the Competition Act (Canada) will
have been waived in accordance with subsection 113(c) of the Competition Act
(Canada) in each case in order for a Beneficiary (and its "affiliates" for the
purposes of the Competition Act (Canada)) to be entitled to exercise the
Beneficiary Votes contemplated in this Agreement;

"Regulatory Voting Cap" has the meaning given to that term in Section 4.3(d);

"Special Share, Series 2" means each Special Share, Series 2 in the capital of
the Parent which entitles the holder of record to one vote per share at a Parent
Meeting;

"Series 2 Special Voting Share" means each Special Share, Series 2 held in the
Trust pursuant to the terms of this Agreement;

"Series B Preferred Shares" means the Series B-1 Preferred Shares subscribed for
by the Investors pursuant to the Subscription Agreement and the Series B-2
Preferred Shares solely if and to the extent issued to the Investors pursuant to
the Subscription Agreement;

"Series B-1 Preferred Share Terms" means the terms of the Series B-1 Preferred
Shares as set out in Section C of Article Fourth in Schedule 1.1;

"Series B-1 Preferred Shares" means shares of Series B-1 Preferred Stock, par
value $0.001 per share, in the capital of the Issuer;

Series B-2 Preferred Share Terms" means the terms of the Series B-2 Preferred
Shares as set out in Section D of Article Fourth in Schedule 1.1;

"Series B-2 Preferred Shares" means shares of Series B-2 Preferred Stock, par
value $0.001 per share, in the capital of the Issuer;

--------------------------------------------------------------------------------

- 5 -

"Series B-2 Sale Option" means the right of the Parent to require the Investors
to purchase Series B-2 Preferred Shares, as further described in the
Subscription Agreement;

"Shareholder Rights Plan" means the amended and restated shareholder rights plan
agreement dated as of November 10, 2015 between Parent and American Stock
Transfer and Trust Company, LLC, as rights agent, as amended and restated as of
April 18, 2016 as amended, restated, succeeded or replaced from time to time,
and any similar plan adopted from time to time;

"Statutory Rights" means the right of a shareholder of the Parent pursuant to
sections 21, 103(5), 120(6.1), 137, 138(4), 143, 144, 145, 157(2), 167, 168(2),
175, 211, 214, 229, 239 and 241 of the Act;

"Subscription Agreement" has the meaning given to such term in the recitals
hereto;

"Transaction Agreements" means this Agreement, the Investor Rights Agreement and
the Exchange Agreement;

"Trust" means the trust created by this Agreement under the laws of the Province
of Ontario;

"Trust Estate" means the Series 2 Special Voting Shares, any other securities
and any money or other property which may be held by the Trustee from time to
time pursuant to this Agreement;

"Trustee" has the meaning given to that term in the recitals hereto and, subject
to the provisions of Section 6.4, includes any successor trustee or permitted
assigns;

"TSX" means the Toronto Stock Exchange or any successor thereto; and

"Voting Rights" means the aggregate voting rights attached to all of the Series
2 Special Voting Shares.

1.2 Defined Terms in the Series B Preferred Share Terms

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Series B-1 Preferred Share Terms and Series B-2
Preferred Share Terms, as applicable.

1.3 Rules of Construction

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires, in this Agreement:

(a) the terms "Agreement", "this Agreement", "the Agreement", "hereto",
"hereof", "herein", "hereby", "hereunder" and similar expressions refer to this
Agreement in its entirety and not to any particular provision hereof and include
any schedules or exhibits thereto;

--------------------------------------------------------------------------------

- 6 -

(b) references to an "Article" or "Section" followed by a number or letter refer
to the specified Article or Section to this Agreement;

(c) the division of this Agreement into articles and sections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

(d) words importing the singular number only shall include the plural and vice
versa and words importing the use of any gender shall include all genders;

(e) the word "including" is deemed to mean "including without limitation";

(f) any reference to this Agreement means this Agreement as amended, modified,
replaced or supplemented from time to time;

(g) any reference to a statute, regulation or rule shall be construed to be a
reference thereto as the same may from time to time be amended, re-enacted or
replaced, and any reference to a statute shall include any regulations or rules
made thereunder;

(h) all dollar amounts refer to currency of the United States;

(i) any time period within which a payment is to be made or any other action is
to be taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends; and

(j) whenever any action is required to be taken or period of time is to expire
on a day other than a Business Day, such action shall be taken or period shall
expire on the next following Business Day.

1.4 Entire Agreement

The Transaction Agreements and the terms of the Series 2 Special Voting Shares
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings,
negotiations and discussions, whether written or oral.  There are no conditions,
covenants, agreements, representations, warranties or other provisions, express
or implied, collateral, statutory or otherwise, relating to the subject matter
hereof except as provided in the Transaction Agreements and the terms of the
Series 2 Special Voting Shares.

1.5 Time of Essence

Time shall be of the essence of this Agreement.

1.6 Governing Law and Submission to Jurisdiction

(a) This Agreement shall be interpreted and enforced in accordance with, and the
respective rights and obligations of the Parties shall be governed by, the laws
of the Province of Ontario and the federal laws of Canada applicable in that
province.

--------------------------------------------------------------------------------

- 7 -

(b) Each of the Parties irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of the courts of the Province of Ontario over any
action or proceeding arising out of or relating to this Agreement, (ii) waives
any objection that it might otherwise be entitled to assert to the jurisdiction
of such courts and (iii) agrees not to assert that such courts are not a
convenient forum for the determination of any such action or proceeding.

1.7 Severability

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Parties hereto. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties hereto
as closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

ARTICLE 2
VOTING TRUST

2.1 Establishment of Trust

The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided and agree on the terms upon which Series 2
Special Voting Shares shall be issued or redeemed from time to time in
accordance with this Agreement.  The Trustee shall hold the Series 2 Special
Voting Shares in order to enable the Trustee to exercise the Voting Rights and
the Statutory Rights, in each case, as trustee for and on behalf of the
Beneficiaries as provided in this Agreement.

ARTICLE 3
INITIAL VOTING TRUST

3.1 Initial Issuance of the Series 2 Special Voting Shares

Immediately following the execution of this Agreement or, if later, immediately
after the date that the TSX has confirmed to the Parent, the Issuer and the
Investors that the PIFs required by the TSX to be filed by the Investors in
connection with the Transaction Agreements have been cleared by the TSX,
6,000,000 Series 2 Special Voting Shares shall be issued and deposited with the
Trustee (and the certificate representing such shares shall be delivered to the
Trustee) to be hereafter held of record by the Trustee as trustee for and on
behalf of, and for the use and benefit of, the Beneficiaries in accordance with
the provisions of this Agreement. The Parent hereby does or shall, as the case
may be, acknowledge receipt of US$60 and other good and valuable consideration
(and the adequacy thereof) from the Trustee for the issuance of the 6,000,000
Series 2 Special Voting Shares and the Trustee hereby does or shall, as the case
may be, acknowledge receipt of a share certificate representing 6,000,000 Series
2 Special Voting Shares.

--------------------------------------------------------------------------------

- 8 -

3.2 Ongoing Issuances or Redemptions of the Series 2 Special Voting Shares

(a) Subject to the restrictions and limitations set out herein, the number of
Series 2 Special Voting Shares outstanding at any time shall be equal to the
aggregate of (i) the number of outstanding Series B-1 Preferred Shares held by
the Holders at such time multiplied by the quotient obtained by dividing the
Liquidation Preference of the Series B-1 Preferred Shares at such time by the
Exchange Price of the Series B-1 Preferred Shares, in effect at such time and
(ii) the number of outstanding Series B-2 Preferred Shares held by the Holders
at such time multiplied by the quotient obtained by dividing the Liquidation
Preference of the Series B-2 Preferred Shares at such time by the Exchange Price
of the Series B-2 Preferred Shares in effect at such time.

(b) Within five Business Days of any adjustment or change to the Liquidation
Preference or Exchange Price of the Series B-1 Preferred Shares or the Series
B-2 Preferred Shares, as the case may be, the number of outstanding Series B-1
Preferred Shares or Series B-2 Preferred Shares held by the Holders, as the case
may be, or the number of Common Shares or other voting securities held by or
over which voting or dispositive control or direction is exercised by the
Holders, and immediately upon the issuance of any Series B-2 Preferred Shares to
the Investors on the Subsequent Closing Date (as defined in the Subscription
Agreement), if any, the Parent shall issue and deposit with the Trustee or
redeem such number of outstanding Series 2 Special Voting Shares as is necessary
to ensure that the aggregate number of Series 2 Special Voting Shares issued and
deposited with the Trustee under this Agreement is equal to the number of Series
2 Special Voting Shares calculated in accordance with Section 3.2(a) and Section
3.2(d). Any Series 2 Special Voting Shares so issued shall thereafter be held of
record by the Trustee as trustee for and on behalf of, and for the use and
benefit of, the Beneficiaries in accordance with the provisions of this
Agreement.

(c) The Parties hereby acknowledge and agree that each Series 2 Special Voting
Share issued or redeemed in accordance with the terms of Section 3.2(b) shall be
issued or redeemed, as applicable, at a price of $0.00001 per share.

(d) Notwithstanding Section 3.2(a), no additional Series 2 Special Voting Shares
shall be issued, and Series 2 Special Voting Shares shall be redeemed under
Section 3.2(b) as necessary to ensure that no Beneficiary has Beneficiary Votes
in an amount in excess of such Beneficiary's Common Share Entitlement on
Exchange. Upon an increase or decrease in such Beneficiary's Common Share
Entitlement on Exchange, a corresponding number of Series 2 Special Voting
Shares shall be issued or redeemed in accordance with Section 3.2(b) within five
Business Days following the date that is 45 days after the fiscal quarter end
immediately following such increase.

3.3 Ownership of the Series 2 Special Voting Shares

During the term of the Trust and subject to the terms and conditions of this
Agreement, the Trustee shall have control and the exclusive administration of
the Series 2 Special Voting Shares and shall be entitled to exercise all of the
rights and powers of an owner with respect to the Series 2 Special Voting Shares
provided that the Trustee shall:

--------------------------------------------------------------------------------

- 9 -

(a) hold the Series 2 Special Voting Shares and all the rights related thereto
as trustee solely for the use and benefit of the Beneficiaries in accordance
with the provisions of this Agreement; and

(b) except as specifically authorized by this Agreement, including any transfers
to Affiliates authorized under Section 7.4, have no power or authority to sell,
transfer, vote or otherwise deal in or with the Series 2 Special Voting Shares,
and the Series 2 Special Voting Shares shall not be used or disposed of by the
Trustee for any purpose (including for exercising dissent or appraisal rights
relating to the Series 2 Special Voting Shares) other than the purposes for
which this Trust is created pursuant to this Agreement.

ARTICLE 4
EXERCISE OF VOTING RIGHTS

4.1 Voting Rights

Subject to Sections 4.2 and 4.3, the Trustee, as the holder of record of the
Series 2 Special Voting Shares, shall be entitled to all of the Voting Rights,
including the right to vote the Series 2 Special Voting Shares in person or by
proxy on any matters, questions, proposals or propositions whatsoever that may
properly come before the shareholders of the Parent at a Parent Meeting, subject
to the terms of the Series 2 Special Voting Shares and the right to consent in
connection with a Parent Consent; provided, that neither the Trustee nor any
representative of the Trustee shall be required to attend any Parent Meeting in
person in order to exercise the Trustee's Voting Rights hereunder.  The Voting
Rights shall be and remain vested in and exercised by the Trustee.  The Trustee:

(a) shall exercise the Voting Rights only on the basis of instructions received
from Beneficiaries entitled to instruct the Trustee as to the voting thereof
pursuant to this Agreement in connection with each Parent Meeting or Parent
Consent; and

(b) to the extent that no instructions are received from a Beneficiary with
respect to the Voting Rights to which such Beneficiary is entitled, shall not
exercise or permit the exercise of such Voting Rights.

4.2 Excluded Matters

Notwithstanding Section 4.1, the Trustee shall not be entitled to exercise any
Voting Rights in connection with any proposal submitted to the shareholders of
the Parent at a Parent Meeting (each, an "Excluded Matter"):

(a) where the Investors would be restricted from voting by applicable law,
including the requirements, if applicable, of Multilateral Instrument 61-101 -
Protection of Minority Security Holders in Special Transactions; or

(b) in respect of any amendment, waiver, renewal or replacement of the Parent's
Shareholder Rights Plan.

--------------------------------------------------------------------------------

- 10 -

4.3 Number of Votes

(a) With respect to all meetings of shareholders of the Parent at which holders
of Common Shares are entitled to vote (each, a "Parent Meeting") and with
respect to all written consents sought from holders of Common Shares (each a
"Parent Consent"), each Beneficiary shall be entitled to instruct the Trustee to
cast and exercise, in the manner instructed, that number of votes equal to its
Proportionate Share of the Series 2 Special Voting Shares outstanding on the
Record Date (the "Beneficiary Votes"), in respect of each matter, question,
proposal or proposition to be voted on at such Parent Meeting or in connection
with such Parent Consent, (other than any Excluded Matters). 

(b) Notwithstanding Section 4.3(a), the maximum number of Beneficiary Votes with
respect to which the Holders may provide instructions to the Trustee shall be
limited such that the aggregate of the Beneficiary Votes and the total number of
votes attributable to Common Shares and all other voting securities of the
Parent held by or over which voting or dispositive control or direction is
exercised by the Holders and their Affiliates does not exceed 19.99% of the
votes eligible to be cast by all security holders of the Parent (the "Floating
Voting Cap"), and each Holder shall be entitled to a number of Beneficiary Votes
equal to its Proportionate Share of such Floating Voting Cap.

(c) Notwithstanding Section 4.3(a), no Beneficiary shall exercise any
Beneficiary Votes in an amount in excess of such Beneficiary's Common Share
Entitlement on Exchange (the "Permanent Voting Cap").

(d) Notwithstanding Section 4.3(a), until all necessary Regulatory Approvals, if
any, have been obtained, the maximum number of Beneficiary Votes with respect to
which a Beneficiary may provide instructions to the Trustee shall be limited
such that the number of Beneficiary Votes with respect to which such Beneficiary
(and its "affiliates" for the purposes of the Competition Act (Canada)) may
provide instructions to the Trustee does not exceed the number of votes which
such Beneficiary (and its "affiliates" for the purposes of the Competition Act
(Canada)) is allowed to cast at any Parent Meeting prior to obtaining all
necessary Regulatory Approvals, if any (the "Regulatory Voting Cap").

(e) Notwithstanding Sections 4.3(a) and 4.3(d), if (i) any necessary Regulatory
Approvals have not been obtained and (ii) a Beneficiary (and its "affiliates"
for the purposes of the Competition Act (Canada)) beneficially owns or controls
any Common Shares or any other shares of capital stock in the Corporation
entitled to vote at a Parent Meeting, then such Beneficiary shall ensure that
(x) the aggregate number of Beneficiary Votes exercised by such Beneficiary (and
its "affiliates" for the purposes of the Competition Act (Canada)) in respect of
such Parent Meeting combined with (y) the aggregate number of votes attached to
such Common Shares or any other shares of capital stock in the Corporation
entitled to vote at a Parent Meeting that are exercised in respect of such
Parent Meeting, do not exceed the Regulatory Voting Cap. 

--------------------------------------------------------------------------------

- 11 -

4.4 Copies of Shareholder Information and Other Materials

(a) The Parent will mail or cause to be mailed or otherwise communicate to the
Trustee (in the same manner and at the same time as such deliveries or
communications are made to the holders of Common Shares):

(i) copies of all proxy materials (including notices of Parent Meetings but
excluding proxies to vote Common Shares), information statements, reports
(including all interim and annual financial statements) and other written
communications that, in each case, are to be distributed from time to time to
holders of Common Shares; and

(ii) with respect to each Parent Meeting at which, or each Parent Consent with
respect to which, the Beneficiaries are entitled to exercise Beneficiary Votes,
a form of direction whereby the Beneficiary may direct and instruct the Trustee
as contemplated herein.

(b) As soon as reasonably practicable after receipt by the Parent or
shareholders of the Parent (if such receipt is known by the Parent) of any
material sent or given by or on behalf of a third party to holders of Common
Shares generally, including dissident proxy and information circulars (and
related information and material) and take-over bid, issuer bid, tender and
exchange offer circulars (and related information and material), the Parent
shall use its reasonable commercial efforts to obtain and deliver to the
Beneficiaries copies thereof (unless the same has been provided directly to the
Beneficiaries by such third party).

4.5 Entitlement to Direct Votes or Attend Meeting

With respect to any Parent Meeting or Parent Consent, each Beneficiary will be
entitled to instruct the Trustee with respect to the exercise of the Beneficiary
Votes to which such Beneficiary is entitled. With respect to any Parent Meeting,
each Beneficiary will be entitled to attend such meeting and personally exercise
thereat, as the proxy of the Trustee, the Beneficiary Votes to which such
Beneficiary is entitled.  Any Beneficiary exercising such Beneficiary Votes
shall have the same rights as the Trustee to speak at the Parent Meeting in
respect of any matter, question, proposal or proposition, to vote by way of
ballot at the meeting in respect of any matter, question, proposal or
proposition, and to vote by way of a show of hands in respect of any matter,
question or proposition.

ARTICLE 5
EXERCISE OF STATUTORY RIGHTS

5.1 Statutory Rights

Subject to the restrictions set forth in Section 6.3 of the Investor Rights
Agreement, wherever and to the extent that the Act confers a Statutory Right,
the Parent acknowledges and agrees that the Beneficiaries are entitled to the
benefit of such Statutory Right through the Trustee, as the holder of record of
the Series 2 Special Voting Shares.

--------------------------------------------------------------------------------

- 12 -

5.2 Entitlement to Direct Exercise of Statutory Rights

Upon the written request of a Beneficiary delivered to the Trustee, the Parent
and the Trustee shall cooperate to facilitate the exercise of such Statutory
Right on behalf of the Beneficiary entitled to instruct the Trustee as to the
exercise thereof, such exercise of the Statutory Right to be treated, to the
maximum extent possible, on the basis that such Beneficiary was the registered
owner of a number of Common Shares equal to its Proportionate Share of the
outstanding Series 2 Special Voting Shares.

ARTICLE 6
CONCERNING THE TRUSTEE

6.1 Powers and Duties of the Trustee

(a) The rights, powers, duties and authorities of the Trustee under this
Agreement, in its capacity as Trustee of the Trust, shall include:

(i) receipt and deposit of the Series 2 Special Voting Shares as trustee for and
on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

(ii) granting proxies to Beneficiaries as provided in this Agreement;

(iii)       voting the Beneficiary Votes in accordance with the provisions of
this Agreement;

(iv)       exercising the Statutory Rights in accordance with the provisions of
this Agreement;

(v)       holding title to the Trust Estate;

(vi)      investing any monies forming, from time to time, a part of the Trust
Estate as provided in this Agreement; and

(vii)     taking such other actions and doing such other things as are
specifically provided in this Agreement.

(b) The Trustee in exercising its rights, powers, duties and authorities
hereunder shall act honestly and in good faith and with a view to the best
interests of the Beneficiaries and shall exercise the care, diligence and skill
that a reasonably prudent trustee would exercise in comparable circumstances.

(c) In the exercise of such rights, powers, duties and authorities, the Trustee
is granted by the Investors such incidental and additional rights, powers,
duties and authority not in conflict with any of its obligations hereunder or
the provisions of this Agreement as the Trustee, acting in good faith and in the
reasonable exercise of its discretion, may deem necessary or appropriate to
effect the purpose of the Trust.

--------------------------------------------------------------------------------

- 13 -

6.2 Acceptance of Trust

The Trustee hereby accepts the Trust created and provided for by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various Holders who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.

6.3 Income Tax Returns

The Trustee shall, to the extent necessary, prepare and file on behalf of the
Trust appropriate United States and Canadian income tax returns and any other
returns or reports as may be required by applicable law, the whole at the cost
and expense of the Parent. In connection therewith, the Trustee may obtain the
advice and assistance of such experts or advisors as the Trustee considers
necessary or advisable (who may be experts or advisors to Parent). If requested
by the Trustee, the Parent shall retain qualified experts or advisors for the
purpose of providing such tax advice or assistance.

6.4 Change of Trustee

(a) Subject to Section 7.4, the Trustee, or any trustee hereafter appointed, may
at any time resign by giving written notice of such resignation to the Parent,
the Issuer and the Holders provided that such resignation shall not take effect
until the date of the appointment of a successor trustee by the Parties, each
acting reasonably, and the acceptance of such appointment by the successor
trustee.  Upon receiving such notice of resignation, the Parties shall promptly
appoint a successor trustee.  Failing the appointment and acceptance of a
successor trustee, a successor trustee may be appointed by order of a court of
competent jurisdiction upon application of one or more of the Parties to this
Agreement.

(b) Upon acceptance of appointment by a successor trustee as provided herein,
the Trustee shall cause to be mailed notice of the succession of such trustee
hereunder to each Beneficiary.

6.5 Termination of Trust

The Trust created by this Agreement shall continue until the earliest to occur
of the following events:

(a) no outstanding Series B Preferred Shares are held by any Holder; and

(b) 21 years after the death of the last surviving issue of Her Majesty Queen
Elizabeth II alive on the date of the creation of the Trust.

--------------------------------------------------------------------------------

- 14 -

ARTICLE 7
MISCELLANEOUS

7.1 Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by fax or
e-mail or similar means of recorded electronic communication or sent by
registered mail, charges prepaid, addressed as follows:

(i) in the case of the Parent or the Issuer:

7301 Ohms Lane, Suite 600
Edina, Minnesota 55439

Attention: Chief Administrative Officer
Facsimile: [Redacted]
E-mail: [Redacted]

with a copy to:

Davies Ward Phillips & Vineberg LLP
155 Wellington Street West
Toronto, Ontario  M5V 3J7

Attention: Patricia Olasker
Facsimile: [Redacted]
E-mail: [Redacted]

(ii) in the case of the Investors:

Engaged Capital, LLC
610 Newport Center Drive, Suite 250 

Newport Beach, California 92660
Attention: Glenn W. Welling
E-mail: [Redacted]

with a copy to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attention: Steve Wolosky and Ryan Nebel

Facsimile: [Redacted]

E-mail: [Redacted]

and

--------------------------------------------------------------------------------

- 15 -

Goodmans LLP
333 Bay Street, Suite 3400
Toronto, Ontario M5H 2S7

Attention: Jon Feldman and Michael Partridge

Facsimile: [Redacted]
E-mail: [Redacted]

(iii) in the case of any other Holder, to the address of the Holder contained on
the register of Holders maintained by the Issuer.

(b) Any such notice or other communication shall be deemed to have been given
and received on the day on which it was delivered or transmitted (or, if such
day is not a Business Day or if delivery or transmission is made on a Business
Day after 5:00 p.m. (Toronto time) at the place of receipt, then on the next
following Business Day) or, if mailed, on the third Business Day following the
date of mailing; provided, however, that if at the time of mailing or within
three Business Days thereafter there is or occurs a labour dispute or other
event which might reasonably be expected to disrupt the delivery of documents by
mail, any notice or other communication hereunder shall be delivered or
transmitted by means of recorded electronic communication as aforesaid.

(c) Any Parties may at any time change its address for service from time to time
by giving notice to the other Parties in accordance with this Section 7.1.

7.2 Amendments and Waivers

No amendment or waiver of any provision of this Agreement shall be binding on
any Parties unless consented to in writing by such Parties.  No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.

7.3 Successor

The Parent shall not effect a Capital Reorganization, other than a Change of
Control, unless as applicable, (i) the resulting Person or continuing
corporation (herein called the "Parent Successor"), by operation of law, shall
become, without more, bound by the terms and provisions of this Agreement and
issue Series 2 Special Voting Shares to the Trustee in accordance with the terms
and provisions of this Agreement, (ii) if not so bound, the Parent Successor
shall execute, prior to or contemporaneously with the consummation of such
transaction, a trust agreement supplemental hereto and such other instruments
(if any) to evidence the assumption by the Parent Successor of the obligations
of the Parent under this Agreement, including the issuance of Series 2 Special
Voting Shares to the Trustee in accordance with the terms and conditions of this
Agreement, or (iii) the parties amend this Agreement, as reasonably necessary,
in order that this Agreement shall apply with full force and effect, mutatis
mutandis, to all new securities into which Common Shares are changed as a result
of such Capital Reorganization.

--------------------------------------------------------------------------------

- 16 -

7.4 Assignment

No Parties may assign any of its rights or benefits under this Agreement, or
delegate any of its duties or obligations, except with the prior written consent
of the other Parties.  Notwithstanding the foregoing (a) each Holder may assign
and transfer all of its rights under this Agreement, without the consent of the
other Parties, to an Affiliate in connection with the sale or other disposition
of any Series B-1 Preferred Shares or Series B-2 Preferred Shares to such
Affiliate, in accordance with the Series B-1 Preferred Share Terms and the
Series B-2 Preferred Share Terms and the Investor Rights Agreement, and (b) the
Trustee may assign and transfer the Series 2 Special Voting Shares, together
with all of its rights, duties and obligations under this Agreement to an
Affiliate of the Trustee, without the consent of the other Parties.

7.5 Successors and Assigns

This Agreement shall enure to the benefit of and shall be binding on and
enforceable by and against the Parties and their respective successors or heirs,
executors, administrators and other legal personal representatives, and
permitted assigns.

7.6 Further Assurances

Each of the Parties hereto shall, from time to time hereafter and upon any
reasonable request of the other, promptly do, execute, deliver or cause to be
done, executed and delivered all further acts, documents and things as may be
required or necessary for the purposes of giving effect to this Agreement.

7.7 Counterparts

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all Parties had signed and delivered
the same document, and all counterparts shall be construed together to be an
original and will constitute one and the same agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the Parties.

 

SUNOPTA INC.

by

/s/ Scott Huckins

 

Name: Scott Huckins

 

Title: Chief Financial Officer


 

SUNOPTA FOODS INC.

by

/s/ Scott Huckins

 

Name: Scott Huckins

 

Title: Vice President

Signature Page – Voting Trust Agreement

--------------------------------------------------------------------------------


 

ENGAGED CAPITAL FLAGSHIP MASTER FUND, LP

 

By:

Engaged Capital, LLC

Its:

General Partner

 

 

 

 

By:

/s/ Glenn W. Welling

 

 

Name:  Glenn W. Welling

 

 

Title: Founder and Chief
 Investment Officer

 

 

 

 

ENGAGED CAPITAL, LLC

 

 

 

 

By:

/s/ Glenn W. Welling

 

 

Name:  Glenn W. Welling

 

 

Title: Founder and Chief
 Investment Officer

 

 

 

 

ENGAGED CAPITAL CO-INVEST IV-A, LP

 

By:

Engaged Capital, LLC

Its:

General Partner

 

 

 

 

By:

/s/ Glenn W. Welling

 

 

Name:  Glenn W. Welling

 

 

Title: Founder and Chief
 Investment Officer

Signature Page – Voting Trust Agreement

--------------------------------------------------------------------------------


 

ENGAGED CAPITAL HOLDINGS, LLC

 

by

/s/ Glenn W. Welling

 

Name: Glenn W. Welling

 

Title: Sole Member

Signature Page – Voting Trust Agreement

--------------------------------------------------------------------------------

SCHEDULE 1.1

SERIES B-1 PREFERRED SHARE TERMS
AND SERIES B-2 PREFERRED SHARE TERMS

See attached.




--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION
OF
SUNOPTA FOODS INC.

(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)

SunOpta Foods Inc., a corporation organized and existing under and by virtue of
the provisions of the General Corporation Law of the State of Delaware (the
"General Corporation Law"),

DOES HEREBY CERTIFY:

1. That the name of this corporation is SunOpta Foods Inc., and that this
corporation was originally incorporated pursuant to the General Corporation Law
on October 30, 2003 under the name SunOpta Holdings Inc.

2. That the board of directors of this corporation (the "Board of Directors")
duly adopted resolutions proposing to amend and restate the certificate of
incorporation of this corporation, declaring said amendment and restatement to
be advisable and in the best interests of this corporation and its sole
stockholder. The resolution setting forth the proposed amendment and restatement
is as follows:

RESOLVED, that the certificate of incorporation of this corporation and all
amendments thereto be amended and restated in its entirety to read as follows:

FIRST:  The name of this corporation is SunOpta Foods Inc. (the "Company").

SECOND:  The address of the registered office of the Company in the State of
Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle,
Zip Code 19801.  The name of its registered agent at such address is National
Registered Agents, Inc.

THIRD:  The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

FOURTH:  The total number of shares of all classes of stock which the Company
shall have authority to issue is 147,000 consisting of (i) 2,000 shares of
common stock, no par value per share ("Common Stock") and (ii) 145,000 shares of
Preferred Stock, $0.001 par value per share ("Preferred Stock"), of which 85,000
are hereby designated Series A Preferred Stock ("Series A Preferred Stock"),
30,000 are hereby designated Series B-1 Preferred Stock ("Series B-1 Preferred
Stock") and 30,000 are hereby designated Series B-2 Preferred Stock ("Series B-2
Preferred Stock").

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Company. 

--------------------------------------------------------------------------------

A. COMMON STOCK

1. General.  The voting, dividend and liquidation rights of the holders of the
Common Stock are subject to and qualified by the rights, powers and preferences
of the holders of the Preferred Stock set forth herein.

2. Voting.  The holders of the Common Stock are entitled to one vote for each
share of Common Stock held at all meetings of stockholders (and written actions
in lieu of meetings); provided, however, that, except as otherwise required by
law, holders of Common Stock, as such, shall not be entitled to vote on any
amendment to the Certificate of Incorporation that relates solely to the terms
of one or more outstanding series of Preferred Stock if the holders of such
affected series are entitled, either separately or together with the holders of
one or more other such series, to vote thereon pursuant to the Certificate of
Incorporation or pursuant to the General Corporation Law.

B. SERIES A PREFERRED STOCK

Of the Preferred Stock authorized and unissued by the Certificate of
Incorporation, 85,000 shares shall be designated Series A Preferred Stock with
the following rights, preferences, powers, privileges and restrictions,
qualifications and limitations.  Unless otherwise indicated, references to
"sections" or "subsections" in this Part B of this Article Fourth refer to
sections and subsections of Part B of this Article Fourth.

1. Definitions.  For purposes of this Part B of this Article Fourth, the
following definitions shall apply:

1.1 "ABL Agreement" shall mean that certain credit agreement, dated as of
February 11, 2016, by and among the Parent, the Company, The Organic Corporation
B.V., and the other parties signatory thereto, as amended, supplemented,
restated, converted, exchanged or replaced from time to time;

1.2 "Accrued Dividends" shall mean, with respect to any share of Preferred
Stock, as of any date, the dividends that have accrued on such share pursuant to
Section 2.1, less any dividends paid in cash pursuant to Section 2.1 or 2.2 or
dividends added to the Liquidation Preference pursuant to Sections 2.2, 2.5 or
2.6, from the Issue Date up to, but not including, such date;

1.3 "Accumulated Cash Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends that have been deemed Accumulated Cash Dividends in accordance with
Sections 2.3 and 2.6 as reduced by the payment of dividends out of such amount
pursuant to Section 2.4;

1.4 "Accumulated PIK Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends added to the Liquidation Preference in accordance with Sections 2.2,
2.5, and 2.6;

1.5 "Affiliate" means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.  For the purposes of this definition, "control" when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

2

--------------------------------------------------------------------------------

1.6 "Average VWAP" per share over a certain period shall mean the arithmetic
average of the VWAP per share for each Trading Day in such period;

1.7 "Beneficial Ownership Exchange Cap" shall have the meaning set forth in
Section 5.10.1;

1.8 "Board of Directors" shall mean the Board of Directors of the Company or,
with respect to any action to be taken by the Board of Directors, any committee
of the Board of Directors duly authorized to take such action;

1.9 "Business Day" shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America, Canada, the State of New York or the Province of Ontario shall not be
regarded as a Business Day;

1.10 "Capital Reorganization" shall have the meaning set forth in Section 5.5;

1.11 "Cash Dividends" shall have the meaning set forth in Section 2.1;

1.12 "Certificate of Incorporation" shall mean the Certificate of Incorporation
of the Company, as it may be amended or restated from time to time.

1.13 "Certificated Preferred Stock" shall have the meaning set forth in Section
10.2.1;

1.14 "Change of Control" shall mean the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of a merger, amalgamation or consolidation, which
are covered by subsections (b) and (c) below), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent and its Subsidiaries, taken as a whole, to any Person (other than to the
Parent or to any wholly-owned Subsidiary);

(b) the consummation of any transaction (including, without limitation, pursuant
to a merger, amalgamation or consolidation), the result of which is that any
Person (other than the Investor) becomes the "beneficial owner" (as defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 50% of the voting power of the Parent; provided, however, solely for
purposes of this subsection (ii), a "Person" shall include a "group" within the
meaning of Section 13(d) of the Exchange Act; or

(c) a plan or scheme of arrangement, merger, amalgamation, consolidation, stock
sale or other transaction that would result in the Parent's pre-transaction
shareholders ceasing to hold a majority of the outstanding Parent Common Shares
or outstanding common equity securities of the surviving entity immediately
following the completion of such transaction; or

3

--------------------------------------------------------------------------------

(d) Parent ceasing to own, either directly or indirectly, all of the outstanding
capital stock of the Company (other than the Preferred Stock, such other
securities that the Company is permitted to create without approval of the
Holders and any other securities that the Company creates with the requisite
approval of the Holders);

1.15 "Change of Control Redemption Date" shall have the meaning set forth in
Section 7.2;

1.16 "Change of Control Redemption Notice" shall have the meaning set forth in
Section 7.4;

1.17 "Change of Control Redemption Premium" shall mean, as to each share of
Preferred Stock at the time of a Change of Control Redemption Price and subject
to Section 5.10.2, the amount, assuming such dividends were paid as Cash
Dividends and are not compounding, of incremental dividends that would have
accrued had such a Preferred Stock remained outstanding from such time until and
including the fifth anniversary of its issuance date provided that if the Issued
Amount exceeds the Make Whole Issuable Maximum prior to the Change of Control
Redemption Date, then the Change of Control Redemption Premium shall thereafter
be zero dollars ($0.00); after such fifth anniversary, the Change of Control
Redemption Premium as to such Preferred Stock shall be zero;

1.18 "Change of Control Redemption Price" shall have the meaning set forth in
Section 7.3;

1.19 "Closing Sale Price" of the Parent Common Shares shall mean, as of any
date, the closing sale price per share (or if no closing sale price is reported,
the average of the closing bid and ask prices or, if more than one in either
case, the average of the average closing bid and the average closing ask prices)
on such date as reported on the principal Securities Exchange on which the
Parent Common Shares are traded or, if the Parent Common Shares are not traded
on a Securities Exchange, then a United States or Canadian national or regional
securities exchange on which the Parent Common Shares are traded, or, if the
Parent Common Shares are not so traded, then in the over-the-counter market as
reported by OTC Markets Group Inc.  or a similar organization.  In the absence
of such a quotation, the Closing Sale Price shall be an amount determined by the
Board of Directors to be the fair market value of a Parent Common Share;

1.20 "Common Stock" shall mean the common stock, no par value of the Company or
any other capital stock of the Company into which such Common Stock shall be
reclassified or changed;

1.21 "Company" shall mean SunOpta Foods Inc., a Delaware corporation;

1.22 "Credit Agreements" shall mean the Second Lien Loan Agreement and the ABL
Agreement;

1.23 "Dividend Change Date" shall mean the first day following the end of the
Company's third fiscal quarter in the year 2025;

4

--------------------------------------------------------------------------------

1.24 "Dividend Payment Date" shall mean the date that is forty-five (45) days
after the end of each fiscal quarter of the Company, unless the Board of
Directors designates an earlier date;

1.25 "Dividend Rate" shall mean, (i) the rate of 8.0% per annum for the period
from the Issue Date through to the Dividend Change Date, and (ii) 12.5% per
annum thereafter, subject in each case to adjustment as provided in Section 8;

1.26 "Dividend Record Date" shall mean, with respect to any fiscal quarter and
applicable Dividend Payment Date, the record date (which shall be a Business
Day) set by the Board of Directors for holders eligible to receive any dividend
declared for such fiscal quarter;

1.27 "Event of Noncompliance" shall mean:

(a) the Company fails to make any payment (other than Cash Dividends for fiscal
quarters ending prior to the Dividend Change Date) with respect to Preferred
Stock which it is required to make hereunder, or fails to pay Cash Dividends for
any quarter ending after the Dividend Change Date, whether or not such payment
or dividend is legally permissible or is prohibited by any agreement to which
the Company is subject, including payments pursuant to Sections 6.1 and 7.3 and
the payment of any Accumulated Cash Dividends on any Optional Exchange Date,
Optional Parent Put Exchange Date or Forced Exchange Date;

(b) the Company fails to deliver the required number of Parent Common Shares
contemplated by Section 5.1 on an Optional Exchange Date, the Parent fails to
deliver the required number of Parent Common Shares as contemplated by an
Optional Parent Put Right on an Optional Parent Put Exchange Date, or the
Company fails to make adjustments to the Exchange Rate as required pursuant to
Section 5.5, in each case as, if and when due and applicable, and except as
provided elsewhere herein, including Sections 5.6 and 5.10; or

(c) Parent or the Company, as applicable, fails to comply with any of Sections
2.1(a), 2.1(b), 2.1(c) 2.1(f), 6.1(a) and 6.1(b) of the Investor Rights
Agreement or of Sections 2.1, 2.4, 3.1 and 3.2(e) of the Exchange Agreement; or

(d) the Company or Parent makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts generally as they become due;
or an order, judgment or decree is entered adjudicating the Company or Parent
bankrupt or insolvent; or any order for relief with respect to the Company or
Parent is entered under the Federal Bankruptcy Code; or the Company or Parent
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or Parent, or of any substantial
part of the assets of the Company or Parent, or commences any proceeding (other
than a proceeding for the voluntary liquidation and dissolution of any
Subsidiary of Company) relating to the Company or Parent under any bankruptcy
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Company or Parent and
either (A) the Company or Parent by any act reasonably indicates its approval
thereof, consent thereto or acquiescence therein or (B) such petition,
application or proceeding is not dismissed within sixty (60) days;

5

--------------------------------------------------------------------------------

1.28 "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;

1.29 "Exchange Agreement" shall mean the Exchange and Support Agreement, dated
as of October 7, 2016, by and among Parent, the Company and the Holders, as
amended, supplemented, restated, exchanged or replaced from time to time;

1.30 "Exchange Cap" shall have the meaning set forth in Section 5.10;

1.31 "Exchange Date" shall mean the Optional Exchange Date or the Forced
Exchange Date, as applicable;

1.32 "Exchange Price" shall mean $7.50, as may be adjusted from time to time in
the manner set forth herein;

1.33 "Exchange Price Floor" means the consolidated closing bid price for the
Parent Common Shares as of 4 PM Eastern time on the Trading Day immediately
prior to the Issue Date, as reported by The NASDAQ Global Select Market, as such
price may be adjusted to account for subsequent share dividend, share split,
share combination, reclassification or similar transaction;

1.34 "Exchange Rate" shall have the meaning set forth in Section 5.1;

1.35 "Excluded Issuances" shall mean the sale or issuance of Parent Common
Shares, or securities convertible into, exercisable or exchangeable for Parent
Common Shares, (i) pursuant to any present or future employee, director or
consultant benefit plan, program or practice of or assumed by the Parent or any
of its Subsidiaries, (ii) pursuant to any option, warrant or right or
exchangeable or convertible security outstanding as of the Issue Date,
(including any Parent Common Shares delivered or deliverable pursuant to this
Article Fourth), (iii) as full or partial consideration for a merger,
acquisition, consolidation, joint venture, strategic alliance, or other similar
non-financing transaction, (iv) in connection with any litigation, investigation
or legal proceeding (or threatened litigation, investigation or legal
proceeding), and (v) triggering an adjustment under any provision of Section 5.5
other than 5.5.4;

1.36 "Ex-Date" means the first date on which the Parent Common Shares trade on
the applicable exchange or in the applicable market, regular way, without the
right to receive the issuance, dividend or distribution in question, from the
Parent or, if applicable from the seller of Parent Common Shares on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market;

1.37 "Forced Exchange Date" shall have the meaning set forth in Section 5.2;

1.38 "Forced Exchange Notice" shall have the meaning set forth in Section 5.2;

1.39 "Forced Exchange Notice Date" shall have the meaning set forth in Section
5.2;

6

--------------------------------------------------------------------------------

1.40 "Holder" and, unless the context requires otherwise, "holder" shall each
mean a holder of record of a share of Preferred Stock;

1.41 "Investor" shall mean one or more Affiliates of Oaktree Principal Fund VI,
L.P.;

1.42 "Investor Rights Agreement" shall mean the Investor Rights Agreement, dated
October 7, 2016, by and among the Parent, the Company and the Investor, as
amended, supplemented, restated, converted, exchanged or replaced from time to
time;

1.43 "Issue Date" shall mean the original date of issuance of the Preferred
Stock;

1.44 "Issued Amount" shall mean meaning given in Section 5.10.2;

1.45 "Junior Stock" shall mean the Common Stock and each other class of the
Company's capital stock or series of preferred stock established after the Issue
Date, by the Board of Directors, the terms of which do not expressly provide
that such class or series ranks senior to or on a parity with the Preferred
Stock as to dividend rights or rights upon the liquidation, winding-up or
dissolution of the Company;

1.46 "Liquidation Preference" shall mean, with respect to each share of
Preferred Stock, $1,000.00, as adjusted pursuant to Sections 2.2, 2.5 and 2.6,
in each case to the date of payment of the Liquidation Preference, the Exchange
Date, the Optional Redemption Date or the Change of Control Redemption Date, as
applicable;

1.47 "Make Whole Issuable Maximum" means 19.99% of the number of Parent Common
Shares outstanding on the Trading Day immediately prior to the Issue Date, as
such number may be adjusted to account for any subsequent share dividend, share
split, share combination, reclassification of similar transactions;

1.48 "Market Value" shall mean the Average VWAP during a 20 consecutive Trading
Day period ending on, and including, the Trading Day immediately prior to the
date of determination;

1.49 "Non-Cash Dividend Election" shall have the meaning set forth in Section
2.2;

1.50 "Officer" shall mean the Chief Executive Officer, the Chief Operating
Officer, the Chief Financial Officer, the General Counsel, any Executive Vice
President, any Senior Vice President, any Vice President, the Treasurer, the
Secretary or any Assistant Secretary of the Company;

1.51 "opening of business" shall mean 9:00 a.m. (Toronto time);

1.52 "Optional Exchange Date" shall have the meaning set forth in Section 5.1;

7

--------------------------------------------------------------------------------

1.53 "Optional Exchange Notice" shall have the meaning set forth in Section 5.1;

1.54 "Optional Exchange Notice Date" shall have the meaning set forth in Section
5.1;

1.55 "Optional Parent Put Exchange Date" shall mean the date shares of Preferred
Stock are exchanged for Parent Common Shares pursuant to an Optional Parent Put
Right;

1.56 "Optional Parent Put Right" shall mean the right of a Holder to exchange
shares of Preferred Stock for Parent Common Shares directly with the Parent
pursuant to the Exchange Agreement;

1.57 "Optional Redemption Date" shall have the meaning set forth in Section 6.1;

1.58 "Optional Redemption Notice" shall have the meaning set forth in Section
6.3;

1.59 "Optional Redemption Price" shall have the meaning set forth in Section
6.2;

1.60 "OSA" shall mean the Securities Act (Ontario), as amended from time to
time, and the regulations, rules and instruments promulgated thereunder;

1.61 "Ownership Notice" shall mean the notice of ownership of capital stock of
the Company containing the information required to be set forth or stated on
certificates pursuant to the Delaware General Corporation Law and, in the case
of an issuance of capital stock by the Company, in substantially the form
attached hereto as Exhibit B;

1.62 "Parent" shall mean SunOpta Inc., a company amalgamated under the Business
Corporations Act (Canada);

1.63 "Parent Common Shares" shall mean the common shares of the Parent;

1.64 "Parity Stock" shall mean any class of capital stock or series of preferred
stock established after the Issue Date by the Board of Directors, the terms of
which expressly provide that such class or series will rank on a parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company;

1.65 "Paying Agent" shall mean the Transfer Agent, acting in its capacity as
paying agent for the Preferred Stock, and its successors and assigns, or any
other Person appointed to serve as paying agent by the Company;

1.66 "Person" shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof;

8

--------------------------------------------------------------------------------

1.67 "Post CoC Exchange Cap" shall have the meaning set forth in Section 5.10.3;

1.68 "Preferred Stock" shall mean the Series A Preferred Stock of the Company
authorized pursuant to Article Fourth of the Certificate of Incorporation;

1.69 "Redeeming Party" shall have the meaning set forth in Section 7.2;

1.70 "Reference Property" shall have the meaning set forth in Section 5.5;

1.71 "SEC" shall mean the Securities and Exchange Commission;

1.72 "Second Lien Loan Agreement" shall mean that certain second lien loan
agreement, dated October 9, 2015, by and among the Parent, the Company, Bank of
Montreal, as administrative agent and collateral agent, the various lenders
thereto, and the other parties signatory thereto, as amended, supplemented,
restated, converted, exchanged or replaced from time to time, including for the
avoidance of doubt the Exchange Note Indenture, and the Senior Take-out Notes
Indenture (in both cases as defined in the Second Lien Loan Agreement);

1.73 "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

1.74 "Securities Exchange" shall mean an exchange registered with the SEC under
Section 6(a) of the Exchange Act or the Toronto Stock Exchange;

1.75 "Securities Representations" shall mean, for a prospective exchange of
Preferred Stock for Parent Common Shares by a Holder, representations by such
Holder that (i) it will satisfy the definition of "accredited investor" of
National Instrument 45-106 - Prospectus Exemptions at the time of such exchange
and (ii) either such exchange will (x) not be exercised in the United States or
by or on behalf of a U.S.  Person or (y) be exempt from registration under the
Securities Act and applicable state securities laws;

1.76 "Senior Stock" shall mean each class of capital stock or series of
preferred stock of the Company established after the Issue Date by the Board of
Directors, the terms of which expressly provide that such class or series will
rank senior to the Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Company;

1.77 "Shelf Registration Statement" shall mean a shelf registration statement
filed by the Parent with the SEC covering resales of Transfer Restricted
Securities by holders thereof;

1.78 "Subsidiary" shall mean, as to any Person, any corporation or other entity
of which:  (a) such Person or a Subsidiary of such Person is a general partner
or, in the case of a limited liability company, the managing member or manager
thereof; (b) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.  For the avoidance of doubt, for purposes
of this Certificate of Incorporation, each of the Company and its Subsidiaries
shall be considered a Subsidiary of the Parent;

9

--------------------------------------------------------------------------------

1.79 "Trading Day" shall mean a day during which trading in securities generally
occurs on the principal Securities Exchange on which the Parent Common Shares
are traded or, if the Parent Common Shares are not traded on a Securities
Exchange, then a United States or Canadian national or regional securities
exchange on which the Parent Common Shares are traded.  If the Parent Common
Shares are not so traded, "Trading Day" shall mean a Business Day;

1.80 "Transfer Agent" shall mean, as applicable, TMX Equity Transfer Services or
American Stock Transfer & Trust Company, LLC, acting as the Parent's duly
appointed transfer agent, registrar, exchange agent and dividend disbursing
agent for the Parent Common Shares, or the Company's duly appointed transfer
agent, registrar, exchange agent and dividend disbursing agent for the Preferred
Stock, if any, or if none an Officer, and in each case their successors and
assigns, or any other person appointed to serve as transfer agent, registrar,
exchange agent, conversion agent and dividend disbursing agent by the Parent or
the Company, as applicable;

1.81 "Transfer Restricted Securities" shall mean each share of Parent Common
Shares received upon exchange of a share of Preferred Stock until (a) such
shares of Parent Common Shares shall be freely tradable pursuant to an exemption
from registration under the Securities Act under Rule 144 thereunder (without
restrictions or limitations with respect to volume or manner of sale or subject
to any conditions), or (b) the resale of such shares of Parent Common Shares
under an effective Shelf Registration Statement, in each case unless otherwise
agreed to by the Company and the Holder thereof;

1.82 "Trigger Event" shall have the meaning set forth in Section 5.5.7;

1.83 "VWAP" per share of Parent Common Shares on any Trading Day shall mean the
per share volume-weighted average price as displayed on Bloomberg page "STKL
<Equity> AQR" (or its equivalent successor if such page is not available) in
respect of the period from 9:30 a.m.  to 4:00 p.m., Toronto time, on such
Trading Day; or, if such price is not available, "VWAP" shall mean the market
value per share of Parent Common Shares on such Trading Day as determined, using
a volume-weighted average method, by a nationally recognized independent
investment banking firm retained by the Company for this purpose; and

2. Dividends.

2.1 Holders shall be entitled to receive, with respect to each share of
Preferred Stock prior to any distributions made in respect of any Junior Stock
in respect of the same fiscal quarter, out of funds legally available for
payment, cash dividends ("Cash Dividends") on the sum of the Liquidation
Preference plus the Accumulated Cash Dividends in each case in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months, at the applicable
Dividend Rate.  To the extent the Board of Directors so declares, Cash Dividends
shall be payable in arrears on each Dividend Payment Date for the fiscal quarter
ending immediately prior to such Dividend Payment Date (or with respect to the
first Dividend Payment Date, for the period commencing on the Issue Date and
ending on the last day of the fiscal quarter following the Issue Date), to the
Holders as they appear on the Company's stock register at the close of business
on the relevant Dividend Record Date.  Dividends on the Preferred Stock shall
accrue and become Accrued Dividends on a day-to-day basis from the last day of
the most recent fiscal quarter, or if there has been no prior full fiscal
quarter, from the Issue Date, until Cash Dividends are paid pursuant to this
Section 2.1 in respect of such accrued amounts or the Liquidation Preference is
increased in respect of such accrued amounts pursuant to Sections 2.2, 2.5 or
2.6.

10

--------------------------------------------------------------------------------

2.2 Notwithstanding anything to the contrary in Section 2.1, the Company may, at
the sole election of the Board of Directors, with respect to any dividend
declared in respect of any fiscal quarter ending prior to the Dividend Change
Date, elect (a "Non-Cash Dividend Election") to have the amount equal to the
applicable Dividend Rate multiplied by the Liquidation Preference in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months to be added to the
Liquidation Preference in lieu of paying Cash Dividends.  If the Company fails
to declare or pay a Cash Dividend in respect of any fiscal quarter ending prior
to the Dividend Change Date or declares and pays a Cash Dividend for such
quarter in an amount less than the amount of Accrued Dividends on the last day
of such quarter, and the Company does not make a Non-Cash Dividend Election in
respect thereof, then the Company shall be deemed to have made a Non-Cash
Dividend Election for the portion of the Liquidation Preference in respect of
which the Cash Dividend is unpaid.

2.3 If the Company fails to declare or pay a Cash Dividend in respect of any
fiscal quarter ending after the Dividend Change Date or declares and pays a Cash
Dividend for such quarter in an amount less than the amount of Accrued Dividends
on the last day of such quarter, then the amount of Cash Dividend that is unpaid
in respect of such quarter shall be deemed to be Accumulated Cash Dividends.

2.4 The Board of Directors may from time to time declare and pay additional
dividends on such date or dates as the Board of Directors may determine, from
all or any part of the Accumulated Cash Dividends out of the moneys of the
Company properly applicable to the payment of dividends, and the payment of any
such dividends shall reduce the Accumulated Cash Dividends.

2.5 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are exchanged into Parent Common Shares in accordance with the Certificate
of Incorporation or pursuant to an Optional Parent Put Right during the period
between the close of business on any Dividend Record Date and the close of
business on the corresponding Dividend Payment Date:

2.5.1 in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the applicable Exchange Date, at the Company's option,
shall either (x) be paid in cash on or prior to the date of such Dividend
Payment Date or (y) not be paid in cash, be deemed to be Accumulated PIK
Dividends and be added to the Liquidation Preference for purposes of such
exchange;

11

--------------------------------------------------------------------------------

2.5.2 in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the applicable Exchange Date shall be paid in cash on or
prior to the date of such Dividend Payment Date;

For the avoidance of doubt, such Accrued Dividends shall include dividends
accruing from the last day of the most recently preceding fiscal quarter to, but
not including, the applicable Exchange Date.  The Holders at the close of
business on a Dividend Record Date shall be entitled to receive any dividend
paid as a Cash Dividend on those shares on the corresponding Dividend Payment
Date.

2.6 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are redeemed by the Company in accordance with the Certificate of
Incorporation during the period between the close of business on any Dividend
Record Date and the close of business on the corresponding Dividend Payment
Date,

2.6.1 in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be deemed to be Accumulated PIK Dividends and shall be
added to the Liquidation Preference for purposes of such redemption;

2.6.2 in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be paid in cash on or prior to the such Dividend Payment
Date.

For the avoidance of doubt, such Accrued Dividends shall include dividends
accruing from the last day of the most recently preceding fiscal quarter to, but
not including, the Optional Redemption Date or the Change of Control Redemption
Date, as applicable.  The Holders at the close of business on a Dividend Record
Date shall be entitled to receive any dividend paid as a Cash Dividend on those
shares on the corresponding Dividend Payment Date.

3. Voting and Protective Provisions. 

3.1 Holders shall not have any rights to notice of, to attend at or to vote at
any meetings of the shareholders of the Company except as set forth in this
Section 3 or as otherwise from time to time specifically required by the
Delaware General Corporation Law or the Certificate of Incorporation.

3.2 So long as any shares of Preferred Stock are outstanding, in addition to any
other vote or consent of stockholders required by the Delaware General
Corporation Law or the Certificate of Incorporation, the affirmative vote or
consent of the holders representing at least a majority of the outstanding
shares of Preferred Stock, voting together as a separate class, given in person
or by proxy, either in writing without a meeting or by vote at any meeting
called for the purpose, shall be necessary for effecting or validating the
actions set forth below, whether by amendment to the Certificate of
Incorporation, by merger, consolidation or otherwise:

3.2.1 any issuance, authorization or creation of, or any increase by the Company
in the issued or authorized amount of, any specific class or series of Parity
Stock or Senior Stock;

12

--------------------------------------------------------------------------------

3.2.2 any increase in the number of issued or authorized amount of Preferred
Stock, or any reissuance thereof;

3.2.3 any exchange, reclassification or cancellation of the Preferred Stock,
other than as provided in the Certificate of Incorporation including Section 5;
or

3.2.4 any amendment, modification or alteration of, or supplement to, the
Certificate of Incorporation that would materially and adversely affect the
rights, preferences, privileges or voting powers of the Preferred Stock or any
Holder.

3.3 Notwithstanding anything to the contrary herein, without the consent of the
Holders, the Company, acting in good faith, may amend, alter, supplement or
repeal any terms of the Preferred Stock by amending or supplementing the
Certificate of Incorporation or any stock certificate representing shares of the
Preferred Stock:

3.3.1 to cure any ambiguity, omission, inconsistency or mistake in any such
instrument in a manner that is not inconsistent with the provisions of the
Certificate of Incorporation and that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder;

3.3.2 to make any provision with respect to matters or questions relating to the
Preferred Stock that is not inconsistent with the provisions of the Certificate
of Incorporation and that does not adversely affect the rights, preferences,
privileges or voting powers of the Preferred Stock or any Holder; or

3.3.3 to make any other change that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder
(other than any Holder that consents to such change).

3.4 Prior to the actual delivery of such Parent Common Shares on the applicable
Exchange Date, the Parent Common Shares due upon exchange of the Preferred Stock
shall not be deemed to be delivered and Holders shall have no voting rights with
respect to such shares of Parent Common Shares solely by virtue of holding the
Preferred Stock.

3.5 In exercising the voting rights set forth in Section 3.2, each share of
Preferred Stock shall be entitled to one vote.

3.6 The rules and procedures for calling and conducting any meeting of the
Holders (including the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other procedural aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Certificate of Incorporation, the bylaws of
the Company and applicable law.

4. Liquidation Rights. 

4.1 In the event of any liquidation, winding-up or dissolution of the Company,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of each share of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, in preference to the
holders of, and before any payment or distribution is made on, any Junior Stock,
an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends, and (ii) the sum of (A) the product of the Exchange
Rate multiplied by the Market Value as of the effective date of such
liquidation, winding up or dissolution plus (B) the Accumulated Cash Dividends
thereon.

13

--------------------------------------------------------------------------------

4.2 In the event of any liquidation, winding-up or dissolution of the Parent,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of such shares of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, in preference to the
holders of, and before any payment or distribution is made on, any Junior Stock,
an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends thereon and (ii) the amount such Holder would have
received had such Holder, immediately prior to such liquidation, winding-up or
dissolution of the Parent, exchanged such Preferred Stock for Parent Common
Shares in accordance with Section 5.1.  Such payment shall be made regardless of
whether there is a liquidation, winding-up or dissolution of the Company.

4.3 Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all the assets
or business of the Company (other than in connection with the liquidation,
winding up or dissolution of its business), nor the merger or consolidation of
the Company into or with any other Person shall be deemed to be a liquidation,
winding-up or dissolution, voluntary or involuntary, for the purposes of this
Section 4.

4.4 After the payment in full to the Holders of the amounts provided for in this
Section 4, the Holders of shares of Preferred Stock as such shall have no right
or claim to any of the remaining assets of the Company in respect of their
ownership of such Preferred Stock.

4.5 In the event the assets of the Company available for distribution to the
Holders upon any liquidation, winding-up or dissolution of the Company, whether
voluntary or involuntary, shall be insufficient to pay in full all amounts to
which such Holders are entitled pursuant to Section 4.1 and 4.2, no such
distribution shall be made on account of any shares of Parity Stock upon such
liquidation, dissolution or winding-up unless proportionate distributable
amounts shall be paid on account of the shares of Preferred Stock, equally and
ratably, in proportion to the full distributable amounts for which Holders of
all Preferred Stock and of any Parity Stock are entitled upon such liquidation,
winding-up or dissolution.

5. Exchange.

5.1 The Holders shall have the right, subject to the Exchange Cap, to exchange
their shares of Preferred Stock, in whole or in part, into that number of whole
shares of Parent Common Shares for each share of Preferred Stock equal to the
quotient of (i) the Liquidation Preference then in effect divided by (ii) the
Exchange Price then in effect, with such adjustment or cash payment for
fractional shares as the Company may elect pursuant to Section 9 (such quotient,
the "Exchange Rate").  To exchange shares of Preferred Stock into shares of
Parent Common Shares pursuant to this Section 5.1, such Holder shall give
written notice (the "Optional Exchange Notice") to the Company, signed by such
Holder or its duly authorized attorney or agent, stating that such Holder elects
to so exchange shares of Preferred Stock and shall state therein:  (A) the
number of shares of Preferred Stock to be exchanged, (B) a representation by
such Holder that the exchange of such number of shares will not cause such
Holder to exceed the Beneficial Ownership Exchange Cap, if applicable, (C) the
name or names in which such Holder wishes the Parent Common Shares to be
delivered, (D) the Holder's computation of the number of shares of Parent Common
Shares to be received by such Holder, (E) the exchange date (the "Optional
Exchange Date"), being a Business Day not less than three (3) nor more than five
(5) Business Days after the date upon which the Optional Exchange Notice is
received by the Company (the "Optional Exchange Notice Date"), (F) the Exchange
Price on the Optional Exchange Date and (G) the Securities Representations.  If
no Optional Exchange Date is specified in the Optional Exchange Notice, the
Optional Exchange Date shall be deemed to be the fifth Business Day after the
Optional Exchange Notice Date.  If a Holder validly delivers the Optional
Exchange Notice in accordance with this Section 5.1, the Company shall deliver
the shares of Parent Common Shares as soon as reasonably practicable, but not
later than five (5) Business Days after the Optional Exchange Date.

14

--------------------------------------------------------------------------------

5.2 The Company shall have the right to cause all but not less than all the
outstanding shares of Preferred Stock, except those shares of Preferred Stock
subject to the Exchange Cap, to be exchanged into that number of whole shares of
Parent Common Shares for each share of Preferred Stock equal to the Exchange
Rate then in effect, with such adjustment or cash payment for fractional shares
as the Company may elect pursuant to Section 9; provided, however that in order
for the Company to exercise such right, either (i) on or after the third
anniversary of the Issue Date, the Average VWAP per share of the Parent Common
Shares during a 20 consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Forced Exchange Notice Date shall be
greater than 200% of the Exchange Price then in effect or (ii) fewer than 10% of
the shares of Preferred Stock issued on the Issue Date remain outstanding.  To
exchange shares of Preferred Stock into shares of Parent Common Shares pursuant
to this Section 5.2, the Company shall give not less than thirty (30) days'
written notice (the "Forced Exchange Notice" and the date of such notice, the
"Forced Exchange Notice Date") to each Holder stating that the Company elects to
force exchange of such shares of Preferred Stock pursuant to this Section 5.2
and shall state therein (A) the exchange date (the "Forced Exchange Date" ), (B)
the number of such Holder's shares of Preferred Stock to be exchanged, if known,
(C) the Exchange Price on the Forced Exchange Date, (D) the Company's
computation of the number of shares of Parent Common Shares to be received by
the Holder, (E) the basis of such forced exchange (being (i) or (ii) above) and
(F) the surrender locations specified in Section 5.3.  Each Holder shall deliver
to the Company written notice of the number Parent Common Shares held by such
Holder for the purpose of the Beneficial Ownership Exchange Cap within three
Business Days of the Forced Exchange Notice, and again upon each change in such
number of shares preceding the Forced Exchange Date.  If the Company validly
delivers a Forced Exchange Notice to a Holder in accordance with this Section
5.2, the Company shall deliver the shares of Parent Common Shares as soon as
reasonably practicable, but not later than ten Business Days after the Forced
Exchange Date.  Notwithstanding anything to the contrary in this Section 5.2, a
Holder may exercise an Optional Parent Put Right after receipt of a Forced
Exchange Notice, provided the Optional Parent Put Exchange Date precedes the
Forced Exchange Date by at least five Business Days.  Upon the exchange of
shares of Preferred Stock pursuant to such Optional Parent Put Right, such
Forced Exchange Notice shall be rendered void in respect of such shares.  The
Company may not exercise its rights under this Section 5.2 unless the Parent
Common Shares delivered to the Holders under this Section 5.2 are freely
tradable by the Holders under the OSA, the Securities Act and the Exchange Act. 
In the event the Exchange Cap prevents the issuance of all or any part of the
Parent Common Shares otherwise required to be delivered to a Holder pursuant to
this Section 5.2, the Company shall delay delivery of such Parent Common Shares
until the Exchange Cap no longer prevents such delivery, provided that if after
90 days the Exchange Cap still prevents such deliver, the Company shall cause
such shares to be sold to a third party and deliver the proceeds of such sale to
the applicable Holder.

15

--------------------------------------------------------------------------------

5.3 Upon exchange, each Holder shall surrender to the Company the certificates
representing any shares of Preferred Stock held in certificated form to be
exchanged during usual business hours at its principal place of business or the
offices of its duly appointed Transfer Agent maintained by it, accompanied by
(i) (if so required by the Company or its duly appointed Transfer Agent) a
written instrument or instruments of transfer in form reasonably satisfactory to
the Company or its duly appointed Transfer Agent duly executed by the Holder or
its duly authorized legal representative and (ii) transfer tax stamps or funds
therefor, if required pursuant to Section 5.9.

5.4 Except to the extent that a Holder is not able to exchange its shares of
Preferred Stock into Parent Common Shares as a result of the Exchange Cap, on
the applicable Exchange Date, dividends shall cease to accrue on the shares of
Preferred Stock so exchanged and all other rights with respect to the shares of
Preferred Stock so exchanged, including the rights, if any, to receive notices,
will terminate, except only the rights of Holders thereof to receive the number
of whole Parent Common Shares into which such shares of Preferred Stock have
been exchanged (with such adjustment or cash payment for fractional shares as
the Company may elect pursuant to Section 9).  As promptly as practical after
the exchange of any shares of Preferred Stock into Parent Common Shares, the
Company shall deliver or cause to be delivered to the applicable Holder an
ownership notice identifying the number of full shares of Parent Common Shares
to which such Holder is entitled, a cash payment in respect of fractional shares
in accordance with Section 9 and a cash payment in respect of the Accumulated
Cash Dividends in respect of the shares of Preferred Stock exchanged.  If less
than all the shares of Preferred Stock represented by a certificate or
certificates surrendered by a Holder pursuant to Section 5.3 are to be
exchanged, the Holder shall be entitled to receive, at the expense of the
Company, a new certificate representing the shares of Preferred Stock
represented by the surrendered certificate or certificates that are not to be
exchanged.

5.5 The Exchange Price shall be subject to the following adjustments (except as
provided in Section 5.6):

5.5.1 If the Parent pays a dividend (or other distribution) in shares of Parent
Common Shares to holders of the Parent Common Shares, in their capacity as
holders of Parent Common Shares, then the Exchange Price in effect immediately
following the record date for such dividend (or distribution) shall be divided
by the following fraction:

OS1
OS0

where

16

--------------------------------------------------------------------------------

OS0  =  the number of Parent Common Shares outstanding immediately prior to the
record date for such dividend or distribution; and

OS1  =  the sum of (A) the number of Parent Common Shares outstanding
immediately prior to the record date for such dividend or distribution and (B)
the total number of Parent Common Shares constituting such dividend.

5.5.2 If the Parent issues to holders of Parent Common Shares, in their capacity
as holders of Parent Common Shares, rights, options or warrants entitling them
to subscribe for or purchase shares of Parent Common Shares at less than the
Market Value determined on the Ex-Date for such issuance, then the Exchange
Price in effect immediately following the close of business on the Ex-Date for
such issuance shall be divided by the following fraction:

OS0 + X
OS0 + Y

where

OS0  = the number of shares of Parent Common Shares outstanding at the close of
business on the record date for such issuance;

X      =  the total number of shares of Parent Common Shares issuable pursuant
to such rights, options or warrants; and

Y      = the number of shares of Parent Common Shares equal to the aggregate
price payable to exercise such rights, options or warrants divided by the Market
Value determined as of the Ex-Date for such issuance.

To the extent that such rights, options or warrants are not exercised prior to
their expiration or Parent Common Shares are otherwise not delivered pursuant to
such rights or warrants upon the exercise of such rights or warrants, the
Exchange Price shall be readjusted to such Exchange Price that would have then
been in effect had the adjustment made upon the issuance of such rights, options
or warrants been made on the basis of the delivery of only the number of shares
of Parent Common Shares actually delivered.  If such rights, options or warrants
are only exercisable upon the occurrence of certain triggering events, then the
Exchange Price shall not be adjusted until such triggering events occur.  In
determining the aggregate offering price payable for such shares of Parent
Common Shares, the exchange agent shall take into account any consideration
received for such rights, options or warrants and the value of such
consideration (if other than cash, to be determined by the Board of Directors).

5.5.3 If the Parent subdivides, combines or reclassifies the shares of Parent
Common Shares into a greater or lesser number of shares of Parent Common Shares,
then the Exchange Price in effect immediately following the effective date of
such share subdivision, combination or reclassification shall be divided by the
following fraction:

OS1
OS0

17

--------------------------------------------------------------------------------

where

OS0  =  the number of Parent Common Shares outstanding immediately prior to the
effective date of such share subdivision, combination or reclassification; and

OS1   =  the number of Parent Common Shares outstanding immediately after the
opening of business on the effective date of such share subdivision, combination
or reclassification.

5.5.4 Except for any Excluded Issuances, if the Parent issues any Parent Common
Shares or securities convertible or exchangeable into Parent Common Shares for a
consideration per share that is less than the Exchange Price in effect
immediately prior to such issuance, then the Exchange Price in effect
immediately prior to such issuance shall be adjusted in accordance with the
following formula:

[exhibit10-4bxu001.jpg]

where

EP2  =  new Exchange Price after giving effect to issuance of additional Parent
Common Shares or securities exchangeable or convertible into Parent Common
Shares ("New Issue");

EP1  =  Exchange Price in effect immediately prior to the New Issue;

OS0 = number of Parent Common Shares deemed to be outstanding immediately prior
to the New Issue on a fully diluted basis, including on the conversion, exercise
or exchange of any convertible, exercisable or exchangeable securities;

X    = aggregate consideration received by the Parent with respect to the New
Issue divided by EP1; and

Y    =  number of Parent Common Shares issued, or issuable on exchange or
conversion, in the New Issue;

provided that no such adjustment to the Exchange Price shall cause the Exchange
Price to be adjusted below the Exchange Price Floor.  For the avoidance of
doubt, in the event such adjustment would cause the Exchange Price to be lower
than the Exchange Price Floor but for the immediately preceding proviso, then
the Exchange Price shall be equal to the Exchange Price Floor.

5.5.5 In the case of:  (A) any recapitalization, reclassification or change of
the Parent Common Shares (other than changes resulting from a subdivision or
combination), (B) any consolidation, merger or combination involving the Parent,
(C) any sale, lease or other transfer to a third party of the consolidated
assets of the Parent and its Subsidiaries substantially as an entirety, or (D)
any statutory share exchange, as a result of which the Parent Common Shares are
converted into, or exchanged for, shares, other securities, other property or
assets (including cash or any combination thereof) (any such transaction or
event, a "Capital Reorganization"), then, at and after the effective time of
such Capital Reorganization, the right to exchange each share of Preferred Stock
shall be changed into a right to exchange such share into the kind and amount of
shares, other securities or other property or assets (or any combination
thereof) that a holder of a number of Parent Common Shares equal to the Exchange
Rate immediately prior to such Capital Reorganization would have owned or been
entitled to receive upon such Capital Reorganization (such shares, securities or
other property or assets, the "Reference Property").  If the Capital
Reorganization causes the Parent Common Shares to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of shareholder election), then the
Reference Property into which the Preferred Stock will be exchangeable shall be
deemed to be the weighted average of the types and amounts of consideration
received by the holders of Parent Common Shares that affirmatively make such an
election.  The Parent shall notify Holders of such weighted average as soon as
practicable after such determination is made.  None of the foregoing provisions
shall affect the right of a Holder of Preferred Stock to exchange its Preferred
Stock into Parent Common Shares pursuant to Section 5.1 prior to the effective
time of such Capital Reorganization.  Notwithstanding Sections 5.5.1 to 5.5.4,
no adjustment to the Exchange Price shall be made for any Capital Reorganization
to the extent shares, securities or other property or assets become the
Reference Property receivable upon exchange of Preferred Stock.

18

--------------------------------------------------------------------------------

5.5.6 Notwithstanding anything herein to the contrary, no adjustment under this
Section 5.5 need be made to the Exchange Price unless such adjustment would
require an increase or decrease of at least $0.01.  Any lesser adjustment shall
be carried forward and shall be made at the time of and together with the next
subsequent adjustment, if any, which, together with any adjustment or
adjustments so carried forward, shall amount to an increase or decrease of at
least $0.01 of the Exchange Price.

5.5.7 Notwithstanding any other provisions of this Section 5.5, rights or
warrants distributed by the Parent to holders of Parent Common Shares, in their
capacity as holders of Parent Common Shares, entitling the holders thereof to
subscribe for or purchase shares of the Parent's capital stock (either initially
or under certain circumstances), which rights or warrants, until the occurrence
of a specified event or events ("Trigger Event"):  (A) are deemed to be
transferred with such shares of Parent Common Shares; (B) are not exercisable;
and (C) are also issued in respect of future issuances of Parent Common Shares,
shall be deemed not to have been distributed for purposes of this Section 5.5
(and no adjustment to the Exchange Price under this Section 5.5 will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exchange Price shall be made under
Section 5.5.2.  In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to an Exchange Price under this Section 5.5 was
made, (1) in the case of any such rights or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, such Exchange
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Parent Common Shares with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Parent Common Shares as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise thereof, such Exchange Price shall
be readjusted as if such expired or terminated rights and warrants had not been
issued.  To the extent that the Parent has a rights plan or agreement in effect
upon exchange of the Preferred Stock, which rights plan provides for rights or
warrants of the type described in this clause, then upon exchange of Preferred
Stock the Holder will receive, in addition to the Parent Common Shares to which
he is entitled, a corresponding number of rights in accordance with the rights
plan, unless a Trigger Event has occurred and the adjustments to the Exchange
Price with respect thereto have been made in accordance with the foregoing.  In
lieu of any such adjustment, the Parent may amend such applicable stockholder
rights plan or agreement to provide that upon exchange of the Preferred Stock
the Holders will receive, in addition to the Parent Common Shares issuable upon
such exchange, the rights that would have attached to such Parent Common Shares
if the Trigger Event had not occurred under such applicable stockholder rights
plan or agreement.

19

--------------------------------------------------------------------------------

5.5.8 The Company reserves the right to make such reductions in the Exchange
Price in addition to those required in the foregoing provisions as it considers
advisable in order that any event treated for federal income tax purposes as a
dividend of stock or stock rights will not be taxable to the recipients.  In the
event the Company elects to make such a reduction in the Exchange Price, the
Company shall comply with the requirements of Rule 14e-1 under the Exchange Act,
and any other securities laws and regulations thereunder if and to the extent
that such laws and regulations are applicable in connection with the reduction
of the Exchange Price.

5.6 Notwithstanding anything to the contrary in Section 5.5, if the Holders are
(i) entitled to participate in a distribution or transaction to which Section
5.5.2 applies as if they held a number of shares of Parent Common Shares
issuable upon exchange of the Preferred Stock immediately prior to such event,
without having to exchange their shares of Preferred Stock, or (ii) entitled to
participate in a distribution or transaction to which Section 5.5.4 applies in
proportion to their holdings of Parent Common Shares on an as exchanged basis,
then for purposes of determining the Exchange Price pursuant to Section 5.5.2 or
Section 5.5.4 both the number of Parent Common Shares issued or issuable in such
transaction or distribution and the aggregate price or consideration received by
the Company shall be reduced by multiplying such number, price or consideration
by a fraction equal to (A) the aggregate amount of consideration paid by those
Holders of Preferred Stock who actually elect to exercise any rights, options,
or warrants, distributed to them in such distribution or transaction or to
purchase Parent Common Shares or securities convertible or exchangeable into
Parent Common Shares, divided by (B) the aggregate consideration that would have
been paid by all Holders of Preferred Stock if such Holders had elected to fully
participate in such distribution or transaction.

5.7 If the Company shall take a record of the holders of its Parent Common
Shares for the purpose of entitling them to receive a dividend or other
distribution, and shall thereafter (and before the dividend or distribution has
been paid or delivered to stockholders) abandon its plan to pay or deliver such
dividend or distribution, then thereafter no adjustment in any Exchange Price
then in effect shall be required by reason of the taking of such record.

5.8 Upon any increase or decrease in the Exchange Price, then, and in each such
case, the Company promptly shall deliver to each Holder a certificate signed by
an Officer, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the increased or decreased Exchange Price then in effect following such
adjustment.

20

--------------------------------------------------------------------------------

5.9 The delivery of certificates for Parent Common Shares upon the exchange of
shares of Preferred Stock and the delivery of any Ownership Notice, whether at
the request of a Holder or upon the exchange of shares of Preferred Stock, shall
each be made without charge to the Holder or recipient of shares of Preferred
Stock for such certificates or Ownership Notice or for any tax in respect of the
issuance or delivery of such certificates or the securities represented thereby
or such Ownership Notice or the securities identified therein, and such
certificates or Ownership Notice shall be delivered in the respective names of,
or in such names as may be directed by, the applicable Holder; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the delivery of any such
certificate in a name other than that of the Holder of the shares of the
relevant Preferred Stock and the Company shall not be required to deliver any
such certificate or Ownership Notice unless or until the Person or Persons
requesting the delivery thereof shall have paid to the Company the amount of
such tax or shall have established to the reasonable satisfaction of the Company
that such tax has been paid.

5.10 Exchange Caps

5.10.1 No shares of Preferred Stock may be exchanged pursuant to Section 5.1 or
Section 5.2 if and to the extent that, as a result of the delivery to the Holder
of Parent Common Shares upon such exchange such Holder would beneficially own in
excess of 19.99% of the number of Parent Common Shares outstanding immediately
after giving effect to such exchange (such limit, the "Beneficial Ownership
Exchange Cap").  For purposes of the foregoing sentence, the aggregate number of
Parent Common Shares beneficially owned by such Holder and its Affiliates shall
include the number of Parent Common Shares deliverable upon exchange of the
Preferred Stock with respect to which the determination of such sentence is
being made, but shall exclude Parent Common Shares which would be deliverable
upon (i) exchange of the remaining, unexchanged portion of the Preferred Stock
beneficially owned by such Holder and its Affiliates and (ii) exercise,
conversion or exchange of the unexercised, unconverted or unexchanged portion of
any other securities exercisable, convertible or exchangeable into Parent Common
Shares beneficially owned by such Holder and its Affiliates (including, without
limitation, any exchangeable notes or exchangeable preferred stock or warrants)
subject to a limitation on conversion, exercise or exchange analogous to the
limitation contained herein.  Except as set forth in the preceding sentence, for
purposes of this Section 5.10.1, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act.  Any purported delivery of
Parent Common Shares upon exchange of Preferred Stock shall be void and have no
effect if such delivery would result in the applicable Holder becoming the
beneficial owner of more than the Beneficial Ownership Exchange Cap.  This
Section 5.10.1 shall cease to be operative and shall be of no further force and
effect in the event the shareholders of Parent approve a resolution in
accordance with the applicable stockholder approval rules of the Securities
Exchange on which the Parent Common Shares are then listed to remove the
Beneficial Ownership Exchange Cap.

5.10.2 If the number of Parent Common Shares into which shares of Preferred
Stock have been exchanged in accordance with both the Certificate of
Incorporation and any Optional Parent Put Right (the "Issued Amount") exceed the
Make Whole Issuable Maximum, then the Change of Control Redemption Premium shall
thereafter be zero dollars ($0.00).

21

--------------------------------------------------------------------------------

5.10.3 If any shares of Preferred Stock are redeemed pursuant to Section 7.2 at
a Change of Control Redemption Price in which the Change of Control Redemption
Premium is greater than zero dollars ($0.00), in the event that any shares of
Preferred Stock are subsequently exchanged into Parent Common Shares pursuant to
Section 5.1 or Section 5.2, the number of Parent Common Shares into which such
shares of Preferred Stock may be exchanged shall not exceed the amount equal to
(i) the Make Whole Issuable Maximum less (ii) the Issued Amount (such limit, the
"Post CoC Exchange Cap", together with the Beneficial Ownership Exchange Cap,
the "Exchange Cap").  For the avoidance of doubt, the Post CoC Exchange Cap may
not be removed with shareholder approval.

5.11 Any shares of Parent Common Shares delivered pursuant to this Section 5
shall be validly issued, fully paid and non-assessable (except as such
non-assessability may be affected by matters of any provincial, state or federal
law), free and clear of any liens, claims, rights or encumbrances other than
those arising under by law or the Certificate of Incorporation or created by the
Holders thereof.

6. Redemption.

6.1 On or after the first Business Day that is five years after the Issue Date,
the Company shall have the right, subject to applicable law, to redeem all but
not less than all shares of Preferred Stock from any source of funds legally
available for such purpose.  Any redemption by the Company pursuant to this
Section 6 shall be subject to compliance with the provisions of the Credit
Agreements and any other agreements governing the Company's and the Parent's
future or existing outstanding indebtedness.  Any such redemption shall occur on
a date set by the Company on not less than thirty (30) days' notice to the
Holders (the "Optional Redemption Date").  Notwithstanding anything to the
contrary in this Section 6.1, a Holder may exercise an Optional Parent Put Right
after receipt of an Optional Redemption Notice, provided the Optional Parent Put
Exchange Date precedes the Optional Redemption Date by at least three (3)
Business Days.  Upon the exchange of shares of Preferred Stock pursuant to such
Optional Parent Put Right, such Optional Redemption Notice shall be rendered
void in respect of such shares.

6.2 Subject to applicable law, the Company shall effect any such redemption
pursuant to this Section 6 by paying cash for each share of Preferred Stock to
be redeemed in an amount equal to the Liquidation Preference (including, for the
avoidance of doubt, any Accrued Dividends added to the Liquidation Preference in
accordance with Section 2.6.1) plus the Accumulated Cash Dividends (if any)
(such amount, the "Optional Redemption Price").

6.3 The Company shall give notice of its election to redeem the Preferred Stock
pursuant to this Section 6 to the Holders of Preferred Stock as such Holders'
names appear (as of the close of business on the Business Day next preceding the
day on which notice is given) on the books of the Transfer Agent at the address
of such Holders shown therein.  Such notice (the "Optional Redemption Notice")
shall state:  (i) the Optional Redemption Date, (ii) the number of shares of
Preferred Stock to be redeemed from such Holder, (iii) the Optional Redemption
Price, and (iv) the place where any shares of Preferred Stock in certificated
form are to be redeemed and shall be presented and surrendered for payment of
the Optional Redemption Price therefor.

22

--------------------------------------------------------------------------------

6.4 If the Company gives the Optional Redemption Notice, the Company shall
deposit with or otherwise involve available to the Paying Agent funds sufficient
to redeem the shares of Preferred Stock, no later than the open of business on
the Optional Redemption Date, and the Company shall give the Paying Agent
instructions and authority to pay the Optional Redemption Price to the Holders
to be redeemed upon surrender or deemed surrender of the Certificates therefor
as set forth in the Optional Redemption Notice.  If the Optional Redemption
Notice shall have been given, then from and after the Optional Redemption Date,
unless the Company defaults in providing funds sufficient for such redemption at
the time and place specified for payment pursuant to the Optional Redemption
Notice, all dividends on such shares of Preferred Stock to be redeemed shall
cease to accrue and all other rights with respect to the shares of Preferred
Stock to be redeemed, including the rights, if any, to receive notices, will
terminate, except only the rights of Holders thereof to receive the Optional
Redemption Price.  The Company shall be entitled to receive from the Paying
Agent the interest income, if any, earned on any such funds deposited with the
Paying Agent (to the extent that such interest income is not required to pay the
Optional Redemption Price of the shares of Preferred Stock to be redeemed), and
the holders of any shares of Preferred Stock so redeemed shall have no claim to
any such interest income.  Any funds deposited with the Paying Agent hereunder
by the Company for any reason, including redemption of shares of Preferred
Stock, that remain unclaimed or unpaid after two years after the Optional
Redemption Date or other payment date, shall be, to the extent permitted by
applicable law, repaid to the Company upon its written request, after which
repayment the Holders entitled to such redemption or other payment shall have
recourse only to the Company.

7. Change of Control. 

7.1 In the event of a Change of Control, or other merger, amalgamation,
consolidation or similar transaction in which all or any material portion of the
consideration to be paid to the holders of the Parent Common Shares is equity in
the surviving or successor entity, the Company shall use its reasonable efforts
to structure the transaction so the Holders have the option to exchange their
outstanding shares of Preferred Stock upon such Change of Control, for
securities in the surviving or successor entity that have the same rights,
preferences and privileges as the Preferred Stock, as appropriately adjusted to
account for the Change of Control or other merger, amalgamation, consolidation
or similar transaction.

7.2 The Company shall give notice to the Holders of a Change of Control no later
than ten Business Days prior to the anticipated effective date (as determined in
good faith by the Company) of such Change of Control or, if not practicable, as
soon as reasonably practicable but in any event no later than five Business Days
after the Company becomes aware of such Change of Control.  In the event of a
Change of Control, the Company or a third party with the prior written consent
of the Company (such party, as applicable, the "Redeeming Party") shall, in
compliance with applicable law and within fifteen (15) days following the
effective date of a Change of Control, make an offer to each Holder to redeem
all of such Holder's outstanding Preferred Stock.  Any such redemption shall
occur on a date set by the Redeeming Party in its sole discretion, but no later
than thirty (30) days after consummation of the Change of Control (the "Change
of Control Redemption Date").  Notwithstanding anything to the contrary herein,
the Change of Control Redemption Date may be on the date of the Change of
Control, and any redemption pursuant to this Section 8 may be made
simultaneously with the Change of Control.  Holders acknowledge and agree that
under the terms of the Credit Agreements (as such credit agreement may be
amended, restated, refinanced, replaced, converted, exchanged or otherwise
modified from time to time) and any other debt instruments of the Company or the
Parent that restrict, limit or condition the ability of the Company to redeem
stock, and for so long as such restrictive terms continue or have not been
waived by the applicable lenders thereunder, upon any redemption of the shares
of Preferred Stock pursuant to this Section 7, the loans and other loan
obligations that are accrued and payable under any such credit agreements or
debt instruments will, in each case, be repaid (and any commitments and any
outstanding letters of credit thereunder will be terminated) prior to such
redemption of the Preferred Stock.  For the avoidance of doubt, the preceding
sentence shall not be deemed to be a waiver by any Holder of its right to
receive from the Company and/or its successor the cash associated with such
redemption.

23

--------------------------------------------------------------------------------

7.3 Subject to applicable law, the Redeeming Party shall effect any such
redemption pursuant to this Section 7 by paying cash for each share of Preferred
Stock to be redeemed in an amount (such amount, the "Change of Control
Redemption Price") equal to the greater of (i) the sum of the Liquidation
Preference as at the Change of Control Redemption Date plus the Change of
Control Redemption Premium plus the Accumulated Cash Dividends as at the Change
of Control Redemption Date, and (ii) either (A) in the case of a Change of
Control that constitutes a Capital Reorganization in which the Parent Common
Shares are not converted or exchanged solely for cash, the cash amount equal to
the product of the Exchange Rate as at the Change of Control Redemption Date
multiplied by the Closing Sale Price of the Parent Common Shares on the Trading
Day immediately prior to the effective date of such Capital Reorganization or,
(B) in any other case, the cash amount that a holder of a number of Parent
Common Shares equal to the Exchange Rate as at the Change of Control Redemption
Date would have received in such Change of Control.

7.4 The Redeeming Party shall give notice of such redemption offer to the
Holders as such Holders' names appear (as of the close of business on the
Business Day next preceding the day on which notice is given) on the books of
the Transfer Agent at the address of such Holders shown therein.  Such notice
(the "Change of Control Redemption Notice") shall state:  (i) the Change of
Control Redemption Date, (ii) the Change of Control Redemption Price and (iii)
the place where any shares of Preferred Stock in certificated form are to be
redeemed and shall be presented and surrendered for payment of the Change of
Control Redemption Price therefor.

7.5 If the Redeeming Party gives a Change of Control Redemption Notice, the
Redeeming Party shall deposit with the Paying Agent funds sufficient to redeem
the shares of Preferred Stock as to which such Change of Control Redemption
Notice shall have been given, no later than the open of business on the Change
of Control Redemption Date, and the Redeeming Party shall give the Paying Agent
irrevocable instructions and authority to pay the applicable Change of Control
Redemption Price to the Holders to be redeemed upon surrender or deemed
surrender of the Certificates therefor as set forth in the Change of Control
Redemption Notice.

8. Events of Noncompliance. 

24

--------------------------------------------------------------------------------

8.1 If an Event of Noncompliance has occurred and is continuing, the Dividend
Rate shall increase immediately by an increment of 1 percentage point. 
Thereafter, until such time as no Event of Noncompliance exists, the Dividend
Rate shall increase automatically at the end of each succeeding 90-day period by
an additional increment of 1 percentage point(s) (but in no event shall the
Dividend Rate increase more than 5 percentage points hereby).  Any increase of
the Dividend Rate resulting from the operation of this subparagraph shall
terminate as of the close of business on the date on which no Event of
Noncompliance exists, subject to subsequent increases pursuant to this
paragraph.  Notwithstanding the foregoing, the Dividend Rate will only be
subject to an increase as contemplated by this Section 8.1 if the Parent or
Company, as applicable, fails to cure such Event of Noncompliance within thirty
(30) days of (i) in the case of an Event of Noncompliance arising from clause
(c) of the definition thereof, the first date on which the Parent or Company
acquires actual knowledge of the occurrence of such event or receives written
notice from Holders representing a majority of the Preferred Stock outstanding
of such occurrence, or (ii) in all other cases, the date of occurrence of the
Event of Noncompliance.

8.2 If any Event of Noncompliance exists, each Holder shall also have any other
rights which such Holder is entitled to under any contract or agreement at any
time and any other rights which such holder may have pursuant to applicable law.

9. No Fractional Shares.  No fractional shares of Parent Common Shares or
securities representing fractional shares of Parent Common Shares shall be
delivered upon exchange, whether voluntary or mandatory, or in respect of
dividend payments made in Parent Common Shares on the Preferred Stock.  Instead,
the Company may elect to either make a cash payment to each Holder that would
otherwise be entitled to a fractional share (based on the Closing Sale Price of
such fractional share determined as of the Trading Day immediately prior to the
payment thereof) or, in lieu of such cash payment, round up to the next whole
share the number of shares of Parent Common Shares to be delivered to any
particular Holder upon exchange.

10. Uncertificated Shares; Certificated Shares. 

10.1 Uncertificated Shares. 

10.1.1 Form.  The shares of Preferred Stock may be in uncertificated, book entry
form as permitted by the bylaws of the Company and applicable law.  Within a
reasonable time after the delivery or transfer of uncertificated shares, the
Company shall send to the registered owner thereof an Ownership Notice.

10.1.2 Transfer.  Transfers of Preferred Stock held in uncertificated,
book-entry form shall be made only upon the transfer books of the Company kept
at an office of the Transfer Agent upon receipt of proper transfer instructions
from the registered owner of such uncertificated shares, or from a duly
authorized attorney or from an individual presenting proper evidence of
succession, assignment or authority to transfer the stock.  The Company may
refuse any requested transfer until furnished evidence satisfactory to it that
such transfer is proper.

10.1.3 Legends.

25

--------------------------------------------------------------------------------

(A) Each Ownership Notice issued with respect to a share of Preferred Stock
shall bear a legend in substantially the form included in Exhibit A hereto.

(B) Each Ownership Notice delivered with respect to a Parent Common Share
delivered upon the exchange of Preferred Stock shall bear a legend substantially
in the form:

"THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. 
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE REASONABLY ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, REGISTRATION."

10.2 Certificated Shares. 

10.2.1 Form and Dating.  Unless requested in writing by a Holder to the Company,
Preferred Stock shall be in certificated form ("Certificated Preferred Stock"),
and the Preferred Stock certificate and the Transfer Agent's certificate of
authentication shall be substantially in the form set forth in Exhibit A, which
is hereby incorporated in and expressly made a part of the Certificate of
Incorporation.  The Preferred Stock certificate may have notations, legends or
endorsements required by applicable law, stock exchange rules, agreements to
which the Company is subject, if any, or usage; provided that any such notation,
legend or endorsement is in a form acceptable to the Company.  Each Preferred
Stock certificate shall be dated the date of its authentication.

10.2.2 Execution and Authentication.  Two Officers shall sign each Preferred
Stock certificate for the Company by manual or facsimile signature.

If an Officer whose signature is on a Preferred Stock certificate no longer
holds that office at the time the Transfer Agent authenticates the Preferred
Stock certificate, the Preferred Stock certificate shall be valid nevertheless.

A Preferred Stock certificate shall not be valid until an authorized signatory
of the Transfer Agent manually or by facsimile signs the certificate of
authentication on the Preferred Stock certificate.  The signature shall be
conclusive evidence that the Preferred Stock certificate has been authenticated
under the Certificate of Incorporation.

The Transfer Agent shall authenticate and deliver certificates for shares of
Preferred Stock for original issue upon a written order of the Company signed by
two Officers or by an Officer and an Assistant Treasurer of the Company.  Such
order shall specify the number of shares of Preferred Stock to be authenticated
and the date on which the original issue of the Preferred Stock is to be
authenticated.

26

--------------------------------------------------------------------------------

The Transfer Agent may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the certificates for the Preferred Stock.  Unless
limited by the terms of such appointment, an authenticating agent may
authenticate certificates for the Preferred Stock whenever the Transfer Agent
may do so.  Each reference in the Certificate of Incorporation to authentication
by the Transfer Agent includes authentication by such agent.  An authenticating
agent has the same rights as the Transfer Agent or agent for service of notices
and demands.

10.2.3 Transfer and Exchange.  When Certificated Preferred Stock is presented to
the Transfer Agent with a request to register the transfer of such Certificated
Preferred Stock or to exchange such Certificated Preferred Stock for an equal
number of shares of Certificated Preferred Stock, the Transfer Agent shall
register the transfer or make the exchange as requested if its reasonable
requirements for such transaction are met; provided, however, that the
Certificated Preferred Stock surrendered for transfer or exchange:

(A) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Transfer Agent, duly
executed by the Holder thereof or its attorney duly authorized in writing; and

(B) is being transferred or exchanged pursuant to subclause (I) or (II) below,
and is accompanied by the following additional information and documents, as
applicable:

(I) if such Certificated Preferred Stock is being delivered to the Transfer
Agent by a Holder for registration in the name of such Holder, without transfer,
a certification from such Holder to that effect in substantially the form of
Exhibit C hereto; or

(II) if such Certificated Preferred Stock is being transferred to the Company or
to a "qualified institutional buyer" in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from registration under the
Securities Act, (i) a certification to that effect (in substantially the form of
Exhibit C hereto) and (ii) if the Company so requests, an opinion of counsel or
other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the legend set forth in Section 10.2.4.

10.2.4 Legends.

(A) Each certificate evidencing Certificated Preferred Stock shall bear a legend
in substantially the following form included in Exhibit A hereto.

(B) Each certification evidencing Common Stock delivered upon the exchange of
Preferred Stock shall bear a legend in substantially the following form:

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.  NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION."

27

--------------------------------------------------------------------------------

(C) Upon any sale or transfer of a Transfer Restricted Security held in
certificated form pursuant to Rule 144 under the Securities Act or another
exemption from registration under the Securities Act or an effective
registration statement under the Securities Act, the Transfer Agent shall permit
the Holder thereof to exchange such Transfer Restricted Security for
Certificated Preferred Stock or certificated Parent Common Shares that does not
bear a restrictive legend and rescind any restriction on the transfer of such
Transfer Restricted Security.

10.2.5 Replacement Certificates.  If any of the Preferred Stock certificates
shall be mutilated, lost, stolen or destroyed, the Company shall issue, in
exchange and in substitution for and upon cancellation of the mutilated
Preferred Stock certificate, or in lieu of and substitution for the Preferred
Stock certificate lost, stolen or destroyed, a new Preferred Stock certificate
of like tenor and representing an equivalent amount of shares of Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Preferred Stock certificate and indemnity, if requested, satisfactory to
the Company and the Transfer Agent.

10.2.6 Cancellation.  In the event the Company shall purchase or otherwise
acquire Certificated Preferred Stock, the same shall thereupon be delivered to
the Transfer Agent for cancellation.  The Transfer Agent and no one else shall
cancel and destroy all Preferred Stock certificates surrendered for transfer,
exchange, replacement or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Transfer Agent to
deliver canceled Preferred Stock certificates to the Company.  The Company may
not issue new Preferred Stock certificates to replace Preferred Stock
certificates to the extent they evidence Preferred Stock which the Company has
purchased or otherwise acquired.

10.3 Certain Obligations with Respect to Transfers and Exchanges of Preferred
Stock. 

10.3.1 To permit registrations of transfers and exchanges, the Company shall
execute and the Transfer Agent shall authenticate Certificated Preferred Stock
as required pursuant to the provisions of this Section 10.

10.3.2 All shares of Preferred Stock, whether or not Certificated Preferred
Stock, issued upon any registration of transfer or exchange of such shares of
Preferred Stock shall be the valid obligations of the Company, entitled to the
same benefits under the Certificate of Incorporation as the shares of Preferred
Stock surrendered upon such registration of transfer or exchange.

10.3.3 Prior to due presentment for registration of transfer of any shares of
Preferred Stock, the Transfer Agent and the Company may deem and treat the
Person in whose name such shares of Preferred Stock are registered as the
absolute owner of such Preferred Stock and neither the Transfer Agent nor the
Company shall be affected by notice to the contrary.

28

--------------------------------------------------------------------------------

10.3.4 No service charge shall be made to a Holder for any registration of
transfer or exchange of any Preferred Stock or Parent Common Shares delivered
upon the exchange thereof on the transfer books of the Company or the Transfer
Agent or upon surrender of any Preferred Stock certificate or Parent Common
Shares certificate at the office of the Transfer Agent maintained for that
purpose.  However, the Company may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Preferred Stock or Parent Common Shares
if the Person receiving shares in connection with such transfer or exchange is
not the holder thereof.

10.4 No Obligation of the Transfer Agent.  The Transfer Agent shall have no
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under the Certificate of Incorporation or under
applicable law with respect to any transfer of any interest in any Preferred
Stock other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of the Certificate of Incorporation, and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.

11. Miscellaneous.

11.1 With respect to any notice to a Holder required to be provided hereunder,
neither failure to mail such notice, nor any defect therein or in the mailing
thereof, to any particular Holder shall affect the sufficiency of the notice or
the validity of the proceedings referred to in such notice with respect to the
other Holders or affect the legality or validity of any vote upon any such
action (assuming due and proper notice to such other Holders).  Any notice which
was mailed in the manner herein provided shall be conclusively presumed to have
been duly given whether or not the Holder receives the notice.

11.2 Shares of Preferred Stock that have been issued and reacquired by the
Company in any manner, including shares of Preferred Stock purchased or redeemed
or exchanged or converted, shall (upon compliance with any applicable provisions
of the laws of Delaware) upon such reacquisition be automatically cancelled by
the Company and shall not be reissued.

11.3 The shares of Preferred Stock shall be issuable only in whole shares.

11.4 All notice periods referred to herein shall commence:  (i) when made, if
made by hand delivery, and upon confirmation of receipt, if made by facsimile;
(ii) one Business Day after being deposited with a nationally recognized
next-day courier, postage prepaid; or (iii) three Business Days after being by
first-class mail, postage prepaid.  Notice to any Holder shall be given to the
registered address set forth in the Company's records for such Holder.

11.5 Any payments required to be made hereunder on any day that is not a
Business Day shall be made on the next succeeding Business Day without interest
or additional payment for such delay.  All payments required hereunder shall be
made by wire transfer of immediately available funds in United States Dollars to
the Holders in accordance with the payment instructions as such Holders may
deliver by written notice to the Company from time to time.

29

--------------------------------------------------------------------------------

11.6 Notwithstanding anything to the contrary herein, whenever the Board of
Directors is permitted or required to determine fair market value, such
determination shall be made in good faith.

11.7  Except as set forth in Section 3.2.2, the Holders shall have no preemptive
or preferential rights to purchase or subscribe to any stock, obligations,
warrants or other securities of the Company of any class.

C. SERIES B-1 PREFERRED STOCK

Of the preferred stock authorized and unissued by the Certificate of
Incorporation, 30,000 shares shall be designated Series B-1 Preferred Stock with
the following rights, preferences, powers, privileges and restrictions,
qualifications and limitations.  Unless otherwise indicated, references to
"sections" or "subsections" in this Part C of this Article Fourth refer to
sections and subsections of Part C of this Article Fourth and references to
"Preferred Stock" refer to the Series B-1 Preferred Stock as defined in Section
2.72 of this Part C of this Article Fourth.

1. General.  The Preferred Stock, with respect to dividend rights and rights
upon the liquidation, winding-up or dissolution of the Company, ranks: (i)
senior to all Junior Stock; (ii) on parity with all Parity Stock; (iii) junior
to all Senior Stock; (iv) junior to existing and future indebtedness of the
Company; and (v) structurally junior to all existing and future indebtedness and
other liabilities (including trade payables) of the Company's Subsidiaries (if
any) and any capital stock of the Company's Subsidiaries not held by the
Company, in each case as provided more fully herein.

2. Definitions.  For purposes of this Part C of this Article Fourth, the
following definitions shall apply:

2.1 "ABL Agreement" shall mean that certain credit agreement, dated as of
February 11, 2016 (as amended by the First Amendment, dated as of October 7,
2016, the Second Amendment and Joinder, dated as of September 19, 2017 and as
further amended by the Third Amendment and Joinder, dated as of October 22, 2018
and as restated by the Restatement Agreement, dated January 28, 2020), by and
among the Parent, the Company, The Organic Corporation B.V., and the other
parties signatory thereto, as amended, supplemented, restated, converted,
exchanged or replaced from time to time;

2.2 "Accrued Dividends" shall mean, with respect to any share of Preferred
Stock, as of any date, the dividends that have accrued on such share pursuant to
Section 3.1, less any dividends paid in cash pursuant to Section 3.1 or 3.2 or
dividends added to the Liquidation Preference pursuant to Sections 3.2, 3.5 or
3.6, from the Issue Date up to, but not including, such date;

2.3 "Accumulated Cash Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends that have been deemed Accumulated Cash Dividends in accordance with
Sections 3.3 and 3.6 as reduced by the payment of dividends out of such amount
pursuant to Section 3.4;

30

--------------------------------------------------------------------------------

2.4 "Accumulated PIK Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends added to the Liquidation Preference in accordance with Sections 3.2,
3.5, and 3.6;

2.5 "Affiliate" means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.  For the purposes of this definition, "control" when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

2.6 "Average VWAP" per share over a certain period shall mean the arithmetic
average of the VWAP per share for each Trading Day in such period;

2.7 "Beneficially Own" or "Beneficial Owner" shall have the meaning given that
term by the Shareholder Rights Plan.

2.8 "Beneficial Ownership Exchange Cap" shall have the meaning set forth in
Section 6.11.1;

2.9 "Board of Directors" shall mean the Board of Directors of the Company or,
with respect to any action to be taken by the Board of Directors, any committee
of the Board of Directors duly authorized to take such action;

2.10 "Business Day" shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America, Canada, the State of New York or the Province of Ontario shall not be
regarded as a Business Day;

2.11 "Capital Reorganization" shall have the meaning set forth in Section 6.6;

2.12 "Cash Dividends" shall have the meaning set forth in Section 3.1;

2.13 "Certificated Preferred Stock" shall have the meaning set forth in Section
11.2.1;

2.14 "Change of Control" shall mean the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of a merger, amalgamation or consolidation, which
are covered by subsections (b) and (c) below), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent and its Subsidiaries, taken as a whole, to any Person (other than to the
Parent or to any wholly-owned Subsidiary);

(b) the consummation of any transaction (including, without limitation, pursuant
to a merger, amalgamation or consolidation), the result of which is that any
Person (other than the Investor) becomes the "beneficial owner" (as defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 50% of the voting power of the Parent; provided, however, solely for
purposes of this subsection (ii), a "Person" shall include a "group" within the
meaning of Section 13(d) of the Exchange Act; or

31

--------------------------------------------------------------------------------

(c) a plan or scheme of arrangement, merger, amalgamation, consolidation, stock
sale or other transaction that would result in the Parent's pre-transaction
shareholders ceasing to hold a majority of the outstanding Parent Common Shares
or outstanding common equity securities of the surviving entity immediately
following the completion of such transaction; or

(d) Parent ceasing to own, either directly or indirectly, all of the outstanding
capital stock of the Company (other than the Preferred Stock, such other
securities that the Company is permitted to create without approval of the
Holders and any other securities that the Company creates with the requisite
approval of the Holders);

2.15 "Change of Control Redemption Date" shall have the meaning set forth in
Section 8.2;

2.16 "Change of Control Redemption Notice" shall have the meaning set forth in
Section 8.4;

2.17 "Change of Control Redemption Premium" shall mean, as to each share of
Preferred Stock at the time of a Change of Control Redemption Date and subject
to Section 6.11.1, the amount, assuming such dividends were paid as Cash
Dividends and are not compounding, of incremental dividends that would have
accrued had such a Preferred Stock remained outstanding from such time until and
including the fifth anniversary of its issuance date provided that if the Issued
Amount exceeds the Make Whole Issuable Maximum prior to the Change of Control
Redemption Date, then the Change of Control Redemption Premium shall thereafter
be zero dollars ($0.00); after such fifth anniversary, the Change of Control
Redemption Premium as to such Preferred Stock shall be zero;

2.18 "Change of Control Redemption Price" shall have the meaning set forth in
Section 8.3;

2.19 "Closing Sale Price" of the Parent Common Shares shall mean, as of any
date, the closing sale price per share (or if no closing sale price is reported,
the average of the closing bid and ask prices or, if more than one in either
case, the average of the average closing bid and the average closing ask prices)
on such date as reported on the principal Securities Exchange on which the
Parent Common Shares are traded or, if the Parent Common Shares are not traded
on a Securities Exchange, then a United States or Canadian national or regional
securities exchange on which the Parent Common Shares are traded, or, if the
Parent Common Shares are not so traded, then in the over-the-counter market as
reported by OTC Markets Group Inc. or a similar organization.  In the absence of
such a quotation, the Closing Sale Price shall be an amount determined by the
Board of Directors to be the fair market value of a Parent Common Share;

2.20 "Common Stock" shall mean the common stock, no par value of the Company or
any other capital stock of the Company into which such Common Stock shall be
reclassified or changed;

32

--------------------------------------------------------------------------------

2.21 "Company" shall mean SunOpta Foods Inc., a Delaware corporation;

2.22 "Dividend Change Date" shall mean the first day following the end of the
Company's third fiscal quarter in the year 2029;

2.23 "Dividend Payment Date" shall mean the date that is forty-five (45) days
after the end of each fiscal quarter of the Company, unless the Board of
Directors designates an earlier date;

2.24 "Dividend Rate" shall mean, (i) the rate of 8.0% per annum for the period
from the Issue Date through to the Dividend Change Date, and (ii) 10.0% per
annum thereafter, subject in each case to adjustment as provided in Section 9;

2.25 "Dividend Record Date" shall mean, with respect to any fiscal quarter and
applicable Dividend Payment Date, the record date (which shall be a Business
Day) set by the Board of Directors for holders eligible to receive any dividend
declared for such fiscal quarter;

2.26 "Engaged Capital Investor" shall mean one or more Affiliates of Engaged
Capital, LLC;

2.27 "Engaged Capital Investor Rights Agreement" shall mean the Investor Rights
Agreement, dated April 24, 2020, by and among the Parent, the Company and the
Engaged Capital Investor, as amended, supplemented, restated, converted,
exchanged or replaced from time to time;

2.28 "Event of Noncompliance" shall mean:

(a) the Company fails to make any payment (other than Cash Dividends for fiscal
quarters ending prior to the Dividend Change Date) with respect to Preferred
Stock which it is required to make hereunder, or fails to pay Cash Dividends for
any quarter ending after the Dividend Change Date, whether or not such payment
or dividend is legally permissible or is prohibited by any agreement to which
the Company is subject, including payments pursuant to Sections 7.1 and 8.3 and
the payment of any Accumulated Cash Dividends on any Optional Exchange Date,
Optional Parent Put Exchange Date or Forced Exchange Date;

(b) the Company fails to deliver the required number of Parent Common Shares
contemplated by Section 6.1 on an Optional Exchange Date, the Parent fails to
deliver the required number of Parent Common Shares as contemplated by an
Optional Parent Put Right on an Optional Parent Put Exchange Date, or the
Company fails to  make adjustments to the Exchange Rate as required pursuant to
Section 6.6, in each case as, if and when due and applicable, and except as
provided elsewhere herein, including Sections 6.7 and 6.11; or

(c) Parent or the Company, as applicable, fails to comply with any of Sections
2.1(a), 2.1(b), 2.1(c) and 2.1(f) of the Oaktree Investor Rights Agreement or
Sections 2.1(a), 2.1(b) and 2.1(e) of the Engaged Investor Rights Agreement or
Sections 2.1, 2.4, 3.1 and 3.2(e) of the Exchange Agreement; or 

33

--------------------------------------------------------------------------------

(d) the Company or Parent makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts generally as they become due;
or an order, judgment or decree is entered adjudicating the Company or Parent
bankrupt or insolvent; or any order for relief with respect to the Company or
Parent is entered under the Federal Bankruptcy Code; or the Company or Parent
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or Parent, or of any substantial
part of the assets of the Company or Parent, or commences any proceeding (other
than a proceeding for the voluntary liquidation and dissolution of any
Subsidiary of Company) relating to the Company or Parent under any bankruptcy
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Company or Parent and
either (A) the Company or Parent by any act reasonably indicates its approval
thereof, consent thereto or acquiescence therein or (B) such petition,
application or proceeding is not dismissed within sixty (60) days;

2.29 "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;

2.30 "Exchange Agreement" shall mean the Exchange and Support Agreement, dated
as of April 24, 2020, by and among Parent, the Company and the Holders, as
amended, supplemented, restated, exchanged or replaced from time to time;

2.31 "Exchange Cap" shall have the meaning set forth in Section 6.11;

2.32 "Exchange Date" shall mean the Optional Exchange Date or the Forced
Exchange Date, as applicable;

2.33 "Exchange Price" shall mean $2.50 as may be adjusted from time to time in
the manner set forth herein;

2.34 "Exchange Price Floor" means $2.00, which represents the lower of (i) the
Nasdaq Official Closing Price for the Parent Common Shares (as reflected on
Nasdaq.com) on the Subscription Date ($2.03) and (ii) the average Nasdaq
Official Closing Price for the Parent Common Shares (as reflected on Nasdaq.com)
for the five Trading Days immediately prior to and ending on the Subscription
Date ($2.00), as such price may be adjusted to account for subsequent share
dividend, share split, share combination, reclassification or similar
transaction;

2.35 "Exchange Rate" shall have the meaning set forth in Section 6.1;

2.36 "Excluded Issuances" shall mean the sale or issuance of Parent Common
Shares, or securities convertible into, exercisable or exchangeable for Parent
Common Shares, (i) pursuant to any present or future employee, director or
consultant benefit plan, program or practice of or assumed by the Parent or any
of its Subsidiaries, (ii) pursuant to any option, warrant or right or
exchangeable or convertible security outstanding as of the Issue Date,
(including any Parent Common Shares delivered or deliverable pursuant to this
Part C of this Article Fourth), (iii) as full or partial consideration for a
merger, acquisition, consolidation, joint venture, strategic alliance, or other
similar non-financing transaction, (iv) in connection with any litigation,
investigation or legal proceeding (or threatened litigation, investigation or
legal proceeding), (v) triggering an adjustment under any provision of Section
6.6 other than 6.6.4, (vi) in connection with the issuance of Series B-2
Preferred Stock pursuant to the Subscription Agreement and (vii) in whole or in
part to one or more Holders, solely to the extent of such Parent Common Shares,
or securities convertible into, exercisable or exchangeable for Parent Common
Shares sold or issued to such Holders;

34

--------------------------------------------------------------------------------

2.37 "Ex-Date" means the first date on which the Parent Common Shares trade on
the applicable exchange or in the applicable market, regular way, without the
right to receive the issuance, dividend or distribution in question, from the
Parent or, if applicable from the seller of Parent Common Shares on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market;

2.38 "Forced Exchange Date" shall have the meaning set forth in Section 6.3;

2.39 "Forced Exchange Notice" shall have the meaning set forth in Section 6.3;

2.40 "Forced Exchange Notice Date" shall have the meaning set forth in Section
6.3;

2.41 "Holder" and, unless the context requires otherwise, "holder" shall each
mean a holder of record of a share of Preferred Stock;

2.42 "Holder Exchange Right" shall have the meaning set forth in Section 6.1;

2.43 "Investor" shall mean the Oaktree Investor and the Engaged Capital
Investor;

2.44 "Issue Date" shall mean the original date of issuance of the Preferred
Stock;

2.45 "Issued Amount" shall mean meaning given in Section 6.11.1;

2.46 "Junior Stock" shall mean the Common Stock and each other class of the
Company's capital stock or series of preferred stock established after the Issue
Date, by the Board of Directors, the terms of which do not expressly provide
that such class or series ranks senior to or on a parity with the Preferred
Stock as to dividend rights or rights upon the liquidation, winding-up or
dissolution of the Company;

2.47 "Liquidation Preference" shall mean, with respect to each share of
Preferred Stock, $1,000.00, as adjusted pursuant to Sections 3.2, 3.5 and 3.6,
in each case to the date of payment of the Liquidation Preference, the Exchange
Date, the Optional Redemption Date or the Change of Control Redemption Date, as
applicable;

2.48 "Make Whole Issuable Maximum" means 19.99% of the number of Parent Common
Shares outstanding on the Trading Day immediately prior to the Issue Date, as
such number may be adjusted to account for any subsequent share dividend, share
split, share combination, reclassification of similar transactions;

35

--------------------------------------------------------------------------------

2.49 "Market Value" shall mean the Average VWAP during a 20 consecutive Trading
Day period ending on, and including, the Trading Day immediately prior to the
date of determination;

2.50 "Non-Cash Dividend Election" shall have the meaning set forth in Section
3.2;

2.51 "Oaktree Investor" shall mean one or more Affiliates of Oaktree Principal
Fund VI, L.P.;

2.52 "Oaktree Amended and Restated Investor Rights Agreement" shall mean the
Amended and Restated Investor Rights Agreement, dated April 24, 2020, by and
among the Parent, the Company and the Oaktree Investor, as amended,
supplemented, restated, converted, exchanged or replaced from time to time;

2.53 "Officer" shall mean the Chief Executive Officer, the Chief Operating
Officer, the Chief Financial Officer, the General Counsel, any Executive Vice
President, any Senior Vice President, any Vice President, the Treasurer, the
Secretary or any Assistant Secretary of the Company;

2.54 "opening of business" shall mean 9:00 a.m. (Toronto time);

2.55 "Optional Exchange Date" shall have the meaning set forth in Section 6.1;

2.56 "Optional Exchange Notice" shall have the meaning set forth in Section 6.1;

2.57 "Optional Exchange Notice Date" shall have the meaning set forth in Section
6.1;

2.58 "Optional Parent Put Exchange Date" shall mean the date shares of Preferred
Stock are exchanged for Parent Common Shares pursuant to an Optional Parent Put
Right;

2.59 "Optional Parent Put Right" shall mean the right of a Holder to exchange
shares of Preferred Stock for Parent Common Shares directly with the Parent
pursuant to the Exchange Agreement;

2.60 "Optional Redemption Date" shall have the meaning set forth in Section 7.1;

2.61 "Optional Redemption Notice" shall have the meaning set forth in Section
7.3;

36

--------------------------------------------------------------------------------

2.62 "Optional Redemption Price" shall have the meaning set forth in Section
7.2;

2.63 "OSA" shall mean the Securities Act (Ontario), as amended from time to
time, and the regulations, rules and instruments promulgated thereunder;

2.64 "Ownership Notice" shall mean the notice of ownership of capital stock of
the Company containing the information required to be set forth or stated on
certificates pursuant to the Delaware General Corporation Law and, in the case
of an issuance of capital stock by the Company, in substantially the form
attached hereto as Exhibit E;

2.65 "Parent" shall mean SunOpta Inc., a company amalgamated under the Business
Corporations Act (Canada);

2.66 "Parent Common Shares" shall mean the common shares of the Parent;

2.67 "Parity Stock" shall mean the Series A Preferred Stock, Series B-2
Preferred Stock and any class of capital stock or series of preferred stock
established after the Issue Date by the Board of Directors, the terms of which
expressly provide that such class or series will rank on a parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company;

2.68 "Paying Agent" shall mean the Transfer Agent, acting in its capacity as
paying agent for the Preferred Stock, and its successors and assigns, or any
other Person appointed to serve as paying agent by the Company;

2.69 "Person" shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof;

2.70 "PIF" means a personal information form in accordance with the requirements
of the TSX;

2.71 "Post CoC Exchange Cap" shall have the meaning set forth in Section 6.11.4;

2.72 "Preferred Stock" shall mean the Series B-1 Preferred Stock of the Company
authorized pursuant to this Part C of this Article Fourth;

2.73 "Prospective Debt Financing" shall mean the debt financing to be entered
into on or about April 24, 2020 in the amount of approximately $25 million, as
referenced in the Parent's news release and Form 8-K dated as of March 19, 2020
and any third-party financing for the inventory of Opus Foods Mexico, S.A. de
C.V. or its Affiliates;

2.74 "Redeeming Party" shall have the meaning set forth in Section 8.2;

2.75 "Reference Property" shall have the meaning set forth in Section 6.6;

37

--------------------------------------------------------------------------------

2.76 "Rights Plan Exchange Cap" shall have the meaning set forth in Section 6.2;

2.77 "SEC" shall mean the Securities and Exchange Commission;

2.78 "Second Lien Indenture" shall mean that certain indenture, dated as of
October 20, 2016, among the Company, the guarantors from time to time party
thereto and U.S. Bank National Association, as trustee and notes collateral
agent, relating to the 9.5% Senior Secured Second Lien Notes due 2022 of the
Company, as amended, supplemented, restated, converted, exchanged, replaced or
modified from time to time;

2.79 "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

2.80 "Securities Exchange" shall mean an exchange registered with the SEC under
Section 6(a) of the Exchange Act or the Toronto Stock Exchange;

2.81 "Securities Representations" shall mean, for a prospective exchange of
Preferred Stock for Parent Common Shares by a Holder, representations by such
Holder that (i) it will satisfy the definition of "accredited investor" of
National Instrument 45-106 - Prospectus Exemptions at the time of such exchange
and (ii) either such exchange will (x) not be exercised in the United States or
by or on behalf of a U.S. Person or (y) be exempt from registration under the
Securities Act and applicable state securities laws;

2.82 "Senior Debt Agreements" shall mean the Second Lien Indenture, the ABL
Agreement and the Prospective Debt Financing;

2.83 "Senior Stock" shall mean each class of capital stock or series of
preferred stock of the Company established after the Issue Date by the Board of
Directors, the terms of which expressly provide that such class or series will
rank senior to the Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Company;

2.84 "Series A Preferred Stock" shall mean the Series A Preferred Stock, par
value $0.001 per share, of the capital stock of the Company;

2.85 "Series B-2 Preferred Stock" shall mean the Series B-2 Preferred Stock, par
value $0.001 per share, of the capital stock of the Company;

2.86 "Shareholder Rights Plan" means the amended and restated shareholder rights
plan agreement dated as of November 10, 2015 between Parent and American Stock
Transfer and Trust Company, LLC, as rights agent, as amended and restated as of
April 18, 2016 as further amended, restated, succeeded or replaced from time to
time, and any similar plan adopted from time to time;

2.87 "Shelf Registration Statement" shall mean a shelf registration statement
filed by the Parent with the SEC covering resales of Transfer Restricted
Securities by holders thereof;

38

--------------------------------------------------------------------------------

2.88 "Subscription Agreement" shall mean the securities subscription agreement
dated as of April 15, 2020 between the Oaktree Investor, the Engaged Capital
Investor, the Parent and the Company; 

2.89 "Subscription Date" shall mean the date the parties entered into the
Subscription Agreement;

2.90 "Subsidiary" shall mean, as to any Person, any corporation or other entity
of which: (a) such Person or a Subsidiary of such Person is a general partner
or, in the case of a limited liability company, the managing member or manager
thereof; (b) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.  For the avoidance of doubt, for purposes
of this Certificate of Incorporation, each of the Company and its Subsidiaries
shall be considered a Subsidiary of the Parent;

2.91 "Trading Day" shall mean a day during which trading in securities generally
occurs on the principal Securities Exchange on which the Parent Common Shares
are traded or, if the Parent Common Shares are not traded on a Securities
Exchange, then a United States or Canadian national or regional securities
exchange on which the Parent Common Shares are traded.  If the Parent Common
Shares are not so traded, "Trading Day" shall mean a Business Day;

2.92 "Transfer Agent" shall mean, as applicable, TMX Equity Transfer Services or
American Stock Transfer & Trust Company, LLC, acting as the Parent's duly
appointed transfer agent, registrar, exchange agent and dividend disbursing
agent for the Parent Common Shares, or the Company's duly appointed transfer
agent, registrar, exchange agent and dividend disbursing agent for the Preferred
Stock, if any, or if none an Officer, and in each case their successors and
assigns, or any other person appointed to serve as transfer agent, registrar,
exchange agent, conversion agent and dividend disbursing agent by the Parent or
the Company, as applicable;

2.93 "Transfer Restricted Securities" shall mean each share of Parent Common
Shares received upon exchange of a share of Preferred Stock until (a) such
shares of Parent Common Shares shall be freely tradable pursuant to an exemption
from registration under the Securities Act under Rule 144 thereunder (without
restrictions or limitations with respect to volume or manner of sale or subject
to any conditions), or (b) the resale of such shares of Parent Common Shares
under an effective Shelf Registration Statement, in each case unless otherwise
agreed to by the Company and the Holder thereof;

2.94 "Trigger Event" shall have the meaning set forth in Section 6.6.7;

2.95 "TSX" shall mean the Toronto Stock Exchange or any successor thereto;

39

--------------------------------------------------------------------------------

2.96 "Voting Shares" shall have the meaning set forth in Section 6.2;

2.97 "VWAP" per share of Parent Common Shares on any Trading Day shall mean the
per share volume-weighted average price as displayed on Bloomberg page "STKL
<Equity> AQR" (or its equivalent successor if such page is not available) in
respect of the period from 9:30 a.m. to 4:00 p.m., Toronto time, on such Trading
Day; or, if such price is not available, "VWAP" shall mean the market value per
share of Parent Common Shares on such Trading Day as determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained by the Company for this purpose; and

3. Dividends.

3.1 Holders shall be entitled to receive, with respect to each share of
Preferred Stock prior to any distributions made in respect of any Junior Stock
in respect of the same fiscal quarter, out of funds legally available for
payment, cash dividends ("Cash Dividends") on the sum of the Liquidation
Preference plus the Accumulated Cash Dividends in each case in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months, at the applicable
Dividend Rate.  To the extent the Board of Directors so declares, Cash Dividends
shall be payable in arrears on each Dividend Payment Date for the fiscal quarter
ending immediately prior to such Dividend Payment Date (or with respect to the
first Dividend Payment Date, for the period commencing on the Issue Date and
ending on the last day of the fiscal quarter following the Issue Date), to the
Holders as they appear on the Company's stock register at the close of business
on the relevant Dividend Record Date.  Dividends on the Preferred Stock shall
accrue and become Accrued Dividends on a day-to-day basis from the last day of
the most recent fiscal quarter, or if there has been no prior full fiscal
quarter, from the Issue Date, until Cash Dividends are paid pursuant to this
Section 3.1 in respect of such accrued amounts or the Liquidation Preference is
increased in respect of such accrued amounts pursuant to Sections 3.2, 3.5 or
3.6.

3.2 Notwithstanding anything to the contrary in Section 3.1, the Company may, at
the sole election of the Board of Directors, with respect to any dividend
declared in respect of any fiscal quarter ending prior to the Dividend Change
Date, elect (a "Non-Cash Dividend Election") to have the amount equal to the
applicable Dividend Rate multiplied by the Liquidation Preference in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months to be added, for each
share of Preferred Stock, to the Liquidation Preference in lieu of paying Cash
Dividends.  If the Company fails to declare or pay a Cash Dividend in respect of
any fiscal quarter ending prior to the Dividend Change Date or declares and pays
a Cash Dividend for such quarter in an amount less than the amount of Accrued
Dividends on the last day of such quarter, and the Company does not make a
Non-Cash Dividend Election in respect thereof, then the Company shall be deemed
to have made, for each share of Preferred Stock, a Non-Cash Dividend Election
for the portion of the Liquidation Preference in respect of which the Cash
Dividend is unpaid.

3.3 If the Company fails to declare or pay a Cash Dividend in respect of any
fiscal quarter ending after the Dividend Change Date or declares and pays a Cash
Dividend for such quarter in an amount less than the amount of Accrued Dividends
on the last day of such quarter, then the amount of Cash Dividend that is unpaid
in respect of such quarter shall be deemed to be Accumulated Cash Dividends.

40

--------------------------------------------------------------------------------

3.4 The Board of Directors may from time to time declare and pay additional
dividends on such date or dates as the Board of Directors may determine, from
all or any part of the Accumulated Cash Dividends out of the moneys of the
Company properly applicable to the payment of dividends, and the payment of any
such dividends shall reduce the Accumulated Cash Dividends. 

3.5 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are exchanged into Parent Common Shares in accordance with the Certificate
of Incorporation or pursuant to an Optional Parent Put Right during the period
between the close of business on any Dividend Record Date and the close of
business on the corresponding Dividend Payment Date:

3.5.1.  in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the applicable Exchange Date, at the Company's option,
shall either (x) be paid in cash on or prior to the date of such Dividend
Payment Date or (y) not be paid in cash, be deemed to be Accumulated PIK
Dividends and be added to the Liquidation Preference for purposes of such
exchange;

3.5.2. in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the applicable Exchange Date shall be paid in cash on or
prior to the date of such Dividend Payment Date; 

For the avoidance of doubt, such Accrued Dividends shall include dividends
accruing from the last day of the most recently preceding fiscal quarter to, but
not including, the applicable Exchange Date.  The Holders at the close of
business on a Dividend Record Date shall be entitled to receive any dividend
paid as a Cash Dividend on those shares on the corresponding Dividend Payment
Date.

3.6 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are redeemed by the Company in accordance with this this Part C of this
Article Fourth during the period between the close of business on any Dividend
Record Date and the close of business on the corresponding Dividend Payment
Date.

3.6.1. in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be deemed to be Accumulated PIK Dividends and shall be
added to the Liquidation Preference for purposes of such redemption;

3.6.2. in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be paid in cash on or prior to the such Dividend Payment
Date.

For the avoidance of doubt, such Accrued Dividends shall include dividends
accruing from the last day of the most recently preceding fiscal quarter to, but
not including, the Optional Redemption Date or the Change of Control Redemption
Date, as applicable.  The Holders at the close of business on a Dividend Record
Date shall be entitled to receive any dividend paid as a Cash Dividend on those
shares on the corresponding Dividend Payment Date.

41

--------------------------------------------------------------------------------

4. Voting and Protective Provisions.

4.1 Holders shall not have any rights to notice of, to attend at or to vote at
any meetings of the shareholders of the Company except as set forth in this
Section 4 or as otherwise from time to time specifically required by the
Delaware General Corporation Law or the Certificate of Incorporation.

4.2 So long as any shares of Preferred Stock are outstanding, in addition to any
other vote or consent of stockholders required by the Delaware General
Corporation Law or the Certificate of Incorporation, the affirmative vote or
consent of the holders representing at least a majority of the outstanding
shares of Preferred Stock, voting together as a separate class, given in person
or by proxy, either in writing without a meeting or by vote at any meeting
called for the purpose, shall be necessary for effecting or validating the
actions set forth below, whether by amendment to the Certificate of
Incorporation, by merger, consolidation or otherwise:

4.2.1. any issuance, authorization or creation of, or any increase by the
Company in the issued or authorized amount of, any specific class or series of
Parity Stock or Senior Stock, including the issuance of any Series B-2 Preferred
Stock other than pursuant to the terms of the Subscription Agreement;

4.2.2. any increase in the number of issued or authorized amount of Preferred
Stock, or any reissuance thereof;

4.2.3. any exchange, reclassification or cancellation of the Preferred Stock,
other than as provided in the Certificate of Incorporation including Section 6;
or

4.2.4. any amendment, modification or alteration of, or supplement to, the
Certificate of Incorporation that would materially and adversely affect the
rights, preferences, privileges or voting powers of the Preferred Stock or any
Holder.

4.3 Notwithstanding anything to the contrary herein, without the consent of the
Holders, the Company, acting in good faith, may amend, alter, supplement or
repeal any terms of the Preferred Stock by amending or supplementing the
Certificate of Incorporation or any stock certificate representing shares of the
Preferred Stock:

4.3.1. to cure any ambiguity, omission, inconsistency or mistake in any such
instrument in a manner that is not inconsistent with the provisions of the
Certificate of Incorporation and that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder;

4.3.2. to make any provision with respect to matters or questions relating to
the Preferred Stock that is not inconsistent with the provisions of the
Certificate of Incorporation and that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder;
or

42

--------------------------------------------------------------------------------

4.3.3. to make any other change that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder
(other than any Holder that consents to such change).

4.4 Prior to the actual delivery of such Parent Common Shares on the applicable
Exchange Date, the Parent Common Shares due upon exchange of the Preferred Stock
shall not be deemed to be delivered and Holders shall have no voting rights with
respect to such shares of Parent Common Shares solely by virtue of holding the
Preferred Stock.

4.5 In exercising the voting rights set forth in Section 4.2, each share of
Preferred Stock shall be entitled to one vote.

4.6 The rules and procedures for calling and conducting any meeting of the
Holders (including the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other procedural aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Certificate of Incorporation, the bylaws of
the Company and applicable law.

5. Liquidation Rights.

5.1 In the event of any liquidation, winding-up or dissolution of the Company,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of each share of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, after satisfaction
of liabilities to holders of shares of Senior Stock, if any, in preference to
the holders of, and before any payment or distribution is made on, any Junior
Stock, an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends, and (ii) the sum of (A) the product of the Exchange
Rate multiplied by the Market Value as of the effective date of such
liquidation, winding up or dissolution  plus (B) the Accumulated Cash Dividends
thereon.

5.2 In the event of any liquidation, winding-up or dissolution of the Parent,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of such shares of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, in preference to the
holders of, and before any payment or distribution is made on, any Junior Stock,
an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends thereon and (ii) the amount such Holder would have
received had such Holder, immediately prior to such liquidation, winding-up or
dissolution of the Parent, exchanged such Preferred Stock for Parent Common
Shares in accordance with Section 6.1.  Such payment shall be made regardless of
whether there is a liquidation, winding-up or dissolution of the Company. 

5.3 Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all the assets
or business of the Company (other than in connection with the liquidation,
winding up or dissolution of its business), nor the merger or consolidation of
the Company into or with any other Person shall be deemed to be a liquidation,
winding-up or dissolution, voluntary or involuntary, for the purposes of this
Section 5.

43

--------------------------------------------------------------------------------

5.4 After the payment in full to the Holders of the amounts provided for in this
Section 5, the Holders of shares of Preferred Stock as such shall have no right
or claim to any of the remaining assets of the Company in respect of their
ownership of such Preferred Stock.

5.5 In the event the assets of the Company available for distribution to the
Holders upon any liquidation, winding-up or dissolution of the Company, whether
voluntary or involuntary, shall be insufficient to pay in full all amounts to
which such Holders are entitled pursuant to Section 5.1 and 5.2, no such
distribution shall be made on account of any shares of Parity Stock upon such
liquidation, dissolution or winding-up unless proportionate distributable
amounts shall be paid on account of the shares of Preferred Stock, equally and
ratably, in proportion to the full distributable amounts for which Holders of
all Preferred Stock and of any Parity Stock are entitled upon such liquidation,
winding-up or dissolution.

6. Exchange.

6.1 The Holders shall have the right (the "Holder Exchange Right"), subject to
the Exchange Cap and the Rights Plan Exchange Cap, to exchange their shares of
Preferred Stock, in whole or in part, into that number of whole shares of Parent
Common Shares for each share of Preferred Stock equal to the quotient of (i) the
Liquidation Preference then in effect divided by (ii) the Exchange Price then in
effect, with such adjustment or cash payment for fractional shares as the
Company may elect pursuant to Section 10 (such quotient, the "Exchange Rate"). 
To exchange shares of Preferred Stock into shares of Parent Common Shares
pursuant to this Section 6.1, such Holder shall give written notice (the
"Optional Exchange Notice") to the Company, signed by such Holder or its duly
authorized attorney or agent, stating that such Holder elects to so exchange
shares of Preferred Stock and shall state therein: (A) the number of shares of
Preferred Stock to be exchanged, (B) a representation by such Holder that the
exchange of such number of shares will not cause such Holder to exceed the
Beneficial Ownership Exchange Cap or the Rights Plan Exchange Cap, if
applicable, (C) the name or names in which such Holder wishes the Parent Common
Shares to be delivered, (D) the Holder's computation of the number of shares of
Parent Common Shares to be received by such Holder, (E) the exchange date (the
"Optional Exchange Date"), being a Business Day not less than three (3) nor more
than five (5) Business Days after the date upon which the Optional Exchange
Notice is received by the Company (the "Optional Exchange Notice Date"), (F) the
Exchange Price on the Optional Exchange Date, (G) the Securities
Representations, (H) in the case of the Engaged Capital Investors, shall include
a certification of the Holder that the PIFs required by the TSX to be filed by
the Engaged Capital Investors in connection with the transactions contemplated
by the Subscription Agreement have been cleared by the TSX, and (I) in the case
of the Engaged Capital Investors, shall include a reply certification to be made
by a senior officer of the Parent that the Parent has made reasonable inquiries
to verify that, and to the best of the Parent's knowledge it is accurate that,
the PIFs required by the TSX to be filed by the Engaged Capital Investors in
connection with the transactions contemplated by the Subscription Agreement have
been cleared by the TSX. If no Optional Exchange Date is specified in the
Optional Exchange Notice, the Optional Exchange Date shall be deemed to be the
fifth Business Day after the Optional Exchange Notice Date.  If a Holder validly
delivers the Optional Exchange Notice in accordance with this Section 6.1, the
Company shall deliver the shares of Parent Common Shares as soon as reasonably
practicable, but not later than five (5) Business Days after the Optional
Exchange Date; and in the case of an exchange by the Engaged Capital Investors,
a senior officer of the Parent shall certify that the Parent has made reasonable
inquiries to verify that, and to the best of the Parent's knowledge it is
accurate that, the PIFs required by the TSX to be filed by the Engaged Capital
Investors in connection with the transactions contemplated by the Subscription
Agreement have been cleared by the TSX. Notwithstanding the foregoing, in the
case of any shares of Preferred Stock subject to the Rights Plan Exchange Cap,
the Optional Exchange Date may be no sooner than sixty-one days following the
Optional Exchange Notice Date and no shares of Parent Common Shares will be
delivered in respect of such Preferred Stock at any time prior to sixty-one days
following the Optional Exchange Notice Date. Notwithstanding the foregoing, the
Engaged Capital Investors may not deliver an Optional Exchange Notice under this
Section 6.1, and the Company shall not deliver Parent Common Shares to the
Engaged Capital Investors under this Section 6.1, prior to such date on which
the TSX has confirmed to the Parent, the Company and the Engaged Capital
Investors that the PIFs required by the TSX to be filed by the Engaged Capital
Investors in connection with the transactions contemplated by the Subscription
Agreement have been cleared by the TSX. 

44

--------------------------------------------------------------------------------

6.2 To the extent of any shares of Preferred Stock that could be exchanged for
Parent Common Shares pursuant to a Holder Exchange Right where, as a result,
such Holder would be deemed to be the Beneficial Owner of in excess of 19.99% of
the number of Parent Common Shares or any other shares in the capital stock of
the Parent entitled to vote generally for the election of directors ("Voting
Shares") outstanding immediately after giving effect to such exchange under the
terms of the Shareholder Rights Plan (such limit, the "Rights Plan Exchange
Cap"), the Holder may not become the Beneficial Owner of such Parent Common
Shares until the lapse of sixty-one days following the date of the exercise of a
Holder Exchange Right for such shares of Preferred Stock.  For the purposes of
this Section 6.2, the determination of percentage ownership of Voting Shares
Beneficially Owned by any Holder shall be made in accordance with the terms and
conditions of the Shareholder Rights Plan.

6.3 The Company shall have the right to cause all but not less than all the
outstanding shares of Preferred Stock, except those shares of Preferred Stock
subject to the Exchange Cap and the Rights Plan Exchange Cap, to be exchanged
into that number of whole shares of Parent Common Shares for each share of
Preferred Stock equal to the Exchange Rate then in effect, with such adjustment
or cash payment for fractional shares as the Company may elect pursuant to
Section 10; provided, however that in order for the Company to exercise such
right, either (i) on or after the third anniversary of the Issue Date, the
Average VWAP per share of the Parent Common Shares during a 20 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the Forced Exchange Notice Date shall be greater than 200% of the
Exchange Price then in effect or (ii) fewer than 10% of the shares of Preferred
Stock issued on the Issue Date remain outstanding.  To exchange shares of
Preferred Stock into shares of Parent Common Shares pursuant to this Section
6.3, the Company shall give not less than thirty (30) days' written notice (the
"Forced Exchange Notice" and the date of such notice, the "Forced Exchange
Notice Date") to each Holder stating that the Company elects to force exchange
of such shares of Preferred Stock pursuant to this Section 6.3 and shall state
therein (A) the exchange date (the "Forced Exchange Date" ), (B) the number of
such Holder's shares of Preferred Stock to be exchanged, if known, (C) the
Exchange Price on the Forced Exchange Date, (D) the Company's computation of the
number of shares of Parent Common Shares to be received by the Holder, (E) the
basis of such forced exchange (being (i) or (ii) above), (F) the surrender
locations specified in Section 6.4 and (G) in the case of the Engaged Capital
Investors, shall include a certification to be made by a senior officer of the
Parent that the Parent has made reasonable inquiries to verify that, and to the
best of the Parent's knowledge it is accurate that, the PIFs required by the TSX
to be filed by the Engaged Capital Investors in connection with the transactions
contemplated by the Subscription Agreement have been cleared by the TSX.  Each
Holder shall deliver to the Company written notice of the number Parent Common
Shares held by such Holder for the purpose of the Beneficial Ownership Exchange
Cap and the Rights Plan Exchange Cap within three Business Days of the Forced
Exchange Notice, and again upon each change in such number of shares preceding
the Forced Exchange Date, and in the case of the Engaged Capital Investors, such
first notice shall include a certification of the Holder that the PIFs required
by the TSX to be filed by the Engaged Capital Investors in connection with the
transactions contemplated by the Subscription Agreement have been cleared by the
TSX. If the Company validly delivers a Forced Exchange Notice to a Holder in
accordance with this Section 6.3, the Company shall deliver the shares of Parent
Common Shares as soon as reasonably practicable, but not later than ten Business
Days after the Forced Exchange Date, and in the case of an exchange with respect
to the Engaged Capital Investors, a senior officer of the Parent shall certify
that the Parent has made reasonable inquiries to verify that, and to the best of
the Parent's knowledge it is accurate that, the PIFs required by the TSX to be
filed by the Engaged Capital Investors in connection with the transactions
contemplated by the Subscription Agreement have been cleared by the TSX.
Notwithstanding anything to the contrary in this Section 6.3, a Holder may
exercise an Optional Parent Put Right after receipt of a Forced Exchange Notice,
provided the Optional Parent Put Exchange Date precedes the Forced Exchange Date
by at least five Business Days.  Upon the exchange of shares of Preferred Stock
pursuant to such Optional Parent Put Right, such Forced Exchange Notice shall be
rendered void in respect of such shares. The Company may not exercise its rights
under this Section 6.3 unless the Parent Common Shares delivered to the Holders
under this Section 6.3 are freely tradable by the Holders under the OSA, the
Securities Act and the Exchange Act.  In the event the Exchange Cap or the
Rights Plan Exchange Cap prevents the issuance of all or any part of the Parent
Common Shares otherwise required to be delivered to a Holder pursuant to this
Section 6.3, the Company shall delay delivery of such Parent Common Shares until
the Exchange Cap or the Rights Plan Exchange Cap, as applicable, no longer
prevents such delivery, provided that if after 90 days the Exchange Cap or the
Rights Plan Exchange Cap, as applicable, still prevents such deliver, the
Company shall cause such shares to be sold to a third party and deliver the
proceeds of such sale to the applicable Holder.  Notwithstanding the foregoing,
the Company may not deliver a Forced Exchange Notice under this Section 6.3 to
the Engaged Capital Investors, and the Company shall not deliver Parent Common
Shares to the Engaged Capital Investors under this Section 6.3, prior to such
date on which the TSX has confirmed to the Parent, the Company and the Engaged
Capital Investors that the PIFs required by the TSX to be filed by the Engaged
Capital Investors in connection with the transactions contemplated by the
Subscription Agreement have been cleared by the TSX. 

45

--------------------------------------------------------------------------------

6.4 Upon exchange, each Holder shall surrender to the Company the certificates
representing any shares of Preferred Stock held in certificated form to be
exchanged during usual business hours at its principal place of business or the
offices of its duly appointed Transfer Agent maintained by it, accompanied by
(i) (if so required by the Company or its duly appointed Transfer Agent) a
written instrument or instruments of transfer in form reasonably satisfactory to
the Company or its duly appointed Transfer Agent duly executed by the Holder or
its duly authorized legal representative and (ii) transfer tax stamps or funds
therefor, if required pursuant to Section 6.10.

46

--------------------------------------------------------------------------------

6.5 Except to the extent that a Holder is not able to exchange its shares of
Preferred Stock into Parent Common Shares as a result of the Exchange Cap or the
Rights Plan Exchange Cap, on the applicable Exchange Date, dividends shall cease
to accrue on the shares of Preferred Stock so exchanged and all other rights
with respect to the shares of Preferred Stock so exchanged, including the
rights, if any, to receive notices, will terminate, except only the rights of
Holders thereof to receive the number of whole Parent Common Shares into which
such shares of Preferred Stock have been exchanged (with such adjustment or cash
payment for fractional shares as the Company may elect pursuant to Section 10). 
As promptly as practical after the exchange of any shares of Preferred Stock
into Parent Common Shares, the Company shall deliver or cause to be delivered to
the applicable Holder an ownership notice identifying the number of full shares
of Parent Common Shares to which such Holder is entitled, a cash payment in
respect of fractional shares in accordance with Section 10 and a cash payment in
respect of the Accumulated Cash Dividends in respect of the shares of Preferred
Stock exchanged.  If less than all the shares of Preferred Stock represented by
a certificate or certificates surrendered by a Holder pursuant to Section 6.4
are to be exchanged, the Holder shall be entitled to receive, at the expense of
the Company, a new certificate representing the shares of Preferred Stock
represented by the surrendered certificate or certificates that are not to be
exchanged.

6.6 The Exchange Price shall be subject to the following adjustments (except as
provided in Section 6.7):

6.6.1. If the Parent pays a dividend (or other distribution) in shares of Parent
Common Shares to holders of the Parent Common Shares, in their capacity as
holders of Parent Common Shares, then the Exchange Price in effect immediately
following the record date for such dividend (or distribution) shall be divided
by the following fraction:


[exhibit10-4bx002.jpg]

where

OS0 = the number of Parent Common Shares outstanding immediately prior to the
record date for such dividend or distribution; and

OS1 = the sum of (A) the number of Parent Common Shares outstanding immediately
prior to the record date for such dividend or distribution and (B) the total
number of Parent Common Shares constituting such dividend.

6.6.2. If the Parent issues to holders of Parent Common Shares, in their
capacity as holders of Parent Common Shares, rights, options or warrants
entitling them to subscribe for or purchase shares of Parent Common Shares at
less than the Market Value determined on the Ex-Date for such issuance, then the
Exchange Price in effect immediately following the close of business on the
Ex-Date for such issuance shall be divided by the following fraction:

47

--------------------------------------------------------------------------------

[exhibit10-4bx003.jpg]

where

OS0 = the number of shares of Parent Common Shares outstanding at the close of
business on the record date for such issuance;

X = the total number of shares of Parent Common Shares issuable pursuant to such
rights, options or warrants; and

Y = the number of shares of Parent Common Shares equal to the aggregate price
payable to exercise such rights, options or warrants divided by the Market Value
determined as of the Ex-Date for such issuance.

To the extent that such rights, options or warrants are not exercised prior to
their expiration or Parent Common Shares are otherwise not delivered pursuant to
such rights or warrants upon the exercise of such rights or warrants, the
Exchange Price shall be readjusted to such Exchange Price that would have then
been in effect had the adjustment made upon the issuance of such rights, options
or warrants been made on the basis of the delivery of only the number of shares
of Parent Common Shares actually delivered.  If such rights, options or warrants
are only exercisable upon the occurrence of certain triggering events, then the
Exchange Price shall not be adjusted until such triggering events occur.  In
determining the aggregate offering price payable for such shares of Parent
Common Shares, the exchange agent shall take into account any consideration
received for such rights, options or warrants and the value of such
consideration (if other than cash, to be determined by the Board of Directors).

6.6.3. If the Parent subdivides, combines or reclassifies the shares of Parent
Common Shares into a greater or lesser number of shares of Parent Common Shares,
then the Exchange Price in effect immediately following the effective date of
such share subdivision, combination or reclassification shall be divided by the
following fraction:

[exhibit10-4bx002.jpg]

where

OS0 = the number of Parent Common Shares outstanding immediately prior to the
effective date of such share subdivision, combination or reclassification; and

OS1 = the number of Parent Common Shares outstanding immediately after the
opening of business on the effective date of such share subdivision, combination
or reclassification.

6.6.4. Except for any Excluded Issuances, if the Parent issues any Parent Common
Shares or securities convertible or exchangeable into Parent Common Shares for a
consideration per share that is less than the Exchange Price in effect
immediately prior to such issuance, then the Exchange Price in effect
immediately prior to such issuance shall be adjusted in accordance with the
following formula:

48

--------------------------------------------------------------------------------

[exhibit10-4bx004.jpg]

where

EP2 = new Exchange Price after giving effect to issuance of additional Parent
Common Shares or securities exchangeable or convertible into Parent Common
Shares ("New Issue");

EP1 = Exchange Price in effect immediately prior to the New Issue;

OS0 = number of Parent Common Shares deemed to be outstanding immediately prior
to the New Issue on a fully diluted basis, including on the conversion, exercise
or exchange of any convertible, exercisable or exchangeable securities;

X = aggregate consideration received by the Parent with respect to the New Issue
divided by EP1; and

Y = number of Parent Common Shares issued, or issuable on exchange or
conversion, in the New Issue;

provided that no such adjustment to the Exchange Price shall cause the Exchange
Price to be adjusted below the Exchange Price Floor.  For the avoidance of
doubt, in the event such adjustment would cause the Exchange Price to be lower
than the Exchange Price Floor but for the immediately preceding proviso, then
the Exchange Price shall be equal to the Exchange Price Floor.

6.6.5. In the case of: (A) any recapitalization, reclassification or change of
the Parent Common Shares (other than changes resulting from a subdivision or
combination), (B) any consolidation, merger or combination involving the Parent,
(C) any sale, lease or other transfer to a third party of the consolidated
assets of the Parent and its Subsidiaries substantially as an entirety, or (D)
any statutory share exchange, as a result of which the Parent Common Shares are
converted into, or exchanged for, shares, other securities, other property or
assets (including cash or any combination thereof) (any such transaction or
event, a "Capital Reorganization"), then, at and after the effective time of
such Capital Reorganization, the right to exchange each share of Preferred Stock
shall be changed into a right to exchange such share into the kind and amount of
shares, other securities or other property or assets (or any combination
thereof) that a holder of a number of Parent Common Shares equal to the Exchange
Rate immediately prior to such Capital Reorganization would have owned or been
entitled to receive upon such Capital Reorganization (such shares, securities or
other property or assets, the "Reference Property").  If the Capital
Reorganization causes the Parent Common Shares to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of shareholder election), then the
Reference Property into which the Preferred Stock will be exchangeable shall be
deemed to be the weighted average of the types and amounts of consideration
received by the holders of Parent Common Shares that affirmatively make such an
election. The Parent shall notify Holders of such weighted average as soon as
practicable after such determination is made. None of the foregoing provisions
shall affect the right of a Holder of Preferred Stock to exchange its Preferred
Stock into Parent Common Shares pursuant to Section 6.1 prior to the effective
time of such Capital Reorganization.  Notwithstanding Sections 6.6.1 to 6.6.4,
no adjustment to the Exchange Price shall be made for any Capital Reorganization
to the extent shares, securities or other property or assets become the
Reference Property receivable upon exchange of Preferred Stock.

49

--------------------------------------------------------------------------------

6.6.6. Notwithstanding anything herein to the contrary, no adjustment under this
Section 6.6 need be made to the Exchange Price unless such adjustment would
require an increase or decrease of at least $0.01.  Any lesser adjustment shall
be carried forward and shall be made at the time of and together with the next
subsequent adjustment, if any, which, together with any adjustment or
adjustments so carried forward, shall amount to an increase or decrease of at
least $0.01 of the Exchange Price.

6.6.7. Notwithstanding any other provisions of this Section 6.6, rights or
warrants distributed by the Parent to holders of Parent Common Shares, in their
capacity as holders of Parent Common Shares, entitling the holders thereof to
subscribe for or purchase shares of the Parent's capital stock (either initially
or under certain circumstances), which rights or warrants, until the occurrence
of a specified event or events ("Trigger Event"): (A) are deemed to be
transferred with such shares of Parent Common Shares; (B) are not exercisable;
and (C) are also issued in respect of future issuances of Parent Common Shares,
shall be deemed not to have been distributed for purposes of this Section 6.6
(and no adjustment to the Exchange Price under this Section 6.6 will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exchange Price shall be made under
Section 6.6.2.  In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to an Exchange Price under this Section 6.6 was
made, (1) in the case of any such rights or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, such Exchange
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Parent Common Shares with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Parent Common Shares as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise thereof, such Exchange Price shall
be readjusted as if such expired or terminated rights and warrants had not been
issued.  To the extent that the Parent has a rights plan or agreement in effect
upon exchange of the Preferred Stock, which rights plan provides for rights or
warrants of the type described in this clause, then upon exchange of Preferred
Stock the Holder will receive, in addition to the Parent Common Shares to which
he is entitled, a corresponding number of rights in accordance with the rights
plan, unless a Trigger Event has occurred and the adjustments to the Exchange
Price with respect thereto have been made in accordance with the foregoing.  In
lieu of any such adjustment, the Parent may amend such applicable stockholder
rights plan or agreement to provide that upon exchange of the Preferred Stock
the Holders will receive, in addition to the Parent Common Shares issuable upon
such exchange, the rights that would have attached to such Parent Common Shares
if the Trigger Event had not occurred under such applicable stockholder rights
plan or agreement.

50

--------------------------------------------------------------------------------

6.6.8. The Company reserves the right to make such reductions in the Exchange
Price in addition to those required in the foregoing provisions as it considers
advisable in order that any event treated for federal income tax purposes as a
dividend of stock or stock rights will not be taxable to the recipients.  In the
event the Company elects to make such a reduction in the Exchange Price, the
Company shall comply with the requirements of Rule 14e-1 under the Exchange Act,
and any other securities laws and regulations thereunder if and to the extent
that such laws and regulations are applicable in connection with the reduction
of the Exchange Price.

6.7 Notwithstanding anything to the contrary in Section 6.6, if the Holders are
(i) entitled to participate in a distribution or transaction to which Section
6.6.2 applies as if they held a number of shares of Parent Common Shares
issuable upon exchange of the Preferred Stock immediately prior to such event,
without having to exchange their shares of Preferred Stock, or (ii) entitled to
participate in a distribution or transaction to which Section 6.6.4 applies in
proportion to their holdings of Parent Common Shares on an as exchanged basis,
then for purposes of determining the Exchange Price pursuant to Section 6.6.2 or
Section 6.6.4 both the number of Parent Common Shares issued or issuable in such
transaction or distribution and the aggregate price or consideration received by
the Company shall be reduced by multiplying such number, price or consideration
by a fraction equal to (A) the aggregate amount of consideration paid by those
Holders of Preferred Stock who actually elect to exercise any rights, options,
or warrants, distributed to them in such distribution or transaction or to
purchase Parent Common Shares or securities convertible or exchangeable into
Parent Common Shares, divided by (B) the aggregate consideration that would have
been paid by all Holders of Preferred Stock if such Holders had elected to fully
participate in such distribution or transaction.

6.8 If the Company shall take a record of the holders of its Parent Common
Shares for the purpose of entitling them to receive a dividend or other
distribution, and shall thereafter (and before the dividend or distribution has
been paid or delivered to stockholders) abandon its plan to pay or deliver such
dividend or distribution, then thereafter no adjustment in any Exchange Price
then in effect shall be required by reason of the taking of such record.

6.9 Upon any increase or decrease in the Exchange Price, then, and in each such
case, the Company promptly shall deliver to each Holder a certificate signed by
an Officer, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the increased or decreased Exchange Price then in effect following such
adjustment.

6.10 The delivery of certificates for Parent Common Shares upon the exchange of
shares of Preferred Stock and the delivery of any Ownership Notice, whether at
the request of a Holder or upon the exchange of shares of Preferred Stock, shall
each be made without charge to the Holder or recipient of shares of Preferred
Stock for such certificates or Ownership Notice or for any tax in respect of the
issuance or delivery of such certificates or the securities represented thereby
or such Ownership Notice or the securities identified therein, and such
certificates or Ownership Notice shall be delivered in the respective names of,
or in such names as may be directed by, the applicable Holder; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the delivery of any such
certificate in a name other than that of the Holder of the shares of the
relevant Preferred Stock and the Company shall not be required to deliver any
such certificate or Ownership Notice unless or until the Person or Persons
requesting the delivery thereof shall have paid to the Company the amount of
such tax or shall have established to the reasonable satisfaction of the Company
that such tax has been paid.

51

--------------------------------------------------------------------------------

6.11 Exchange Caps

6.11.1. No shares of Preferred Stock may be exchanged pursuant to Section 6.1 or
Section 6.3 if and to the extent that, as a result of the delivery to the Holder
of Parent Common Shares upon such exchange such Holder would beneficially own in
excess of 19.99% of the number of Parent Common Shares outstanding immediately
after giving effect to such exchange (such limit, the "Beneficial Ownership
Exchange Cap").  For purposes of the foregoing sentence, the aggregate number of
Parent Common Shares beneficially owned by such Holder shall include, in
addition to Common Shares beneficially owned, the number of Parent Common Shares
deliverable upon exchange of the Preferred Stock with respect to which the
determination of such sentence is being made, but shall exclude Parent Common
Shares which would be deliverable upon (i) exchange of the remaining,
unexchanged portion of the Preferred Stock beneficially owned by such Holder and
(ii) exercise, conversion or exchange of the unexercised, unconverted or
unexchanged portion of any other securities exercisable, convertible or
exchangeable into Parent Common Shares beneficially owned by such Holder
(including, without limitation, any exchangeable notes or exchangeable preferred
stock or warrants) subject to a limitation on conversion, exercise or exchange
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this Section 6.11.1, beneficial ownership
shall be calculated in accordance with Rule 13d-3 (without giving any effect to
paragraph (b) of Rule 13d-3) and Rule 13d-5 under the Exchange Act.  Any
purported delivery of Parent Common Shares upon exchange of Preferred Stock
shall be void and have no effect if such delivery would result in the applicable
Holder becoming the beneficial owner of more than the Beneficial Ownership
Exchange Cap.

6.11.2. No shares of Preferred Stock may be exchanged pursuant to Section 6.1 or
Section 6.3 if and to the extent that, as a result of the delivery to the Holder
of Parent Common Shares upon such exchange such Holder would become the
Beneficial Owner of the number of Voting Shares in excess of the Rights Plan
Exchange Cap.

6.11.3. If the number of Parent Common Shares into which shares of Preferred
Stock have been exchanged in accordance with both the Certificate of
Incorporation and any Optional Parent Put Right (the "Issued Amount") exceed the
Make Whole Issuable Maximum, then the Change of Control Redemption Premium shall
thereafter be zero dollars ($0.00). 

6.11.4. If any shares of Preferred Stock are redeemed pursuant to Section 8.2 at
a Change of Control Redemption Price in which the Change of Control Redemption
Premium is greater than zero dollars ($0.00), in the event that any shares of
Preferred Stock are subsequently exchanged into Parent Common Shares pursuant to
Section 6.1 or Section 6.3, the number of Parent Common Shares into which such
shares of Preferred Stock may be exchanged shall not exceed the amount equal to
(i) the Make Whole Issuable Maximum less (ii) the Issued Amount (such limit, the
"Post CoC Exchange Cap", together with the Beneficial Ownership Exchange Cap,
the "Exchange Cap"). 

52

--------------------------------------------------------------------------------

6.12 Any shares of Parent Common Shares delivered pursuant to this Section 6
shall be validly issued, fully paid and non-assessable (except as such
non-assessability may be affected by matters of any provincial, state or federal
law), free and clear of any liens, claims, rights or encumbrances other than
those arising under by law or the Certificate of Incorporation or created by the
Holders thereof.

7. Redemption.

7.1 On or after the first Business Day that is five years after the Issue Date,
the Company shall have the right, subject to applicable law, to redeem all but
not less than all shares of Preferred Stock from any source of funds legally
available for such purpose.  Any redemption by the Company pursuant to this
Section 7 shall be subject to compliance with the provisions of the Senior Debt
Agreements and any other agreements governing the Company's and the Parent's
future or existing outstanding indebtedness.  Any such redemption shall occur on
a date set by the Company on not less than thirty (30) days' notice to the
Holders (the "Optional Redemption Date").  Notwithstanding anything to the
contrary in this Section 7.1, a Holder may exercise an Optional Parent Put Right
after receipt of an Optional Redemption Notice, provided the Optional Parent Put
Exchange Date precedes the Optional Redemption Date by at least three (3)
Business Days.  Upon the exchange of shares of Preferred Stock pursuant to such
Optional Parent Put Right, such Optional Redemption Notice shall be rendered
void in respect of such shares.

7.2 Subject to applicable law, the Company shall effect any such redemption
pursuant to this Section 7 by paying cash for each share of Preferred Stock to
be redeemed in an amount equal to the Liquidation Preference (including, for the
avoidance of doubt, any Accrued Dividends added to the Liquidation Preference in
accordance with Section 3.6.1) plus the Accumulated Cash Dividends (if any)
(such amount, the "Optional Redemption Price"). 

7.3 The Company shall give notice of its election to redeem the Preferred Stock
pursuant to this Section 7 to the Holders of Preferred Stock as such Holders'
names appear (as of the close of business on the Business Day next preceding the
day on which notice is given) on the books of the Transfer Agent at the address
of such Holders shown therein.  Such notice (the "Optional Redemption Notice")
shall state: (i) the Optional Redemption Date, (ii) the number of shares of
Preferred Stock to be redeemed from such Holder, (iii) the Optional Redemption
Price, and (iv) the place where any shares of Preferred Stock in certificated
form are to be redeemed and shall be presented and surrendered for payment of
the Optional Redemption Price therefor.

7.4 If the Company gives the Optional Redemption Notice, the Company shall
deposit with or otherwise make available to the Paying Agent funds sufficient to
redeem the shares of Preferred Stock, no later than the open of business on the
Optional Redemption Date, and the Company shall give the Paying Agent
instructions and authority to pay the Optional Redemption Price to the Holders
to be redeemed upon surrender or deemed surrender of the Certificates therefor
as set forth in the Optional Redemption Notice.  If the Optional Redemption
Notice shall have been given, then from and after the Optional Redemption Date,
unless the Company defaults in providing funds sufficient for such redemption at
the time and place specified for payment pursuant to the Optional Redemption
Notice, all dividends on such shares of Preferred Stock to be redeemed shall
cease to accrue and all other rights with respect to the shares of Preferred
Stock to be redeemed, including the rights, if any, to receive notices, will
terminate, except only the rights of Holders thereof to receive the Optional
Redemption Price.  The Company shall be entitled to receive from the Paying
Agent the interest income, if any, earned on any such funds deposited with the
Paying Agent (to the extent that such interest income is not required to pay the
Optional Redemption Price of the shares of Preferred Stock to be redeemed), and
the holders of any shares of Preferred Stock so redeemed shall have no claim to
any such interest income.  Any funds deposited with the Paying Agent hereunder
by the Company for any reason, including redemption of shares of Preferred
Stock, that remain unclaimed or unpaid after two years after the Optional
Redemption Date or other payment date, shall be, to the extent permitted by
applicable law, repaid to the Company upon its written request, after which
repayment the Holders entitled to such redemption or other payment shall have
recourse only to the Company.

53

--------------------------------------------------------------------------------

8. Change of Control.

8.1 In the event of a Change of Control, or other merger, amalgamation,
consolidation or similar transaction in which all or any material portion of the
consideration to be paid to the holders of the Parent Common Shares is equity in
the surviving or successor entity, the Company shall use its reasonable efforts
to structure the transaction so the Holders have the option to exchange their
outstanding shares of Preferred Stock upon such Change of Control, for
securities in the surviving or successor entity that have the same rights,
preferences and privileges as the Preferred Stock, as appropriately adjusted to
account for the Change of Control or other merger, amalgamation, consolidation
or similar transaction.

8.2 The Company shall give notice to the Holders of a Change of Control no later
than ten Business Days prior to the anticipated effective date (as determined in
good faith by the Company) of such Change of Control or, if not practicable, as
soon as reasonably practicable but in any event no later than five Business Days
after the Company becomes aware of such Change of Control.  In the event of a
Change of Control, the Company or a third party with the prior written consent
of the Company (such party, as applicable, the "Redeeming Party") shall, in
compliance with applicable law and within fifteen (15) days following the
effective date of a Change of Control, make an offer to each Holder to redeem
all of such Holder's outstanding Preferred Stock.  Any such redemption shall
occur on a date set by the Redeeming Party in its sole discretion, but no later
than thirty (30) days after consummation of the Change of Control (the "Change
of Control Redemption Date").  Notwithstanding anything to the contrary herein,
the Change of Control Redemption Date may be on the date of the Change of
Control, and any redemption pursuant to this Section 8 may be made
simultaneously with the Change of Control.  Holders acknowledge and agree that
under the terms of the Senior Debt Agreements (as such senior debt agreement may
be amended, restated, refinanced, replaced, converted, exchanged or otherwise
modified from time to time) and any other debt instruments of the Company or the
Parent that restrict, limit or condition the ability of the Company to redeem
stock and for so long as such restrictive terms continue or have not been waived
by the applicable lenders or holders thereunder, upon any redemption of the
shares of Preferred Stock pursuant to this Section 8, the loans and other debt
obligations that are accrued and payable under any such credit agreements or
debt instruments will, in each case, to the extent required to be repaid prior
to such redemption of the Preferred Stock, be repaid (and any commitments and
any outstanding letters of credit thereunder will be terminated) prior to such
redemption of the Preferred Stock and the restrictions on the redemption of the
shares of Preferred Stock and the obligations of the Company under the Second
Lien Indenture will apply, including, without limitation, any Change of Control
Offer (as defined in the Second Lien Indenture) required by the terms of the
Second Lien Indenture.  For the avoidance of doubt, the preceding sentence shall
not be deemed to be a waiver by any Holder of its right to receive from the
Company and/or its successor the cash associated with such redemption.

54

--------------------------------------------------------------------------------

8.3 Subject to applicable law, the Redeeming Party shall effect any such
redemption pursuant to this Section 8 by paying cash for each share of Preferred
Stock to be redeemed in an amount (such amount, the "Change of Control
Redemption Price") equal to the greater of (i) the sum of the Liquidation
Preference as at the Change of Control Redemption Date plus the Change of
Control Redemption Premium plus the Accumulated Cash Dividends as at the Change
of Control Redemption Date, and (ii) either (A) in the case of a Change of
Control that constitutes a Capital Reorganization in which the Parent Common
Shares are not converted or exchanged solely for cash, the cash amount equal to
the product of the Exchange Rate as at the Change of Control Redemption Date
multiplied by the Closing Sale Price of the Parent Common Shares on the Trading
Day immediately prior to the effective date of such Capital Reorganization or,
(B) in any other case, the cash amount that a holder of a number of Parent
Common Shares equal to the Exchange Rate as at the Change of Control Redemption
Date would have received in such Change of Control.

8.4 The Redeeming Party shall give notice of such redemption offer to the
Holders as such Holders' names appear (as of the close of business on the
Business Day next preceding the day on which notice is given) on the books of
the Transfer Agent at the address of such Holders shown therein.  Such notice
(the "Change of Control Redemption Notice") shall state: (i) the Change of
Control Redemption Date, (ii) the Change of Control Redemption Price and (iii)
the place where any shares of Preferred Stock in certificated form are to be
redeemed and shall be presented and surrendered for payment of the Change of
Control Redemption Price therefor. 

8.5 If the Redeeming Party gives a Change of Control Redemption Notice, the
Redeeming Party shall deposit with the Paying Agent funds sufficient to redeem
the shares of Preferred Stock as to which such Change of Control Redemption
Notice shall have been given, no later than the open of business on the Change
of Control Redemption Date, and the Redeeming Party shall give the Paying Agent
irrevocable instructions and authority to pay the applicable Change of Control
Redemption Price to the Holders to be redeemed upon surrender or deemed
surrender of the Certificates therefor as set forth in the Change of Control
Redemption Notice.

9. Events of Noncompliance.

9.1 If an Event of Noncompliance has occurred and is continuing, the Dividend
Rate shall increase immediately by an increment of 1 percentage point.
Thereafter, until such time as no Event of Noncompliance exists, the Dividend
Rate shall increase automatically at the end of each succeeding 90-day period by
an additional increment of 1 percentage point(s) (but in no event shall the
Dividend Rate increase more than 5 percentage points hereby). Any increase of
the Dividend Rate resulting from the operation of this subparagraph shall
terminate as of the close of business on the date on which no Event of
Noncompliance exists, subject to subsequent increases pursuant to this
paragraph.  Notwithstanding the foregoing, the Dividend Rate will only be
subject to an increase as contemplated by this Section 9.1 if the Parent or
Company, as applicable, fails to cure such Event of Noncompliance within thirty
(30) days of (i) in the case of an Event of Noncompliance arising from clause
(c) of the definition thereof, the first date on which the Parent or Company
acquires actual knowledge of the occurrence of such event or receives written
notice from Holders representing a majority of the Preferred Stock outstanding
of such occurrence, or (ii) in all other cases, the date of occurrence of the
Event of Noncompliance.

55

--------------------------------------------------------------------------------

9.2 If any Event of Noncompliance exists, each Holder shall also have any other
rights which such Holder is entitled to under any contract or agreement at any
time and any other rights which such holder may have pursuant to applicable law.

10. No Fractional Shares. No fractional shares of Parent Common Shares or
securities representing fractional shares of Parent Common Shares shall be
delivered upon exchange, whether voluntary or mandatory, or in respect of
dividend payments made in Parent Common Shares on the Preferred Stock.  Instead,
the Company may elect to either make a cash payment to each Holder that would
otherwise be entitled to a fractional share (based on the Closing Sale Price of
such fractional share determined as of the Trading Day immediately prior to the
payment thereof) or, in lieu of such cash payment, round up to the next whole
share the number of shares of Parent Common Shares to be delivered to any
particular Holder upon exchange.

11. Uncertificated Shares; Certificated Shares.

11.1 Uncertificated Shares.

11.1.1. Form. The shares of Preferred Stock may be in uncertificated, book entry
form as permitted by the bylaws of the Company and applicable law.  Within a
reasonable time after the delivery or transfer of uncertificated shares, the
Company shall send to the registered owner thereof an Ownership Notice.

11.1.2. Transfer. Transfers of Preferred Stock held in uncertificated,
book-entry form shall be made only upon the transfer books of the Company kept
at an office of the Transfer Agent upon receipt of proper transfer instructions
from the registered owner of such uncertificated shares, or from a duly
authorized attorney or from an individual presenting proper evidence of
succession, assignment or authority to transfer the stock.  The Company may
refuse any requested transfer until furnished evidence satisfactory to it that
such transfer is proper.

11.1.3. Legends.

(A) Each Ownership Notice issued with respect to a share of Preferred Stock
shall bear a legend in substantially the form included in Exhibit D hereto.

(B) Each Ownership Notice delivered with respect to a Parent Common Share
delivered upon the exchange of Preferred Stock shall bear a legend substantially
in the form:

"THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE REASONABLY ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, REGISTRATION."

56

--------------------------------------------------------------------------------

11.2 Certificated Shares.

11.2.1. Form and Dating. Unless requested in writing by a Holder to the Company,
Preferred Stock shall be in certificated form ("Certificated Preferred Stock"),
and the Preferred Stock certificate and the Transfer Agent's certificate of
authentication shall be substantially in the form set forth in Exhibit D, which
is hereby incorporated in and expressly made a part of the Certificate of
Incorporation.  The Preferred Stock certificate may have notations, legends or
endorsements required by applicable law, stock exchange rules, agreements to
which the Company is subject, if any, or usage; provided that any such notation,
legend or endorsement is in a form acceptable to the Company.  Each Preferred
Stock certificate shall be dated the date of its authentication.

11.2.2. Execution and Authentication. Two Officers shall sign each Preferred
Stock certificate for the Company by manual or facsimile signature.

If an Officer whose signature is on a Preferred Stock certificate no longer
holds that office at the time the Transfer Agent authenticates the Preferred
Stock certificate, the Preferred Stock certificate shall be valid nevertheless.

A Preferred Stock certificate shall not be valid until an authorized signatory
of the Transfer Agent manually or by facsimile signs the certificate of
authentication on the Preferred Stock certificate.  The signature shall be
conclusive evidence that the Preferred Stock certificate has been authenticated
under the Certificate of Incorporation.

The Transfer Agent shall authenticate and deliver certificates for shares of
Preferred Stock for original issue upon a written order of the Company signed by
two Officers or by an Officer and an Assistant Treasurer of the Company.  Such
order shall specify the number of shares of Preferred Stock to be authenticated
and the date on which the original issue of the Preferred Stock is to be
authenticated.

The Transfer Agent may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the certificates for the Preferred Stock.  Unless
limited by the terms of such appointment, an authenticating agent may
authenticate certificates for the Preferred Stock whenever the Transfer Agent
may do so.  Each reference in the Certificate of Incorporation to authentication
by the Transfer Agent includes authentication by such agent.  An authenticating
agent has the same rights as the Transfer Agent or agent for service of notices
and demands.

11.2.3. Transfer and Exchange. When Certificated Preferred Stock is presented to
the Transfer Agent with a request to register the transfer of such Certificated
Preferred Stock or to exchange such Certificated Preferred Stock for an equal
number of shares of Certificated Preferred Stock, the Transfer Agent shall
register the transfer or make the exchange as requested if its reasonable
requirements for such transaction are met; provided, however, that the
Certificated Preferred Stock surrendered for transfer or exchange:

57

--------------------------------------------------------------------------------

(A) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Transfer Agent, duly
executed by the Holder thereof or its attorney duly authorized in writing; and

(B) is being transferred or exchanged pursuant to subclause (I) or (II) below,
and is accompanied by the following additional information and documents, as
applicable:

(I) if such Certificated Preferred Stock is being delivered to the Transfer
Agent by a Holder for registration in the name of such Holder, without transfer,
a certification from such Holder to that effect in substantially the form of
Exhibit F hereto; or

(II) if such Certificated Preferred Stock is being transferred to the Company or
to a "qualified institutional buyer" in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from registration under the
Securities Act, (i) a certification to that effect (in substantially the form of
Exhibit F hereto) and (ii) if the Company so requests, an opinion of counsel or
other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the legend set forth in Section 11.2.4.

11.2.4. Legends.

(A) Each certificate evidencing Certificated Preferred Stock shall bear a legend
in substantially the following form included in Exhibit D hereto.

(B) Each certificate evidencing Parent Common Shares delivered upon the exchange
of Preferred Stock shall bear a legend in substantially the following form:

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.  NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION."

(C) Upon any sale or transfer of a Transfer Restricted Security held in
certificated form pursuant to Rule 144 under the Securities Act or another
exemption from registration under the Securities Act or an effective
registration statement under the Securities Act, the Transfer Agent shall permit
the Holder thereof to exchange such Transfer Restricted Security for
Certificated Preferred Stock or certificated Parent Common Shares that does not
bear a restrictive legend and rescind any restriction on the transfer of such
Transfer Restricted Security.

11.2.5. Replacement Certificates. If any of the Preferred Stock certificates
shall be mutilated, lost, stolen or destroyed, the Company shall issue, in
exchange and in substitution for and upon cancellation of the mutilated
Preferred Stock certificate, or in lieu of and substitution for the Preferred
Stock certificate lost, stolen or destroyed, a new Preferred Stock certificate
of like tenor and representing an equivalent amount of shares of Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Preferred Stock certificate and indemnity, if requested, satisfactory to
the Company and the Transfer Agent.

58

--------------------------------------------------------------------------------

11.2.6. Cancellation. In the event the Company shall purchase or otherwise
acquire Certificated Preferred Stock, the same shall thereupon be delivered to
the Transfer Agent for cancellation.  The Transfer Agent and no one else shall
cancel and destroy all Preferred Stock certificates surrendered for transfer,
exchange, replacement or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Transfer Agent to
deliver canceled Preferred Stock certificates to the Company.  The Company may
not issue new Preferred Stock certificates to replace Preferred Stock
certificates to the extent they evidence Preferred Stock which the Company has
purchased or otherwise acquired.

11.3 Certain Obligations with Respect to Transfers and Exchanges of Preferred
Stock.

11.3.1. To permit registrations of transfers and exchanges, the Company shall
execute and the Transfer Agent shall authenticate Certificated Preferred Stock
as required pursuant to the provisions of this Section 11.

11.3.2. All shares of Preferred Stock, whether or not Certificated Preferred
Stock, issued upon any registration of transfer or exchange of such shares of
Preferred Stock shall be the valid obligations of the Company, entitled to the
same benefits under the Certificate of Incorporation as the shares of Preferred
Stock surrendered upon such registration of transfer or exchange.

11.3.3. Prior to due presentment for registration of transfer of any shares of
Preferred Stock, the Transfer Agent and the Company may deem and treat the
Person in whose name such shares of Preferred Stock are registered as the
absolute owner of such Preferred Stock and neither the Transfer Agent nor the
Company shall be affected by notice to the contrary.

11.3.4. No service charge shall be made to a Holder for any registration of
transfer or exchange of any Preferred Stock or Parent Common Shares delivered
upon the exchange thereof on the transfer books of the Company or the Transfer
Agent or upon surrender of any Preferred Stock certificate or Parent Common
Shares certificate at the office of the Transfer Agent maintained for that
purpose.  However, the Company may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Preferred Stock or Parent Common Shares
if the Person receiving shares in connection with such transfer or exchange is
not the holder thereof.

11.3.5. No Obligation of the Transfer Agent. The Transfer Agent shall have no
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under the Certificate of Incorporation or under
applicable law with respect to any transfer of any interest in any Preferred
Stock other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of the Certificate of Incorporation, and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.

59

--------------------------------------------------------------------------------

12. Miscellaneous.

12.1 With respect to any notice to a Holder required to be provided hereunder,
neither failure to mail such notice, nor any defect therein or in the mailing
thereof, to any particular Holder shall affect the sufficiency of the notice or
the validity of the proceedings referred to in such notice with respect to the
other Holders or affect the legality or validity of any vote upon any such
action (assuming due and proper notice to such other Holders).  Any notice which
was mailed in the manner herein provided shall be conclusively presumed to have
been duly given whether or not the Holder receives the notice.

12.2 Shares of Preferred Stock that have been issued and reacquired by the
Company in any manner, including shares of Preferred Stock purchased or redeemed
or exchanged or converted, shall (upon compliance with any applicable provisions
of the laws of Delaware) upon such reacquisition be automatically cancelled by
the Company and shall not be reissued.

12.3 The shares of Preferred Stock shall be issuable only in whole shares.

12.4 All notice periods referred to herein shall commence: (i) when made, if
made by hand delivery, and upon confirmation of receipt, if made by facsimile;
(ii) one Business Day after being deposited with a nationally recognized
next-day courier, postage prepaid; or (iii) three Business Days after being by
first-class mail, postage prepaid.  Notice to any Holder shall be given to the
registered address set forth in the Company's records for such Holder.

12.5 Any payments required to be made hereunder on any day that is not a
Business Day shall be made on the next succeeding Business Day without interest
or additional payment for such delay.  All payments required hereunder shall be
made by wire transfer of immediately available funds in United States Dollars to
the Holders in accordance with the payment instructions as such Holders may
deliver by written notice to the Company from time to time.

12.6 Notwithstanding anything to the contrary herein, whenever the Board of
Directors is permitted or required to determine fair market value, such
determination shall be made in good faith.

12.7 Except as set forth in Section 4.2.2 and in the Engaged Capital Investor
Rights Agreement and the Oaktree Amended and Restated Investor Rights Agreement,
the Holders shall have no preemptive or preferential rights to purchase or
subscribe to any stock, obligations, warrants or other securities of the Company
of any class.   

D. SERIES B-2 PREFERRED STOCK

Of the preferred stock authorized and unissued by the Certificate of
Incorporation, 30,000 shares shall be designated Series B-2 Preferred Stock with
the following rights, preferences, powers, privileges and restrictions,
qualifications and limitations.  Unless otherwise indicated, references to
"sections" or "subsections" in this Part D of this Article Fourth refer to
sections and subsections of Part D of this Article Fourth and references to
"Preferred Stock" refer to the Series B-2 Preferred Stock as defined in Section
2.72 of this Part D of this Article Fourth.

60

--------------------------------------------------------------------------------

1. General.  The Preferred Stock, with respect to dividend rights and rights
upon the liquidation, winding-up or dissolution of the Company, ranks: (i)
senior to all Junior Stock; (ii) on parity with all Parity Stock; (iii) junior
to all Senior Stock; (iv) junior to existing and future indebtedness of the
Company; and (v) structurally junior to all existing and future indebtedness and
other liabilities (including trade payables) of the Company's Subsidiaries (if
any) and any capital stock of the Company's Subsidiaries not held by the
Company, in each case as provided more fully herein.

2. Definitions.  For purposes of this Part D of this Article Fourth, the
following definitions shall apply:

2.1 "ABL Agreement" shall mean that certain credit agreement, dated as of
February 11, 2016 (as amended by the First Amendment, dated as of October 7,
2016, the Second Amendment and Joinder, dated as of September 19, 2017 and as
further amended by the Third Amendment and Joinder, dated as of October 22, 2018
and as restated by the Restatement Agreement, dated January 28, 2020), by and
among the Parent, the Company, The Organic Corporation B.V., and the other
parties signatory thereto, as amended, supplemented, restated, converted,
exchanged or replaced from time to time;

2.2 "Accrued Dividends" shall mean, with respect to any share of Preferred
Stock, as of any date, the dividends that have accrued on such share pursuant to
Section 3.1, less any dividends paid in cash pursuant to Section 3.1 or 3.2 or
dividends added to the Liquidation Preference pursuant to Sections 3.2, 3.5 or
3.6, from the Issue Date up to, but not including, such date;

2.3 "Accumulated Cash Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends that have been deemed Accumulated Cash Dividends in accordance with
Sections 3.3 and 3.6 as reduced by the payment of dividends out of such amount
pursuant to Section 3.4;

2.4 "Accumulated PIK Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends added to the Liquidation Preference in accordance with Sections 3.2,
3.5, and 3.6;

2.5 "Affiliate" means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.  For the purposes of this definition, "control" when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

2.6 "Average VWAP" per share over a certain period shall mean the arithmetic
average of the VWAP per share for each Trading Day in such period;

2.7 "Beneficially Own" or "Beneficial Owner" shall have the meaning given that
term by the Shareholder Rights Plan.

61

--------------------------------------------------------------------------------

2.8 "Beneficial Ownership Exchange Cap" shall have the meaning set forth in
Section 6.11.1;

2.9 "Board of Directors" shall mean the Board of Directors of the Company or,
with respect to any action to be taken by the Board of Directors, any committee
of the Board of Directors duly authorized to take such action;

2.10 "Business Day" shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America, Canada, the State of New York or the Province of Ontario shall not be
regarded as a Business Day;

2.11 "Capital Reorganization" shall have the meaning set forth in Section 6.6;

2.12 "Cash Dividends" shall have the meaning set forth in Section 3.1;

2.13 "Certificated Preferred Stock" shall have the meaning set forth in Section
11.2.1;

2.14 "Change of Control" shall mean the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of a merger, amalgamation or consolidation, which
are covered by subsections (b) and (c) below), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent and its Subsidiaries, taken as a whole, to any Person (other than to the
Parent or to any wholly-owned Subsidiary);

(b) the consummation of any transaction (including, without limitation, pursuant
to a merger, amalgamation or consolidation), the result of which is that any
Person (other than the Investor) becomes the "beneficial owner" (as defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 50% of the voting power of the Parent; provided, however, solely for
purposes of this subsection (ii), a "Person" shall include a "group" within the
meaning of Section 13(d) of the Exchange Act; or

(c) a plan or scheme of arrangement, merger, amalgamation, consolidation, stock
sale or other transaction that would result in the Parent's pre-transaction
shareholders ceasing to hold a majority of the outstanding Parent Common Shares
or outstanding common equity securities of the surviving entity immediately
following the completion of such transaction; or

(d) Parent ceasing to own, either directly or indirectly, all of the outstanding
capital stock of the Company (other than the Preferred Stock, such other
securities that the Company is permitted to create without approval of the
Holders and any other securities that the Company creates with the requisite
approval of the Holders);

2.15 "Change of Control Redemption Date" shall have the meaning set forth in
Section 8.2;

62

--------------------------------------------------------------------------------

2.16 "Change of Control Redemption Notice" shall have the meaning set forth in
Section 8.4;

2.17 "Change of Control Redemption Premium" shall mean, as to each share of
Preferred Stock at the time of a Change of Control Redemption Date and subject
to Section 6.11.1, the amount, assuming such dividends were paid as Cash
Dividends and are not compounding, of incremental dividends that would have
accrued had such a Preferred Stock remained outstanding from such time until and
including the fifth anniversary of its issuance date provided that if the Issued
Amount exceeds the Make Whole Issuable Maximum prior to the Change of Control
Redemption Date, then the Change of Control Redemption Premium shall thereafter
be zero dollars ($0.00); after such fifth anniversary, the Change of Control
Redemption Premium as to such Preferred Stock shall be zero;

2.18 "Change of Control Redemption Price" shall have the meaning set forth in
Section 8.3;

2.19 "Closing Sale Price" of the Parent Common Shares shall mean, as of any
date, the closing sale price per share (or if no closing sale price is reported,
the average of the closing bid and ask prices or, if more than one in either
case, the average of the average closing bid and the average closing ask prices)
on such date as reported on the principal Securities Exchange on which the
Parent Common Shares are traded or, if the Parent Common Shares are not traded
on a Securities Exchange, then a United States or Canadian national or regional
securities exchange on which the Parent Common Shares are traded, or, if the
Parent Common Shares are not so traded, then in the over-the-counter market as
reported by OTC Markets Group Inc. or a similar organization.  In the absence of
such a quotation, the Closing Sale Price shall be an amount determined by the
Board of Directors to be the fair market value of a Parent Common Share;

2.20 "Common Stock" shall mean the common stock, no par value of the Company or
any other capital stock of the Company into which such Common Stock shall be
reclassified or changed;

2.21 "Company" shall mean SunOpta Foods Inc., a Delaware corporation;

2.22 "Dividend Change Date" shall mean the first day following the end of the
Company's third fiscal quarter in the year 2029;

2.23 "Dividend Payment Date" shall mean the date that is forty-five (45) days
after the end of each fiscal quarter of the Company, unless the Board of
Directors designates an earlier date;

2.24 "Dividend Rate" shall mean, (i) the rate of 8.0% per annum for the period
from the Issue Date through to the Dividend Change Date, and (ii) 10.0% per
annum thereafter, subject in each case to adjustment as provided in Section 9;

2.25 "Dividend Record Date" shall mean, with respect to any fiscal quarter and
applicable Dividend Payment Date, the record date (which shall be a Business
Day) set by the Board of Directors for holders eligible to receive any dividend
declared for such fiscal quarter;

63

--------------------------------------------------------------------------------

2.26 "Engaged Capital Investor" shall mean one or more Affiliates of Engaged
Capital, LLC;

2.27 "Engaged Capital Investor Rights Agreement" shall mean the Investor Rights
Agreement, dated April 24, 2020, by and among the Parent, the Company and the
Engaged Capital Investor, as amended, supplemented, restated, converted,
exchanged or replaced from time to time;

2.28 "Event of Noncompliance" shall mean:

(a) the Company fails to make any payment (other than Cash Dividends for fiscal
quarters ending prior to the Dividend Change Date) with respect to Preferred
Stock which it is required to make hereunder, or fails to pay Cash Dividends for
any quarter ending after the Dividend Change Date, whether or not such payment
or dividend is legally permissible or is prohibited by any agreement to which
the Company is subject, including payments pursuant to Sections 7.1 and 8.3 and
the payment of any Accumulated Cash Dividends on any Optional Exchange Date,
Optional Parent Put Exchange Date or Forced Exchange Date;

(b) the Company fails to deliver the required number of Parent Common Shares
contemplated by Section 6.1 on an Optional Exchange Date, the Parent fails to
deliver the required number of Parent Common Shares as contemplated by an
Optional Parent Put Right on an Optional Parent Put Exchange Date, or the
Company fails to  make adjustments to the Exchange Rate as required pursuant to
Section 6.6, in each case as, if and when due and applicable, and except as
provided elsewhere herein, including Sections 6.7 and 6.11; or

(c) Parent or the Company, as applicable, fails to comply with any of Sections
2.1(a), 2.1(b), 2.1(c) and 2.1(f) of the Oaktree Investor Rights Agreement or
Sections 2.1(a), 2.1(b) and 2.1(e) of the Engaged Investor Rights Agreement or
Sections 2.1, 2.4, 3.1 and 3.2(e) of the Exchange Agreement; or 

(d) the Company or Parent makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts generally as they become due;
or an order, judgment or decree is entered adjudicating the Company or Parent
bankrupt or insolvent; or any order for relief with respect to the Company or
Parent is entered under the Federal Bankruptcy Code; or the Company or Parent
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or Parent, or of any substantial
part of the assets of the Company or Parent, or commences any proceeding (other
than a proceeding for the voluntary liquidation and dissolution of any
Subsidiary of Company) relating to the Company or Parent under any bankruptcy
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Company or Parent and
either (A) the Company or Parent by any act reasonably indicates its approval
thereof, consent thereto or acquiescence therein or (B) such petition,
application or proceeding is not dismissed within sixty (60) days;

64

--------------------------------------------------------------------------------

2.29 "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;

2.30 "Exchange Agreement" shall mean the Exchange and Support Agreement, dated
as of April 24, 2020, by and among Parent, the Company and the Holders, as
amended, supplemented, restated, exchanged or replaced from time to time;

2.31 "Exchange Cap" shall have the meaning set forth in Section 6.11;

2.32 "Exchange Date" shall mean the Optional Exchange Date or the Forced
Exchange Date, as applicable;

2.33 "Exchange Price" shall mean 130% of the Average VWAP during a 15
consecutive Trading Day period ending on, and including, the Trading Day
immediately prior to the date of the Series B-2 Sale Option Notice (as defined
in the Subscription Agreement); provided that (i) if such amount is greater than
$3.50, the Exchange Price shall be $3.50, (ii) if such amount is less than
$2.00, the Exchange Price shall be $2.00, and (iii) if such amount is less than
the Exchange Price Floor, the Exchange Price shall be the Exchange Price Floor;
as may be adjusted from time to time in the manner set forth herein;

2.34 "Exchange Price Floor" means $2.00, which represents the lower of (i) the
Nasdaq Official Closing Price for the Parent Common Shares (as reflected on
Nasdaq.com) on the Subscription Date ($2.03) and (ii) the average Nasdaq
Official Closing Price for the Parent Common Shares (as reflected on Nasdaq.com)
for the five Trading Days immediately prior to and ending on the Subscription
Date ($2.00), as such price may be adjusted to account for subsequent share
dividend, share split, share combination, reclassification or similar
transaction;

2.35 "Exchange Rate" shall have the meaning set forth in Section 6.1;

2.36 "Excluded Issuances" shall mean the sale or issuance of Parent Common
Shares, or securities convertible into, exercisable or exchangeable for Parent
Common Shares, (i) pursuant to any present or future employee, director or
consultant benefit plan, program or practice of or assumed by the Parent or any
of its Subsidiaries, (ii) pursuant to any option, warrant or right or
exchangeable or convertible security outstanding as of the Issue Date,
(including any Parent Common Shares delivered or deliverable pursuant to this
Part D of this Article Fourth), (iii) as full or partial consideration for a
merger, acquisition, consolidation, joint venture, strategic alliance, or other
similar non-financing transaction, (iv) in connection with any litigation,
investigation or legal proceeding (or threatened litigation, investigation or
legal proceeding), (v) triggering an adjustment under any provision of Section
6.6 other than 6.6.4, and (vi) in whole or in part to one or more Holders,
solely to the extent of such Parent Common Shares, or securities convertible
into, exercisable or exchangeable for Parent Common Shares sold or issued to
such Holders;

2.37 "Ex-Date" means the first date on which the Parent Common Shares trade on
the applicable exchange or in the applicable market, regular way, without the
right to receive the issuance, dividend or distribution in question, from the
Parent or, if applicable from the seller of Parent Common Shares on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market;

65

--------------------------------------------------------------------------------

2.38 "Forced Exchange Date" shall have the meaning set forth in Section 6.3;

2.39 "Forced Exchange Notice" shall have the meaning set forth in Section 6.3;

2.40 "Forced Exchange Notice Date" shall have the meaning set forth in Section
6.3;

2.41 "Holder" and, unless the context requires otherwise, "holder" shall each
mean a holder of record of a share of Preferred Stock;

2.42 "Holder Exchange Right" shall have the meaning set forth in Section 6.1;

2.43 "Investor" shall mean the Oaktree Investor and the Engaged Capital
Investor;

2.44 "Issue Date" shall mean the original date of issuance of the Preferred
Stock;

2.45 "Issued Amount" shall mean meaning given in Section 6.11.1;

2.46 "Junior Stock" shall mean the Common Stock and each other class of the
Company's capital stock or series of preferred stock established after the Issue
Date, by the Board of Directors, the terms of which do not expressly provide
that such class or series ranks senior to or on a parity with the Preferred
Stock as to dividend rights or rights upon the liquidation, winding-up or
dissolution of the Company;

2.47 "Liquidation Preference" shall mean, with respect to each share of
Preferred Stock, $1,000.00, as adjusted pursuant to Sections 3.2, 3.5 and 3.6,
in each case to the date of payment of the Liquidation Preference, the Exchange
Date, the Optional Redemption Date or the Change of Control Redemption Date, as
applicable;

2.48 "Make Whole Issuable Maximum" means 19.99% of the number of Parent Common
Shares outstanding on the Trading Day immediately prior to the Issue Date, as
such number may be adjusted to account for any subsequent share dividend, share
split, share combination, reclassification of similar transactions;

2.49 "Market Value" shall mean the Average VWAP during a 20 consecutive Trading
Day period ending on, and including, the Trading Day immediately prior to the
date of determination;

2.50 "Non-Cash Dividend Election" shall have the meaning set forth in Section
3.2;

2.51 "Oaktree Investor" shall mean one or more Affiliates of Oaktree Principal
Fund VI, L.P.;

2.52 "Oaktree Amended and Restated Investor Rights Agreement" shall mean the
Amended and Restated Investor Rights Agreement, dated April 24, 2020, by and
among the Parent, the Company and the Oaktree Investor, as amended,
supplemented, restated, converted, exchanged or replaced from time to time;

66

--------------------------------------------------------------------------------

2.53 "Officer" shall mean the Chief Executive Officer, the Chief Operating
Officer, the Chief Financial Officer, the General Counsel, any Executive Vice
President, any Senior Vice President, any Vice President, the Treasurer, the
Secretary or any Assistant Secretary of the Company;

2.54 "opening of business" shall mean 9:00 a.m. (Toronto time);

2.55 "Optional Exchange Date" shall have the meaning set forth in Section 6.1;

2.56 "Optional Exchange Notice" shall have the meaning set forth in Section 6.1;

2.57 "Optional Exchange Notice Date" shall have the meaning set forth in Section
6.1;

2.58 "Optional Parent Put Exchange Date" shall mean the date shares of Preferred
Stock are exchanged for Parent Common Shares pursuant to an Optional Parent Put
Right;

2.59 "Optional Parent Put Right" shall mean the right of a Holder to exchange
shares of Preferred Stock for Parent Common Shares directly with the Parent
pursuant to the Exchange Agreement;

2.60 "Optional Redemption Date" shall have the meaning set forth in Section 7.1;

2.61 "Optional Redemption Notice" shall have the meaning set forth in Section
7.3;

2.62 "Optional Redemption Price" shall have the meaning set forth in Section
7.2;

2.63 "OSA" shall mean the Securities Act (Ontario), as amended from time to
time, and the regulations, rules and instruments promulgated thereunder;

2.64 "Ownership Notice" shall mean the notice of ownership of capital stock of
the Company containing the information required to be set forth or stated on
certificates pursuant to the Delaware General Corporation Law and, in the case
of an issuance of capital stock by the Company, in substantially the form
attached hereto as Exhibit H;

2.65 "Parent" shall mean SunOpta Inc., a company amalgamated under the Business
Corporations Act (Canada);

2.66 "Parent Common Shares" shall mean the common shares of the Parent;

67

--------------------------------------------------------------------------------

2.67 "Parity Stock" shall mean the Series A Preferred Stock, Series B-1
Preferred Stock and any class of capital stock or series of preferred stock
established after the Issue Date by the Board of Directors, the terms of which
expressly provide that such class or series will rank on a parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company;

2.68 "Paying Agent" shall mean the Transfer Agent, acting in its capacity as
paying agent for the Preferred Stock, and its successors and assigns, or any
other Person appointed to serve as paying agent by the Company;

2.69 "Person" shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof;

2.70 "PIF" means a personal information form in accordance with the requirements
of the TSX;

2.71 "Post CoC Exchange Cap" shall have the meaning set forth in Section 6.11.4;

2.72 "Preferred Stock" shall mean the Series B-2 Preferred Stock of the Company
authorized pursuant to this Part D of this Article Fourth;

2.73 "Prospective Debt Financing" shall mean the debt financing to be entered
into on or about April 24, 2020 in the amount of approximately $25 million, as
referenced in the Parent's news release and Form 8-K dated as of March 19, 2020
and any third-party financing for the inventory of Opus Foods Mexico, S.A. de
C.V. or its Affiliates;

2.74 "Redeeming Party" shall have the meaning set forth in Section 8.2;

2.75 "Reference Property" shall have the meaning set forth in Section 6.6;

2.76 "Rights Plan Exchange Cap" shall have the meaning set forth in Section 6.2;

2.77 "SEC" shall mean the Securities and Exchange Commission;

2.78 "Second Lien Indenture" shall mean that certain indenture, dated as of
October 20, 2016, among the Company, the guarantors from time to time party
thereto and U.S. Bank National Association, as trustee and notes collateral
agent, relating to the 9.5% Senior Secured Second Lien Notes due 2022 of the
Company, as amended, supplemented, restated, converted, exchanged, replaced or
modified from time to time;

2.79 "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

2.80 "Securities Exchange" shall mean an exchange registered with the SEC under
Section 6(a) of the Exchange Act or the Toronto Stock Exchange;

68

--------------------------------------------------------------------------------

2.81 "Securities Representations" shall mean, for a prospective exchange of
Preferred Stock for Parent Common Shares by a Holder, representations by such
Holder that (i) it will satisfy the definition of "accredited investor" of
National Instrument 45-106 - Prospectus Exemptions at the time of such exchange
and (ii) either such exchange will (x) not be exercised in the United States or
by or on behalf of a U.S. Person or (y) be exempt from registration under the
Securities Act and applicable state securities laws;

2.82 "Senior Debt Agreements" shall mean the Second Lien Indenture, the ABL
Agreement and the Prospective Debt Financing;

2.83 "Senior Stock" shall mean each class of capital stock or series of
preferred stock of the Company established after the Issue Date by the Board of
Directors, the terms of which expressly provide that such class or series will
rank senior to the Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Company;

2.84 "Series A Preferred Stock" shall mean the Series A Preferred Stock, par
value $0.001 per share, of the capital stock of the Company;

2.85 "Series B-1 Preferred Stock" shall mean the Series B-1 Preferred Stock, par
value $0.001 per share, of the capital stock of the Company;

2.86 "Shareholder Rights Plan" means the amended and restated shareholder rights
plan agreement dated as of November 10, 2015 between Parent and American Stock
Transfer and Trust Company, LLC, as rights agent, as amended and restated as of
April 18, 2016 as further amended, restated, succeeded or replaced from time to
time, and any similar plan adopted from time to time;

2.87 "Shelf Registration Statement" shall mean a shelf registration statement
filed by the Parent with the SEC covering resales of Transfer Restricted
Securities by holders thereof;

2.88 "Subscription Agreement" shall mean the securities subscription agreement
dated as of April 15, 2020 between the Oaktree Investor, the Engaged Capital
Investor, the Parent and the Company; 

2.89 "Subscription Date" shall mean the date the parties entered into the
Subscription Agreement;

2.90 "Subsidiary" shall mean, as to any Person, any corporation or other entity
of which: (a) such Person or a Subsidiary of such Person is a general partner
or, in the case of a limited liability company, the managing member or manager
thereof; (b) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.  For the avoidance of doubt, for purposes
of this Certificate of Incorporation, each of the Company and its Subsidiaries
shall be considered a Subsidiary of the Parent;

69

--------------------------------------------------------------------------------

2.91 "Trading Day" shall mean a day during which trading in securities generally
occurs on the principal Securities Exchange on which the Parent Common Shares
are traded or, if the Parent Common Shares are not traded on a Securities
Exchange, then a United States or Canadian national or regional securities
exchange on which the Parent Common Shares are traded.  If the Parent Common
Shares are not so traded, "Trading Day" shall mean a Business Day;

2.92 "Transfer Agent" shall mean, as applicable, TMX Equity Transfer Services or
American Stock Transfer & Trust Company, LLC, acting as the Parent's duly
appointed transfer agent, registrar, exchange agent and dividend disbursing
agent for the Parent Common Shares, or the Company's duly appointed transfer
agent, registrar, exchange agent and dividend disbursing agent for the Preferred
Stock, if any, or if none an Officer, and in each case their successors and
assigns, or any other person appointed to serve as transfer agent, registrar,
exchange agent, conversion agent and dividend disbursing agent by the Parent or
the Company, as applicable;

2.93 "Transfer Restricted Securities" shall mean each share of Parent Common
Shares received upon exchange of a share of Preferred Stock until (a) such
shares of Parent Common Shares shall be freely tradable pursuant to an exemption
from registration under the Securities Act under Rule 144 thereunder (without
restrictions or limitations with respect to volume or manner of sale or subject
to any conditions), or (b) the resale of such shares of Parent Common Shares
under an effective Shelf Registration Statement, in each case unless otherwise
agreed to by the Company and the Holder thereof;

2.94 "Trigger Event" shall have the meaning set forth in Section 6.6.7;

2.95 "TSX" shall mean the Toronto Stock Exchange or any successor thereto;

2.96 "Voting Shares" shall have the meaning set forth in Section 6.2;

2.97 "VWAP" per share of Parent Common Shares on any Trading Day shall mean the
per share volume-weighted average price as displayed on Bloomberg page "STKL
<Equity> AQR" (or its equivalent successor if such page is not available) in
respect of the period from 9:30 a.m. to 4:00 p.m., Toronto time, on such Trading
Day; or, if such price is not available, "VWAP" shall mean the market value per
share of Parent Common Shares on such Trading Day as determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained by the Company for this purpose; and

3. Dividends.

3.1 Holders shall be entitled to receive, with respect to each share of
Preferred Stock prior to any distributions made in respect of any Junior Stock
in respect of the same fiscal quarter, out of funds legally available for
payment, cash dividends ("Cash Dividends") on the sum of the Liquidation
Preference plus the Accumulated Cash Dividends in each case in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months, at the applicable
Dividend Rate.  To the extent the Board of Directors so declares, Cash Dividends
shall be payable in arrears on each Dividend Payment Date for the fiscal quarter
ending immediately prior to such Dividend Payment Date (or with respect to the
first Dividend Payment Date, for the period commencing on the Issue Date and
ending on the last day of the fiscal quarter following the Issue Date), to the
Holders as they appear on the Company's stock register at the close of business
on the relevant Dividend Record Date.  Dividends on the Preferred Stock shall
accrue and become Accrued Dividends on a day-to-day basis from the last day of
the most recent fiscal quarter, or if there has been no prior full fiscal
quarter, from the Issue Date, until Cash Dividends are paid pursuant to this
Section 3.1 in respect of such accrued amounts or the Liquidation Preference is
increased in respect of such accrued amounts pursuant to Sections 3.2, 3.5 or
3.6.

70

--------------------------------------------------------------------------------

3.2 Notwithstanding anything to the contrary in Section 3.1, the Company may, at
the sole election of the Board of Directors, with respect to any dividend
declared in respect of any fiscal quarter ending prior to the Dividend Change
Date, elect (a "Non-Cash Dividend Election") to have the amount equal to the
applicable Dividend Rate multiplied by the Liquidation Preference in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months to be added, for each
share of Preferred Stock, to the Liquidation Preference in lieu of paying Cash
Dividends.  If the Company fails to declare or pay a Cash Dividend in respect of
any fiscal quarter ending prior to the Dividend Change Date or declares and pays
a Cash Dividend for such quarter in an amount less than the amount of Accrued
Dividends on the last day of such quarter, and the Company does not make a
Non-Cash Dividend Election in respect thereof, then the Company shall be deemed
to have made, for each share of Preferred Stock, a Non-Cash Dividend Election
for the portion of the Liquidation Preference in respect of which the Cash
Dividend is unpaid.

3.3 If the Company fails to declare or pay a Cash Dividend in respect of any
fiscal quarter ending after the Dividend Change Date or declares and pays a Cash
Dividend for such quarter in an amount less than the amount of Accrued Dividends
on the last day of such quarter, then the amount of Cash Dividend that is unpaid
in respect of such quarter shall be deemed to be Accumulated Cash Dividends.

3.4 The Board of Directors may from time to time declare and pay additional
dividends on such date or dates as the Board of Directors may determine, from
all or any part of the Accumulated Cash Dividends out of the moneys of the
Company properly applicable to the payment of dividends, and the payment of any
such dividends shall reduce the Accumulated Cash Dividends. 

3.5 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are exchanged into Parent Common Shares in accordance with the Certificate
of Incorporation or pursuant to an Optional Parent Put Right during the period
between the close of business on any Dividend Record Date and the close of
business on the corresponding Dividend Payment Date:

3.5.1.  in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the applicable Exchange Date, at the Company's option,
shall either (x) be paid in cash on or prior to the date of such Dividend
Payment Date or (y) not be paid in cash, be deemed to be Accumulated PIK
Dividends and be added to the Liquidation Preference for purposes of such
exchange;

71

--------------------------------------------------------------------------------

3.5.2. in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the applicable Exchange Date shall be paid in cash on or
prior to the date of such Dividend Payment Date; 

For the avoidance of doubt, such Accrued Dividends shall include dividends
accruing from the last day of the most recently preceding fiscal quarter to, but
not including, the applicable Exchange Date.  The Holders at the close of
business on a Dividend Record Date shall be entitled to receive any dividend
paid as a Cash Dividend on those shares on the corresponding Dividend Payment
Date.

3.6 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are redeemed by the Company in accordance with this this Part D of this
Article Fourth during the period between the close of business on any Dividend
Record Date and the close of business on the corresponding Dividend Payment
Date.

3.6.1. in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be deemed to be Accumulated PIK Dividends and shall be
added to the Liquidation Preference for purposes of such redemption;

3.6.2. in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be paid in cash on or prior to the such Dividend Payment
Date.

For the avoidance of doubt, such Accrued Dividends shall include dividends
accruing from the last day of the most recently preceding fiscal quarter to, but
not including, the Optional Redemption Date or the Change of Control Redemption
Date, as applicable.  The Holders at the close of business on a Dividend Record
Date shall be entitled to receive any dividend paid as a Cash Dividend on those
shares on the corresponding Dividend Payment Date.

4. Voting and Protective Provisions.

4.1 Holders shall not have any rights to notice of, to attend at or to vote at
any meetings of the shareholders of the Company except as set forth in this
Section 4 or as otherwise from time to time specifically required by the
Delaware General Corporation Law or the Certificate of Incorporation.

4.2 So long as any shares of Preferred Stock are outstanding, in addition to any
other vote or consent of stockholders required by the Delaware General
Corporation Law or the Certificate of Incorporation, the affirmative vote or
consent of the holders representing at least a majority of the outstanding
shares of Preferred Stock, voting together as a separate class, given in person
or by proxy, either in writing without a meeting or by vote at any meeting
called for the purpose, shall be necessary for effecting or validating the
actions set forth below, whether by amendment to the Certificate of
Incorporation, by merger, consolidation or otherwise:

72

--------------------------------------------------------------------------------

4.2.1. any issuance, authorization or creation of, or any increase by the
Company in the issued or authorized amount of, any specific class or series of
Parity Stock or Senior Stock;

4.2.2. any increase in the number of issued or authorized amount of Preferred
Stock, or any reissuance thereof;

4.2.3. any exchange, reclassification or cancellation of the Preferred Stock,
other than as provided in the Certificate of Incorporation including Section 6;
or

4.2.4. any amendment, modification or alteration of, or supplement to, the
Certificate of Incorporation that would materially and adversely affect the
rights, preferences, privileges or voting powers of the Preferred Stock or any
Holder.

4.3 Notwithstanding anything to the contrary herein, without the consent of the
Holders, the Company, acting in good faith, may amend, alter, supplement or
repeal any terms of the Preferred Stock by amending or supplementing the
Certificate of Incorporation or any stock certificate representing shares of the
Preferred Stock:

4.3.1. to cure any ambiguity, omission, inconsistency or mistake in any such
instrument in a manner that is not inconsistent with the provisions of the
Certificate of Incorporation and that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder;

4.3.2. to make any provision with respect to matters or questions relating to
the Preferred Stock that is not inconsistent with the provisions of the
Certificate of Incorporation and that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder;
or

4.3.3. to make any other change that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder
(other than any Holder that consents to such change).

4.4 Prior to the actual delivery of such Parent Common Shares on the applicable
Exchange Date, the Parent Common Shares due upon exchange of the Preferred Stock
shall not be deemed to be delivered and Holders shall have no voting rights with
respect to such shares of Parent Common Shares solely by virtue of holding the
Preferred Stock.

4.5 In exercising the voting rights set forth in Section 4.2, each share of
Preferred Stock shall be entitled to one vote.

4.6 The rules and procedures for calling and conducting any meeting of the
Holders (including the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other procedural aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Certificate of Incorporation, the bylaws of
the Company and applicable law.

73

--------------------------------------------------------------------------------

5. Liquidation Rights.

5.1 In the event of any liquidation, winding-up or dissolution of the Company,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of each share of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, after satisfaction
of liabilities to holders of shares of Senior Stock, if any, in preference to
the holders of, and before any payment or distribution is made on, any Junior
Stock, an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends, and (ii) the sum of (A) the product of the Exchange
Rate multiplied by the Market Value as of the effective date of such
liquidation, winding up or dissolution  plus (B) the Accumulated Cash Dividends
thereon.

5.2 In the event of any liquidation, winding-up or dissolution of the Parent,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of such shares of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, in preference to the
holders of, and before any payment or distribution is made on, any Junior Stock,
an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends thereon and (ii) the amount such Holder would have
received had such Holder, immediately prior to such liquidation, winding-up or
dissolution of the Parent, exchanged such Preferred Stock for Parent Common
Shares in accordance with Section 6.1.  Such payment shall be made regardless of
whether there is a liquidation, winding-up or dissolution of the Company. 

5.3 Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all the assets
or business of the Company (other than in connection with the liquidation,
winding up or dissolution of its business), nor the merger or consolidation of
the Company into or with any other Person shall be deemed to be a liquidation,
winding-up or dissolution, voluntary or involuntary, for the purposes of this
Section 5.

5.4 After the payment in full to the Holders of the amounts provided for in this
Section 5, the Holders of shares of Preferred Stock as such shall have no right
or claim to any of the remaining assets of the Company in respect of their
ownership of such Preferred Stock.

5.5 In the event the assets of the Company available for distribution to the
Holders upon any liquidation, winding-up or dissolution of the Company, whether
voluntary or involuntary, shall be insufficient to pay in full all amounts to
which such Holders are entitled pursuant to Section 5.1 and 5.2, no such
distribution shall be made on account of any shares of Parity Stock upon such
liquidation, dissolution or winding-up unless proportionate distributable
amounts shall be paid on account of the shares of Preferred Stock, equally and
ratably, in proportion to the full distributable amounts for which Holders of
all Preferred Stock and of any Parity Stock are entitled upon such liquidation,
winding-up or dissolution.

6. Exchange.

6.1 The Holders shall have the right (the "Holder Exchange Right"), subject to
the Exchange Cap and the Rights Plan Exchange Cap, to exchange their shares of
Preferred Stock, in whole or in part, into that number of whole shares of Parent
Common Shares for each share of Preferred Stock equal to the quotient of (i) the
Liquidation Preference then in effect divided by (ii) the Exchange Price then in
effect, with such adjustment or cash payment for fractional shares as the
Company may elect pursuant to Section 10 (such quotient, the "Exchange Rate"). 
To exchange shares of Preferred Stock into shares of Parent Common Shares
pursuant to this Section 6.1, such Holder shall give written notice (the
"Optional Exchange Notice") to the Company, signed by such Holder or its duly
authorized attorney or agent, stating that such Holder elects to so exchange
shares of Preferred Stock and shall state therein: (A) the number of shares of
Preferred Stock to be exchanged, (B) a representation by such Holder that the
exchange of such number of shares will not cause such Holder to exceed the
Beneficial Ownership Exchange Cap or the Rights Plan Exchange Cap, if
applicable, (C) the name or names in which such Holder wishes the Parent Common
Shares to be delivered, (D) the Holder's computation of the number of shares of
Parent Common Shares to be received by such Holder, (E) the exchange date (the
"Optional Exchange Date"), being a Business Day not less than three (3) nor more
than five (5) Business Days after the date upon which the Optional Exchange
Notice is received by the Company (the "Optional Exchange Notice Date"), (F) the
Exchange Price on the Optional Exchange Date, (G) the Securities
Representations, (H) in the case of the Engaged Capital Investors, shall include
a certification of the Holder that the PIFs required by the TSX to be filed by
the Engaged Capital Investors in connection with the transactions contemplated
by the Subscription Agreement have been cleared by the TSX, and (I) in the case
of the Engaged Capital Investors, shall include a reply certification to be made
by a senior officer of the Parent that the Parent has made reasonable inquiries
to verify that, and to the best of the Parent's knowledge it is accurate that,
the PIFs required by the TSX to be filed by the Engaged Capital Investors in
connection with the transactions contemplated by the Subscription Agreement has
been cleared by the TSX. If no Optional Exchange Date is specified in the
Optional Exchange Notice, the Optional Exchange Date shall be deemed to be the
fifth Business Day after the Optional Exchange Notice Date.  If a Holder validly
delivers the Optional Exchange Notice in accordance with this Section 6.1, the
Company shall deliver the shares of Parent Common Shares as soon as reasonably
practicable, but not later than five (5) Business Days after the Optional
Exchange Date, and in the case of an exchange by the Engaged Capital Investors,
a senior officer of the Parent shall certify that the Parent has made reasonable
inquiries to verify that, and to the best of the Parent's knowledge it is
accurate that, the PIFs required by the TSX to be filed by the Engaged Capital
Investors in connection with the transactions contemplated by the Subscription
Agreement have been cleared by the TSX.  Notwithstanding the foregoing, in the
case of any shares of Preferred Stock subject to the Rights Plan Exchange Cap,
the Optional Exchange Date may be no sooner than sixty-one days following the
Optional Exchange Notice Date and no shares of Parent Common Shares will be
delivered in respect of such Preferred Stock at any time prior to sixty-one days
following the Optional Exchange Notice Date. Notwithstanding the foregoing, the
Engaged Capital Investors may not deliver an Optional Exchange Notice under this
Section 6.1, and the Company shall not deliver Parent Common Shares to the
Engaged Capital Investors under this Section 6.1, prior to such date on which
the TSX has confirmed to the Parent, the Company and the Engaged Capital
Investors that the PIFs required by the TSX to be filed by the Engaged Capital
Investors in connection with the transactions contemplated by the Subscription
Agreement have been cleared by the TSX.

74

--------------------------------------------------------------------------------

6.2 To the extent of any shares of Preferred Stock that could be exchanged for
Parent Common Shares pursuant to a Holder Exchange Right where, as a result,
such Holder would be deemed to be the Beneficial Owner of in excess of 19.99% of
the number of Parent Common Shares or any other shares in the capital stock of
the Parent entitled to vote generally for the election of directors ("Voting
Shares") outstanding immediately after giving effect to such exchange under the
terms of the Shareholder Rights Plan (such limit, the "Rights Plan Exchange
Cap"), the Holder may not become the Beneficial Owner of such Parent Common
Shares until the lapse of sixty-one days following the date of the exercise of a
Holder Exchange Right for such shares of Preferred Stock.  For the purposes of
this Section 6.2, the determination of percentage ownership of Voting Shares
Beneficially Owned by any Holder shall be made in accordance with the terms and
conditions of the Shareholder Rights Plan.

75

--------------------------------------------------------------------------------

6.3 The Company shall have the right to cause all but not less than all the
outstanding shares of Preferred Stock, except those shares of Preferred Stock
subject to the Exchange Cap and the Rights Plan Exchange Cap, to be exchanged
into that number of whole shares of Parent Common Shares for each share of
Preferred Stock equal to the Exchange Rate then in effect, with such adjustment
or cash payment for fractional shares as the Company may elect pursuant to
Section 10; provided, however that in order for the Company to exercise such
right, either (i) on or after the third anniversary of the Issue Date, the
Average VWAP per share of the Parent Common Shares during a 20 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the Forced Exchange Notice Date shall be greater than 200% of the
Exchange Price then in effect or (ii) fewer than 10% of the shares of Preferred
Stock issued on the Issue Date remain outstanding.  To exchange shares of
Preferred Stock into shares of Parent Common Shares pursuant to this Section
6.3, the Company shall give not less than thirty (30) days' written notice (the
"Forced Exchange Notice" and the date of such notice, the "Forced Exchange
Notice Date") to each Holder stating that the Company elects to force exchange
of such shares of Preferred Stock pursuant to this Section 6.3 and shall state
therein (A) the exchange date (the "Forced Exchange Date" ), (B) the number of
such Holder's shares of Preferred Stock to be exchanged, if known, (C) the
Exchange Price on the Forced Exchange Date, (D) the Company's computation of the
number of shares of Parent Common Shares to be received by the Holder, (E) the
basis of such forced exchange (being (i) or (ii) above), (F) the surrender
locations specified in Section 6.4 and (G) in the case of the Engaged Capital
Investors, shall include a certification to be made by a senior officer of the
Parent that the Parent has made reasonable inquiries to verify that, and to the
best of the Parent's knowledge it is accurate that, the PIFs required by the TSX
to be filed by the Engaged Capital Investors in connection with the transactions
contemplated by the Subscription Agreement have been cleared by the TSX.  Each
Holder shall deliver to the Company written notice of the number Parent Common
Shares held by such Holder for the purpose of the Beneficial Ownership Exchange
Cap and the Rights Plan Exchange Cap within three Business Days of the Forced
Exchange Notice, and again upon each change in such number of shares preceding
the Forced Exchange Date, and in the case of the Engaged Capital Investors, such
first notice shall include a certification of the Holder that the PIFs required
by the TSX to be filed by the Engaged Capital Investors in connection with the
transactions contemplated by the Subscription Agreement have been cleared by the
TSX. If the Company validly delivers a Forced Exchange Notice to a Holder in
accordance with this Section 6.3, the Company shall deliver the shares of Parent
Common Shares as soon as reasonably practicable, but not later than ten Business
Days after the Forced Exchange Date, and in the case of an exchange with respect
to the Engaged Capital Investors, a senior officer of the Parent shall certify
that the Parent has made reasonable inquiries to verify that, and to the best of
the Parent's knowledge it is accurate that, the PIFs required by the TSX to be
filed by the Engaged Capital Investors in connection with the transactions
contemplated by the Subscription Agreement have been cleared by the TSX.
Notwithstanding anything to the contrary in this Section 6.3, a Holder may
exercise an Optional Parent Put Right after receipt of a Forced Exchange Notice,
provided the Optional Parent Put Exchange Date precedes the Forced Exchange Date
by at least five Business Days.  Upon the exchange of shares of Preferred Stock
pursuant to such Optional Parent Put Right, such Forced Exchange Notice shall be
rendered void in respect of such shares. The Company may not exercise its rights
under this Section 6.3 unless the Parent Common Shares delivered to the Holders
under this Section 6.3 are freely tradable by the Holders under the OSA, the
Securities Act and the Exchange Act.  In the event the Exchange Cap or the
Rights Plan Exchange Cap prevents the issuance of all or any part of the Parent
Common Shares otherwise required to be delivered to a Holder pursuant to this
Section 6.3, the Company shall delay delivery of such Parent Common Shares until
the Exchange Cap or the Rights Plan Exchange Cap, as applicable, no longer
prevents such delivery, provided that if after 90 days the Exchange Cap or the
Rights Plan Exchange Cap, as applicable, still prevents such deliver, the
Company shall cause such shares to be sold to a third party and deliver the
proceeds of such sale to the applicable Holder.  Notwithstanding the foregoing,
the Company may not deliver a Forced Exchange Notice under this Section 6.3 to
the Engaged Capital Investors, and the Company shall not deliver Parent Common
Shares to the Engaged Capital Investors under this Section 6.3, prior to such
date on which the TSX has confirmed to the Parent, the Company and the Engaged
Capital Investors that the PIFs required by the TSX to be filed by the Engaged
Capital Investors in connection with the transactions contemplated by the
Subscription Agreement have been cleared by the TSX.

76

--------------------------------------------------------------------------------

6.4 Upon exchange, each Holder shall surrender to the Company the certificates
representing any shares of Preferred Stock held in certificated form to be
exchanged during usual business hours at its principal place of business or the
offices of its duly appointed Transfer Agent maintained by it, accompanied by
(i) (if so required by the Company or its duly appointed Transfer Agent) a
written instrument or instruments of transfer in form reasonably satisfactory to
the Company or its duly appointed Transfer Agent duly executed by the Holder or
its duly authorized legal representative and (ii) transfer tax stamps or funds
therefor, if required pursuant to Section 6.10.

6.5 Except to the extent that a Holder is not able to exchange its shares of
Preferred Stock into Parent Common Shares as a result of the Exchange Cap or the
Rights Plan Exchange Cap, on the applicable Exchange Date, dividends shall cease
to accrue on the shares of Preferred Stock so exchanged and all other rights
with respect to the shares of Preferred Stock so exchanged, including the
rights, if any, to receive notices, will terminate, except only the rights of
Holders thereof to receive the number of whole Parent Common Shares into which
such shares of Preferred Stock have been exchanged (with such adjustment or cash
payment for fractional shares as the Company may elect pursuant to Section 10). 
As promptly as practical after the exchange of any shares of Preferred Stock
into Parent Common Shares, the Company shall deliver or cause to be delivered to
the applicable Holder an ownership notice identifying the number of full shares
of Parent Common Shares to which such Holder is entitled, a cash payment in
respect of fractional shares in accordance with Section 10 and a cash payment in
respect of the Accumulated Cash Dividends in respect of the shares of Preferred
Stock exchanged.  If less than all the shares of Preferred Stock represented by
a certificate or certificates surrendered by a Holder pursuant to Section 6.4
are to be exchanged, the Holder shall be entitled to receive, at the expense of
the Company, a new certificate representing the shares of Preferred Stock
represented by the surrendered certificate or certificates that are not to be
exchanged.

77

--------------------------------------------------------------------------------

6.6 The Exchange Price shall be subject to the following adjustments (except as
provided in Section 6.7):

6.6.1. If the Parent pays a dividend (or other distribution) in shares of Parent
Common Shares to holders of the Parent Common Shares, in their capacity as
holders of Parent Common Shares, then the Exchange Price in effect immediately
following the record date for such dividend (or distribution) shall be divided
by the following fraction:


[exhibit10-4bx002.jpg]

where

OS0 = the number of Parent Common Shares outstanding immediately prior to the
record date for such dividend or distribution; and

OS1 = the sum of (A) the number of Parent Common Shares outstanding immediately
prior to the record date for such dividend or distribution and (B) the total
number of Parent Common Shares constituting such dividend.

6.6.2. If the Parent issues to holders of Parent Common Shares, in their
capacity as holders of Parent Common Shares, rights, options or warrants
entitling them to subscribe for or purchase shares of Parent Common Shares at
less than the Market Value determined on the Ex-Date for such issuance, then the
Exchange Price in effect immediately following the close of business on the
Ex-Date for such issuance shall be divided by the following fraction:

[exhibit10-4bx003.jpg]

where

OS0 = the number of shares of Parent Common Shares outstanding at the close of
business on the record date for such issuance;

X = the total number of shares of Parent Common Shares issuable pursuant to such
rights, options or warrants; and

Y = the number of shares of Parent Common Shares equal to the aggregate price
payable to exercise such rights, options or warrants divided by the Market Value
determined as of the Ex-Date for such issuance.

To the extent that such rights, options or warrants are not exercised prior to
their expiration or Parent Common Shares are otherwise not delivered pursuant to
such rights or warrants upon the exercise of such rights or warrants, the
Exchange Price shall be readjusted to such Exchange Price that would have then
been in effect had the adjustment made upon the issuance of such rights, options
or warrants been made on the basis of the delivery of only the number of shares
of Parent Common Shares actually delivered.  If such rights, options or warrants
are only exercisable upon the occurrence of certain triggering events, then the
Exchange Price shall not be adjusted until such triggering events occur.  In
determining the aggregate offering price payable for such shares of Parent
Common Shares, the exchange agent shall take into account any consideration
received for such rights, options or warrants and the value of such
consideration (if other than cash, to be determined by the Board of Directors).

78

--------------------------------------------------------------------------------

6.6.3. If the Parent subdivides, combines or reclassifies the shares of Parent
Common Shares into a greater or lesser number of shares of Parent Common Shares,
then the Exchange Price in effect immediately following the effective date of
such share subdivision, combination or reclassification shall be divided by the
following fraction:

[exhibit10-4bx002.jpg]

where

OS0 = the number of Parent Common Shares outstanding immediately prior to the
effective date of such share subdivision, combination or reclassification; and

OS1 = the number of Parent Common Shares outstanding immediately after the
opening of business on the effective date of such share subdivision, combination
or reclassification.

6.6.4. Except for any Excluded Issuances, if the Parent issues any Parent Common
Shares or securities convertible or exchangeable into Parent Common Shares for a
consideration per share that is less than the Exchange Price in effect
immediately prior to such issuance, then the Exchange Price in effect
immediately prior to such issuance shall be adjusted in accordance with the
following formula:

[exhibit10-4bx004.jpg]

where

EP2 = new Exchange Price after giving effect to issuance of additional Parent
Common Shares or securities exchangeable or convertible into Parent Common
Shares ("New Issue");

EP1 = Exchange Price in effect immediately prior to the New Issue;

OS0 = number of Parent Common Shares deemed to be outstanding immediately prior
to the New Issue on a fully diluted basis, including on the conversion, exercise
or exchange of any convertible, exercisable or exchangeable securities;

X = aggregate consideration received by the Parent with respect to the New Issue
divided by EP1; and

79

--------------------------------------------------------------------------------

Y = number of Parent Common Shares issued, or issuable on exchange or
conversion, in the New Issue;

provided that no such adjustment to the Exchange Price shall cause the Exchange
Price to be adjusted below the Exchange Price Floor.  For the avoidance of
doubt, in the event such adjustment would cause the Exchange Price to be lower
than the Exchange Price Floor but for the immediately preceding proviso, then
the Exchange Price shall be equal to the Exchange Price Floor.

6.6.5. In the case of: (A) any recapitalization, reclassification or change of
the Parent Common Shares (other than changes resulting from a subdivision or
combination), (B) any consolidation, merger or combination involving the Parent,
(C) any sale, lease or other transfer to a third party of the consolidated
assets of the Parent and its Subsidiaries substantially as an entirety, or (D)
any statutory share exchange, as a result of which the Parent Common Shares are
converted into, or exchanged for, shares, other securities, other property or
assets (including cash or any combination thereof) (any such transaction or
event, a "Capital Reorganization"), then, at and after the effective time of
such Capital Reorganization, the right to exchange each share of Preferred Stock
shall be changed into a right to exchange such share into the kind and amount of
shares, other securities or other property or assets (or any combination
thereof) that a holder of a number of Parent Common Shares equal to the Exchange
Rate immediately prior to such Capital Reorganization would have owned or been
entitled to receive upon such Capital Reorganization (such shares, securities or
other property or assets, the "Reference Property").  If the Capital
Reorganization causes the Parent Common Shares to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of shareholder election), then the
Reference Property into which the Preferred Stock will be exchangeable shall be
deemed to be the weighted average of the types and amounts of consideration
received by the holders of Parent Common Shares that affirmatively make such an
election. The Parent shall notify Holders of such weighted average as soon as
practicable after such determination is made. None of the foregoing provisions
shall affect the right of a Holder of Preferred Stock to exchange its Preferred
Stock into Parent Common Shares pursuant to Section 6.1 prior to the effective
time of such Capital Reorganization.  Notwithstanding Sections 6.6.1 to 6.6.4,
no adjustment to the Exchange Price shall be made for any Capital Reorganization
to the extent shares, securities or other property or assets become the
Reference Property receivable upon exchange of Preferred Stock.

6.6.6. Notwithstanding anything herein to the contrary, no adjustment under this
Section 6.6 need be made to the Exchange Price unless such adjustment would
require an increase or decrease of at least $0.01.  Any lesser adjustment shall
be carried forward and shall be made at the time of and together with the next
subsequent adjustment, if any, which, together with any adjustment or
adjustments so carried forward, shall amount to an increase or decrease of at
least $0.01 of the Exchange Price.

6.6.7. Notwithstanding any other provisions of this Section 6.6, rights or
warrants distributed by the Parent to holders of Parent Common Shares, in their
capacity as holders of Parent Common Shares, entitling the holders thereof to
subscribe for or purchase shares of the Parent's capital stock (either initially
or under certain circumstances), which rights or warrants, until the occurrence
of a specified event or events ("Trigger Event"): (A) are deemed to be
transferred with such shares of Parent Common Shares; (B) are not exercisable;
and (C) are also issued in respect of future issuances of Parent Common Shares,
shall be deemed not to have been distributed for purposes of this Section 6.6
(and no adjustment to the Exchange Price under this Section 6.6 will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exchange Price shall be made under
Section 6.6.2.  In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to an Exchange Price under this Section 6.6 was
made, (1) in the case of any such rights or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, such Exchange
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Parent Common Shares with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Parent Common Shares as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise thereof, such Exchange Price shall
be readjusted as if such expired or terminated rights and warrants had not been
issued.  To the extent that the Parent has a rights plan or agreement in effect
upon exchange of the Preferred Stock, which rights plan provides for rights or
warrants of the type described in this clause, then upon exchange of Preferred
Stock the Holder will receive, in addition to the Parent Common Shares to which
he is entitled, a corresponding number of rights in accordance with the rights
plan, unless a Trigger Event has occurred and the adjustments to the Exchange
Price with respect thereto have been made in accordance with the foregoing.  In
lieu of any such adjustment, the Parent may amend such applicable stockholder
rights plan or agreement to provide that upon exchange of the Preferred Stock
the Holders will receive, in addition to the Parent Common Shares issuable upon
such exchange, the rights that would have attached to such Parent Common Shares
if the Trigger Event had not occurred under such applicable stockholder rights
plan or agreement.

80

--------------------------------------------------------------------------------

6.6.8. The Company reserves the right to make such reductions in the Exchange
Price in addition to those required in the foregoing provisions as it considers
advisable in order that any event treated for federal income tax purposes as a
dividend of stock or stock rights will not be taxable to the recipients.  In the
event the Company elects to make such a reduction in the Exchange Price, the
Company shall comply with the requirements of Rule 14e-1 under the Exchange Act,
and any other securities laws and regulations thereunder if and to the extent
that such laws and regulations are applicable in connection with the reduction
of the Exchange Price.

6.7 Notwithstanding anything to the contrary in Section 6.6, if the Holders are
(i) entitled to participate in a distribution or transaction to which Section
6.6.2 applies as if they held a number of shares of Parent Common Shares
issuable upon exchange of the Preferred Stock immediately prior to such event,
without having to exchange their shares of Preferred Stock, or (ii) entitled to
participate in a distribution or transaction to which Section 6.6.4 applies in
proportion to their holdings of Parent Common Shares on an as exchanged basis,
then for purposes of determining the Exchange Price pursuant to Section 6.6.2 or
Section 6.6.4 both the number of Parent Common Shares issued or issuable in such
transaction or distribution and the aggregate price or consideration received by
the Company shall be reduced by multiplying such number, price or consideration
by a fraction equal to (A) the aggregate amount of consideration paid by those
Holders of Preferred Stock who actually elect to exercise any rights, options,
or warrants, distributed to them in such distribution or transaction or to
purchase Parent Common Shares or securities convertible or exchangeable into
Parent Common Shares, divided by (B) the aggregate consideration that would have
been paid by all Holders of Preferred Stock if such Holders had elected to fully
participate in such distribution or transaction.

81

--------------------------------------------------------------------------------

6.8 If the Company shall take a record of the holders of its Parent Common
Shares for the purpose of entitling them to receive a dividend or other
distribution, and shall thereafter (and before the dividend or distribution has
been paid or delivered to stockholders) abandon its plan to pay or deliver such
dividend or distribution, then thereafter no adjustment in any Exchange Price
then in effect shall be required by reason of the taking of such record.

6.9 Upon any increase or decrease in the Exchange Price, then, and in each such
case, the Company promptly shall deliver to each Holder a certificate signed by
an Officer, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the increased or decreased Exchange Price then in effect following such
adjustment.

6.10 The delivery of certificates for Parent Common Shares upon the exchange of
shares of Preferred Stock and the delivery of any Ownership Notice, whether at
the request of a Holder or upon the exchange of shares of Preferred Stock, shall
each be made without charge to the Holder or recipient of shares of Preferred
Stock for such certificates or Ownership Notice or for any tax in respect of the
issuance or delivery of such certificates or the securities represented thereby
or such Ownership Notice or the securities identified therein, and such
certificates or Ownership Notice shall be delivered in the respective names of,
or in such names as may be directed by, the applicable Holder; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the delivery of any such
certificate in a name other than that of the Holder of the shares of the
relevant Preferred Stock and the Company shall not be required to deliver any
such certificate or Ownership Notice unless or until the Person or Persons
requesting the delivery thereof shall have paid to the Company the amount of
such tax or shall have established to the reasonable satisfaction of the Company
that such tax has been paid.

6.11 Exchange Caps

6.11.1. No shares of Preferred Stock may be exchanged pursuant to Section 6.1 or
Section 6.3 if and to the extent that, as a result of the delivery to the Holder
of Parent Common Shares upon such exchange such Holder would beneficially own in
excess of 19.99% of the number of Parent Common Shares outstanding immediately
after giving effect to such exchange (such limit, the "Beneficial Ownership
Exchange Cap").  For purposes of the foregoing sentence, the aggregate number of
Parent Common Shares beneficially owned by such Holder shall include, in
addition to Common Shares beneficially owned, the number of Parent Common Shares
deliverable upon exchange of the Preferred Stock with respect to which the
determination of such sentence is being made, but shall exclude Parent Common
Shares which would be deliverable upon (i) exchange of the remaining,
unexchanged portion of the Preferred Stock beneficially owned by such Holder and
(ii) exercise, conversion or exchange of the unexercised, unconverted or
unexchanged portion of any other securities exercisable, convertible or
exchangeable into Parent Common Shares beneficially owned by such Holder
(including, without limitation, any exchangeable notes or exchangeable preferred
stock or warrants) subject to a limitation on conversion, exercise or exchange
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this Section 6.11.1, beneficial ownership
shall be calculated in accordance with Rule 13d-3 (without giving any effect to
paragraph (b) of Rule 13d-3) and Rule 13d-5 under the Exchange Act.  Any
purported delivery of Parent Common Shares upon exchange of Preferred Stock
shall be void and have no effect if such delivery would result in the applicable
Holder becoming the beneficial owner of more than the Beneficial Ownership
Exchange Cap.

82

--------------------------------------------------------------------------------

6.11.2. No shares of Preferred Stock may be exchanged pursuant to Section 6.1 or
Section 6.3 if and to the extent that, as a result of the delivery to the Holder
of Parent Common Shares upon such exchange such Holder would become the
Beneficial Owner of the number of Voting Shares in excess of the Rights Plan
Exchange Cap.

6.11.3. If the number of Parent Common Shares into which shares of Preferred
Stock have been exchanged in accordance with both the Certificate of
Incorporation and any Optional Parent Put Right (the "Issued Amount") exceed the
Make Whole Issuable Maximum, then the Change of Control Redemption Premium shall
thereafter be zero dollars ($0.00). 

6.11.4. If any shares of Preferred Stock are redeemed pursuant to Section 8.2 at
a Change of Control Redemption Price in which the Change of Control Redemption
Premium is greater than zero dollars ($0.00), in the event that any shares of
Preferred Stock are subsequently exchanged into Parent Common Shares pursuant to
Section 6.1 or Section 6.3, the number of Parent Common Shares into which such
shares of Preferred Stock may be exchanged shall not exceed the amount equal to
(i) the Make Whole Issuable Maximum less (ii) the Issued Amount (such limit, the
"Post CoC Exchange Cap", together with the Beneficial Ownership Exchange Cap,
the "Exchange Cap").

6.12 Any shares of Parent Common Shares delivered pursuant to this Section 6
shall be validly issued, fully paid and non-assessable (except as such
non-assessability may be affected by matters of any provincial, state or federal
law), free and clear of any liens, claims, rights or encumbrances other than
those arising under by law or the Certificate of Incorporation or created by the
Holders thereof.

7. Redemption.

7.1 On or after the first Business Day that is five years after the Issue Date,
the Company shall have the right, subject to applicable law, to redeem all but
not less than all shares of Preferred Stock from any source of funds legally
available for such purpose.  Any redemption by the Company pursuant to this
Section 7 shall be subject to compliance with the provisions of the Senior Debt
Agreements and any other agreements governing the Company's and the Parent's
future or existing outstanding indebtedness.  Any such redemption shall occur on
a date set by the Company on not less than thirty (30) days' notice to the
Holders (the "Optional Redemption Date").  Notwithstanding anything to the
contrary in this Section 7.1, a Holder may exercise an Optional Parent Put Right
after receipt of an Optional Redemption Notice, provided the Optional Parent Put
Exchange Date precedes the Optional Redemption Date by at least three (3)
Business Days.  Upon the exchange of shares of Preferred Stock pursuant to such
Optional Parent Put Right, such Optional Redemption Notice shall be rendered
void in respect of such shares.

83

--------------------------------------------------------------------------------

7.2 Subject to applicable law, the Company shall effect any such redemption
pursuant to this Section 7 by paying cash for each share of Preferred Stock to
be redeemed in an amount equal to the Liquidation Preference (including, for the
avoidance of doubt, any Accrued Dividends added to the Liquidation Preference in
accordance with Section 3.6.1) plus the Accumulated Cash Dividends (if any)
(such amount, the "Optional Redemption Price"). 

7.3 The Company shall give notice of its election to redeem the Preferred Stock
pursuant to this Section 7 to the Holders of Preferred Stock as such Holders'
names appear (as of the close of business on the Business Day next preceding the
day on which notice is given) on the books of the Transfer Agent at the address
of such Holders shown therein.  Such notice (the "Optional Redemption Notice")
shall state: (i) the Optional Redemption Date, (ii) the number of shares of
Preferred Stock to be redeemed from such Holder, (iii) the Optional Redemption
Price, and (iv) the place where any shares of Preferred Stock in certificated
form are to be redeemed and shall be presented and surrendered for payment of
the Optional Redemption Price therefor.

7.4 If the Company gives the Optional Redemption Notice, the Company shall
deposit with or otherwise make available to the Paying Agent funds sufficient to
redeem the shares of Preferred Stock, no later than the open of business on the
Optional Redemption Date, and the Company shall give the Paying Agent
instructions and authority to pay the Optional Redemption Price to the Holders
to be redeemed upon surrender or deemed surrender of the Certificates therefor
as set forth in the Optional Redemption Notice.  If the Optional Redemption
Notice shall have been given, then from and after the Optional Redemption Date,
unless the Company defaults in providing funds sufficient for such redemption at
the time and place specified for payment pursuant to the Optional Redemption
Notice, all dividends on such shares of Preferred Stock to be redeemed shall
cease to accrue and all other rights with respect to the shares of Preferred
Stock to be redeemed, including the rights, if any, to receive notices, will
terminate, except only the rights of Holders thereof to receive the Optional
Redemption Price.  The Company shall be entitled to receive from the Paying
Agent the interest income, if any, earned on any such funds deposited with the
Paying Agent (to the extent that such interest income is not required to pay the
Optional Redemption Price of the shares of Preferred Stock to be redeemed), and
the holders of any shares of Preferred Stock so redeemed shall have no claim to
any such interest income.  Any funds deposited with the Paying Agent hereunder
by the Company for any reason, including redemption of shares of Preferred
Stock, that remain unclaimed or unpaid after two years after the Optional
Redemption Date or other payment date, shall be, to the extent permitted by
applicable law, repaid to the Company upon its written request, after which
repayment the Holders entitled to such redemption or other payment shall have
recourse only to the Company.

8. Change of Control.

8.1 In the event of a Change of Control, or other merger, amalgamation,
consolidation or similar transaction in which all or any material portion of the
consideration to be paid to the holders of the Parent Common Shares is equity in
the surviving or successor entity, the Company shall use its reasonable efforts
to structure the transaction so the Holders have the option to exchange their
outstanding shares of Preferred Stock upon such Change of Control, for
securities in the surviving or successor entity that have the same rights,
preferences and privileges as the Preferred Stock, as appropriately adjusted to
account for the Change of Control or other merger, amalgamation, consolidation
or similar transaction.

84

--------------------------------------------------------------------------------

8.2 The Company shall give notice to the Holders of a Change of Control no later
than ten Business Days prior to the anticipated effective date (as determined in
good faith by the Company) of such Change of Control or, if not practicable, as
soon as reasonably practicable but in any event no later than five Business Days
after the Company becomes aware of such Change of Control.  In the event of a
Change of Control, the Company or a third party with the prior written consent
of the Company (such party, as applicable, the "Redeeming Party") shall, in
compliance with applicable law and within fifteen (15) days following the
effective date of a Change of Control, make an offer to each Holder to redeem
all of such Holder's outstanding Preferred Stock.  Any such redemption shall
occur on a date set by the Redeeming Party in its sole discretion, but no later
than thirty (30) days after consummation of the Change of Control (the "Change
of Control Redemption Date").  Notwithstanding anything to the contrary herein,
the Change of Control Redemption Date may be on the date of the Change of
Control, and any redemption pursuant to this Section 8 may be made
simultaneously with the Change of Control.  Holders acknowledge and agree that
under the terms of the Senior Debt Agreements (as such senior debt agreement may
be amended, restated, refinanced, replaced, converted, exchanged or otherwise
modified from time to time) and any other debt instruments of the Company or the
Parent that restrict, limit or condition the ability of the Company to redeem
stock and for so long as such restrictive terms continue or have not been waived
by the applicable lenders or holders thereunder, upon any redemption of the
shares of Preferred Stock pursuant to this Section 8, the loans and other debt
obligations that are accrued and payable under any such credit agreements or
debt instruments will, in each case, to the extent required to be repaid prior
to such redemption of the Preferred Stock, be repaid (and any commitments and
any outstanding letters of credit thereunder will be terminated) prior to such
redemption of the Preferred Stock and the restrictions on the redemption of the
shares of Preferred Stock and the obligations of the Company under the Second
Lien Indenture will apply, including, without limitation, any Change of Control
Offer (as defined in the Second Lien Indenture) required by the terms of the
Second Lien Indenture.  For the avoidance of doubt, the preceding sentence shall
not be deemed to be a waiver by any Holder of its right to receive from the
Company and/or its successor the cash associated with such redemption.

8.3 Subject to applicable law, the Redeeming Party shall effect any such
redemption pursuant to this Section 8 by paying cash for each share of Preferred
Stock to be redeemed in an amount (such amount, the "Change of Control
Redemption Price") equal to the greater of (i) the sum of the Liquidation
Preference as at the Change of Control Redemption Date plus the Change of
Control Redemption Premium plus the Accumulated Cash Dividends as at the Change
of Control Redemption Date, and (ii) either (A) in the case of a Change of
Control that constitutes a Capital Reorganization in which the Parent Common
Shares are not converted or exchanged solely for cash, the cash amount equal to
the product of the Exchange Rate as at the Change of Control Redemption Date
multiplied by the Closing Sale Price of the Parent Common Shares on the Trading
Day immediately prior to the effective date of such Capital Reorganization or,
(B) in any other case, the cash amount that a holder of a number of Parent
Common Shares equal to the Exchange Rate as at the Change of Control Redemption
Date would have received in such Change of Control.

85

--------------------------------------------------------------------------------

8.4 The Redeeming Party shall give notice of such redemption offer to the
Holders as such Holders' names appear (as of the close of business on the
Business Day next preceding the day on which notice is given) on the books of
the Transfer Agent at the address of such Holders shown therein.  Such notice
(the "Change of Control Redemption Notice") shall state: (i) the Change of
Control Redemption Date, (ii) the Change of Control Redemption Price and (iii)
the place where any shares of Preferred Stock in certificated form are to be
redeemed and shall be presented and surrendered for payment of the Change of
Control Redemption Price therefor. 

8.5 If the Redeeming Party gives a Change of Control Redemption Notice, the
Redeeming Party shall deposit with the Paying Agent funds sufficient to redeem
the shares of Preferred Stock as to which such Change of Control Redemption
Notice shall have been given, no later than the open of business on the Change
of Control Redemption Date, and the Redeeming Party shall give the Paying Agent
irrevocable instructions and authority to pay the applicable Change of Control
Redemption Price to the Holders to be redeemed upon surrender or deemed
surrender of the Certificates therefor as set forth in the Change of Control
Redemption Notice.

9. Events of Noncompliance.

9.1 If an Event of Noncompliance has occurred and is continuing, the Dividend
Rate shall increase immediately by an increment of 1 percentage point.
Thereafter, until such time as no Event of Noncompliance exists, the Dividend
Rate shall increase automatically at the end of each succeeding 90-day period by
an additional increment of 1 percentage point(s) (but in no event shall the
Dividend Rate increase more than 5 percentage points hereby). Any increase of
the Dividend Rate resulting from the operation of this subparagraph shall
terminate as of the close of business on the date on which no Event of
Noncompliance exists, subject to subsequent increases pursuant to this
paragraph.  Notwithstanding the foregoing, the Dividend Rate will only be
subject to an increase as contemplated by this Section 9.1 if the Parent or
Company, as applicable, fails to cure such Event of Noncompliance within thirty
(30) days of (i) in the case of an Event of Noncompliance arising from clause
(c) of the definition thereof, the first date on which the Parent or Company
acquires actual knowledge of the occurrence of such event or receives written
notice from Holders representing a majority of the Preferred Stock outstanding
of such occurrence, or (ii) in all other cases, the date of occurrence of the
Event of Noncompliance.

9.2 If any Event of Noncompliance exists, each Holder shall also have any other
rights which such Holder is entitled to under any contract or agreement at any
time and any other rights which such holder may have pursuant to applicable law.

10. No Fractional Shares. No fractional shares of Parent Common Shares or
securities representing fractional shares of Parent Common Shares shall be
delivered upon exchange, whether voluntary or mandatory, or in respect of
dividend payments made in Parent Common Shares on the Preferred Stock.  Instead,
the Company may elect to either make a cash payment to each Holder that would
otherwise be entitled to a fractional share (based on the Closing Sale Price of
such fractional share determined as of the Trading Day immediately prior to the
payment thereof) or, in lieu of such cash payment, round up to the next whole
share the number of shares of Parent Common Shares to be delivered to any
particular Holder upon exchange.

86

--------------------------------------------------------------------------------

11. Uncertificated Shares; Certificated Shares.

11.1 Uncertificated Shares.

11.1.1. Form. The shares of Preferred Stock may be in uncertificated, book entry
form as permitted by the bylaws of the Company and applicable law.  Within a
reasonable time after the delivery or transfer of uncertificated shares, the
Company shall send to the registered owner thereof an Ownership Notice.

11.1.2. Transfer. Transfers of Preferred Stock held in uncertificated,
book-entry form shall be made only upon the transfer books of the Company kept
at an office of the Transfer Agent upon receipt of proper transfer instructions
from the registered owner of such uncertificated shares, or from a duly
authorized attorney or from an individual presenting proper evidence of
succession, assignment or authority to transfer the stock.  The Company may
refuse any requested transfer until furnished evidence satisfactory to it that
such transfer is proper.

11.1.3. Legends.

(A) Each Ownership Notice issued with respect to a share of Preferred Stock
shall bear a legend in substantially the form included in Exhibit G hereto.

(B) Each Ownership Notice delivered with respect to a Parent Common Share
delivered upon the exchange of Preferred Stock shall bear a legend substantially
in the form:

"THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE REASONABLY ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, REGISTRATION."

11.2 Certificated Shares.

11.2.1. Form and Dating. Unless requested in writing by a Holder to the Company,
Preferred Stock shall be in certificated form ("Certificated Preferred Stock"),
and the Preferred Stock certificate and the Transfer Agent's certificate of
authentication shall be substantially in the form set forth in Exhibit G, which
is hereby incorporated in and expressly made a part of the Certificate of
Incorporation.  The Preferred Stock certificate may have notations, legends or
endorsements required by applicable law, stock exchange rules, agreements to
which the Company is subject, if any, or usage; provided that any such notation,
legend or endorsement is in a form acceptable to the Company.  Each Preferred
Stock certificate shall be dated the date of its authentication.

11.2.2. Execution and Authentication. Two Officers shall sign each Preferred
Stock certificate for the Company by manual or facsimile signature.

87

--------------------------------------------------------------------------------

If an Officer whose signature is on a Preferred Stock certificate no longer
holds that office at the time the Transfer Agent authenticates the Preferred
Stock certificate, the Preferred Stock certificate shall be valid nevertheless.

A Preferred Stock certificate shall not be valid until an authorized signatory
of the Transfer Agent manually or by facsimile signs the certificate of
authentication on the Preferred Stock certificate.  The signature shall be
conclusive evidence that the Preferred Stock certificate has been authenticated
under the Certificate of Incorporation.

The Transfer Agent shall authenticate and deliver certificates for shares of
Preferred Stock for original issue upon a written order of the Company signed by
two Officers or by an Officer and an Assistant Treasurer of the Company.  Such
order shall specify the number of shares of Preferred Stock to be authenticated
and the date on which the original issue of the Preferred Stock is to be
authenticated.

The Transfer Agent may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the certificates for the Preferred Stock.  Unless
limited by the terms of such appointment, an authenticating agent may
authenticate certificates for the Preferred Stock whenever the Transfer Agent
may do so.  Each reference in the Certificate of Incorporation to authentication
by the Transfer Agent includes authentication by such agent.  An authenticating
agent has the same rights as the Transfer Agent or agent for service of notices
and demands.

11.2.3. Transfer and Exchange. When Certificated Preferred Stock is presented to
the Transfer Agent with a request to register the transfer of such Certificated
Preferred Stock or to exchange such Certificated Preferred Stock for an equal
number of shares of Certificated Preferred Stock, the Transfer Agent shall
register the transfer or make the exchange as requested if its reasonable
requirements for such transaction are met; provided, however, that the
Certificated Preferred Stock surrendered for transfer or exchange:

(A) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Transfer Agent, duly
executed by the Holder thereof or its attorney duly authorized in writing; and

(B) is being transferred or exchanged pursuant to subclause (I) or (II) below,
and is accompanied by the following additional information and documents, as
applicable:

(I) if such Certificated Preferred Stock is being delivered to the Transfer
Agent by a Holder for registration in the name of such Holder, without transfer,
a certification from such Holder to that effect in substantially the form of
Exhibit I hereto; or

(II) if such Certificated Preferred Stock is being transferred to the Company or
to a "qualified institutional buyer" in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from registration under the
Securities Act, (i) a certification to that effect (in substantially the form of
Exhibit I hereto) and (ii) if the Company so requests, an opinion of counsel or
other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the legend set forth in Section 11.2.4.

88

--------------------------------------------------------------------------------

11.2.4. Legends.

(A) Each certificate evidencing Certificated Preferred Stock shall bear a legend
in substantially the following form included in Exhibit G hereto.

(B) Each certificate evidencing Parent Common Shares delivered upon the exchange
of Preferred Stock shall bear a legend in substantially the following form:

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.  NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION."

(C) Upon any sale or transfer of a Transfer Restricted Security held in
certificated form pursuant to Rule 144 under the Securities Act or another
exemption from registration under the Securities Act or an effective
registration statement under the Securities Act, the Transfer Agent shall permit
the Holder thereof to exchange such Transfer Restricted Security for
Certificated Preferred Stock or certificated Parent Common Shares that does not
bear a restrictive legend and rescind any restriction on the transfer of such
Transfer Restricted Security.

11.2.5. Replacement Certificates. If any of the Preferred Stock certificates
shall be mutilated, lost, stolen or destroyed, the Company shall issue, in
exchange and in substitution for and upon cancellation of the mutilated
Preferred Stock certificate, or in lieu of and substitution for the Preferred
Stock certificate lost, stolen or destroyed, a new Preferred Stock certificate
of like tenor and representing an equivalent amount of shares of Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Preferred Stock certificate and indemnity, if requested, satisfactory to
the Company and the Transfer Agent.

11.2.6. Cancellation. In the event the Company shall purchase or otherwise
acquire Certificated Preferred Stock, the same shall thereupon be delivered to
the Transfer Agent for cancellation.  The Transfer Agent and no one else shall
cancel and destroy all Preferred Stock certificates surrendered for transfer,
exchange, replacement or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Transfer Agent to
deliver canceled Preferred Stock certificates to the Company.  The Company may
not issue new Preferred Stock certificates to replace Preferred Stock
certificates to the extent they evidence Preferred Stock which the Company has
purchased or otherwise acquired.

11.3 Certain Obligations with Respect to Transfers and Exchanges of Preferred
Stock.

11.3.1. To permit registrations of transfers and exchanges, the Company shall
execute and the Transfer Agent shall authenticate Certificated Preferred Stock
as required pursuant to the provisions of this Section 11.

89

--------------------------------------------------------------------------------

11.3.2. All shares of Preferred Stock, whether or not Certificated Preferred
Stock, issued upon any registration of transfer or exchange of such shares of
Preferred Stock shall be the valid obligations of the Company, entitled to the
same benefits under the Certificate of Incorporation as the shares of Preferred
Stock surrendered upon such registration of transfer or exchange.

11.3.3. Prior to due presentment for registration of transfer of any shares of
Preferred Stock, the Transfer Agent and the Company may deem and treat the
Person in whose name such shares of Preferred Stock are registered as the
absolute owner of such Preferred Stock and neither the Transfer Agent nor the
Company shall be affected by notice to the contrary.

11.3.4. No service charge shall be made to a Holder for any registration of
transfer or exchange of any Preferred Stock or Parent Common Shares delivered
upon the exchange thereof on the transfer books of the Company or the Transfer
Agent or upon surrender of any Preferred Stock certificate or Parent Common
Shares certificate at the office of the Transfer Agent maintained for that
purpose.  However, the Company may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Preferred Stock or Parent Common Shares
if the Person receiving shares in connection with such transfer or exchange is
not the holder thereof.

11.3.5. No Obligation of the Transfer Agent. The Transfer Agent shall have no
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under the Certificate of Incorporation or under
applicable law with respect to any transfer of any interest in any Preferred
Stock other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of the Certificate of Incorporation, and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.

12. Miscellaneous.

12.1 With respect to any notice to a Holder required to be provided hereunder,
neither failure to mail such notice, nor any defect therein or in the mailing
thereof, to any particular Holder shall affect the sufficiency of the notice or
the validity of the proceedings referred to in such notice with respect to the
other Holders or affect the legality or validity of any vote upon any such
action (assuming due and proper notice to such other Holders).  Any notice which
was mailed in the manner herein provided shall be conclusively presumed to have
been duly given whether or not the Holder receives the notice.

12.2 Shares of Preferred Stock that have been issued and reacquired by the
Company in any manner, including shares of Preferred Stock purchased or redeemed
or exchanged or converted, shall (upon compliance with any applicable provisions
of the laws of Delaware) upon such reacquisition be automatically cancelled by
the Company and shall not be reissued.

12.3 The shares of Preferred Stock shall be issuable only in whole shares.

90

--------------------------------------------------------------------------------

12.4 All notice periods referred to herein shall commence: (i) when made, if
made by hand delivery, and upon confirmation of receipt, if made by facsimile;
(ii) one Business Day after being deposited with a nationally recognized
next-day courier, postage prepaid; or (iii) three Business Days after being by
first-class mail, postage prepaid.  Notice to any Holder shall be given to the
registered address set forth in the Company's records for such Holder.

12.5 Any payments required to be made hereunder on any day that is not a
Business Day shall be made on the next succeeding Business Day without interest
or additional payment for such delay.  All payments required hereunder shall be
made by wire transfer of immediately available funds in United States Dollars to
the Holders in accordance with the payment instructions as such Holders may
deliver by written notice to the Company from time to time.

12.6 Notwithstanding anything to the contrary herein, whenever the Board of
Directors is permitted or required to determine fair market value, such
determination shall be made in good faith.

12.7 Except as set forth in Section 4.2.2 and in the Engaged Capital Investor
Rights Agreement and the Oaktree Amended and Restated Investor Rights Agreement,
the Holders shall have no preemptive or preferential rights to purchase or
subscribe to any stock, obligations, warrants or other securities of the Company
of any class.

FIFTH:  Subject to any additional vote required by the certificate of
incorporation or bylaws of the Company, in furtherance and not in limitation of
the powers conferred by statute, the Board of Directors is expressly authorized
to make, repeal, alter, amend and rescind any or all of the bylaws of the
Company.

SIXTH:  Subject to the certificate of incorporation of the Company, the number
of directors of the Company shall be determined in the manner set forth in the
bylaws of the Company.

SEVENTH:  Elections of directors need not be by written ballot unless the bylaws
of the Company shall so provide. 

EIGHTH:  Meetings of stockholders may be held within or without the State of
Delaware, as the bylaws of the Company may provide.  The books of the Company
may be kept outside the State of Delaware at such place or places as may be
designated from time to time by the Board of Directors or in the bylaws of the
Company.

NINTH:  To the fullest extent permitted by law, a director of the Company shall
not be personally liable to the Company or its stockholders for monetary damages
for breach of fiduciary duty as a director.  If the General Corporation Law or
any other law of the State of Delaware is amended after approval by the
stockholders of this Article Ninth to authorize corporate action further
eliminating or limiting the personal liability of directors, then the liability
of a director of the Company shall be eliminated or limited to the fullest
extent permitted by the General Corporation Law as so amended.

Any repeal or modification of the foregoing provisions of this Article Ninth by
the stockholders of the Company shall not adversely affect any right or
protection of a director of the Company existing at the time of, or increase the
liability of any director of the Company with respect to any acts or omissions
of such director occurring prior to, such repeal or modification.

91

--------------------------------------------------------------------------------

TENTH:  The following indemnification provisions shall apply to the persons
enumerated below.

1. Right to Indemnification of Directors and Officers.  The Company shall
indemnify and hold harmless, to the fullest extent permitted by applicable law
as it presently exists or may hereafter be amended, any person (an "Indemnified
Person") who was or is made or is threatened to be made a party or is otherwise
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that
such person, or a person for whom such person is the legal representative, is or
was a director or officer of the Company or, while a director or officer of the
Company, is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
limited liability company, trust, enterprise or nonprofit entity, including
service with respect to employee benefit plans, against all liability and loss
suffered and expenses (including attorneys" fees) reasonably incurred by such
Indemnified Person in such Proceeding.  Notwithstanding the preceding sentence,
except as otherwise provided in Section 3 of this Article Tenth, the Company
shall be required to indemnify an Indemnified Person in connection with a
Proceeding (or part thereof) commenced by such Indemnified Person only if the
commencement of such Proceeding (or part thereof) by the Indemnified Person was
authorized in advance by the Board of Directors.

2. Prepayment of Expenses of Directors and Officers.  The Company shall pay the
expenses (including attorneys' fees) incurred by an Indemnified Person in
defending any Proceeding in advance of its final disposition, provided, however,
that, to the extent required by law, such payment of expenses in advance of the
final disposition of the Proceeding shall be made only upon receipt of an
undertaking by the Indemnified Person to repay all amounts advanced if it should
be ultimately determined that the Indemnified Person is not entitled to be
indemnified under this Article Tenth or otherwise.

3. Claims by Directors and Officers.  If a claim for indemnification or
advancement of expenses under this Article Tenth is not paid in full within
thirty (30) days after a written claim therefor by the Indemnified Person has
been received by the Company, the Indemnified Person may file suit to recover
the unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim.  In any such action
the Company shall have the burden of proving that the Indemnified Person is not
entitled to the requested indemnification or advancement of expenses under
applicable law.

4. Indemnification of Employees and Agents.  The Company may indemnify and
advance expenses to any person who was or is made or is threatened to be made or
is otherwise involved in any Proceeding by reason of the fact that such person,
or a person for whom such person is the legal representative, is or was an
employee or agent of the Company or, while an employee or agent of the Company,
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation or of a partnership, joint venture, limited
liability company, trust, enterprise or nonprofit entity, including service with
respect to employee benefit plans, against all liability and loss suffered and
expenses (including attorneys' fees) reasonably incurred by such person in
connection with such Proceeding.  The ultimate determination of entitlement to
indemnification of persons who are non-director or officer employees or agents
shall be made in such manner as is determined by the Board of Directors in its
sole discretion.  Notwithstanding the foregoing sentence, the Company shall not
be required to indemnify a person in connection with a Proceeding initiated by
such person if the Proceeding was not authorized in advance by the Board of
Directors.

92

--------------------------------------------------------------------------------

5. Advancement of Expenses of Employees and Agents.  The Company may pay the
expenses (including attorneys' fees) incurred by an employee or agent in
defending any Proceeding in advance of its final disposition on such terms and
conditions as may be determined by the Board of Directors.

6. Non-Exclusivity of Rights.  The rights conferred on any person by this
Article Tenth shall not be exclusive of any other rights which such person may
have or hereafter acquire under any statute, provision of the Company's
certificate of incorporation, the Company's bylaws, agreement, vote of
stockholders or disinterested directors or otherwise.

7. Other Indemnification.  The Company's obligation, if any, to indemnify any
person who was or is serving at its request as a director, officer or employee
of another Company, partnership, limited liability company, joint venture,
trust, organization or other enterprise shall be reduced by any amount such
person may collect as indemnification from such other Company, partnership,
limited liability company, joint venture, trust, organization or other
enterprise.

8. Insurance.  The Board of Directors may, to the full extent permitted by
applicable law as it presently exists, or may hereafter be amended from time to
time, authorize an appropriate officer or officers to purchase and maintain at
the Company's expense insurance:  (a) to indemnify the Company for any
obligation which it incurs as a result of the indemnification of directors,
officers and employees under the provisions of this Article Tenth; and (b) to
indemnify or insure directors, officers and employees against liability in
instances in which they may not otherwise be indemnified by the Company under
the provisions of this Article Tenth.

9. Amendment or Repeal.  Any repeal or modification of the foregoing provisions
of this Article Tenth shall not adversely affect any right or protection
hereunder of any person in respect of any act or omission occurring prior to the
time of such repeal or modification.  The rights provided hereunder shall inure
to the benefit of any Indemnified Person and such person's heirs, executors and
administrators.

*    *    *

93

--------------------------------------------------------------------------------

3. That the foregoing amendment and restatement was approved by the sole
stockholder of the corporation entitled to vote on such action, representing all
of the outstanding shares of the corporation voting in favor of the amendment,
in accordance with Section 228 of the General Corporation Law.

4. That this Second Amended and Restated Certificate of Incorporation, which
restates and integrates and further amends the provisions of the Company's
certificate of incorporation, has been duly adopted in accordance with Sections
242 and 245 of the General Corporation Law.

[Signature page follows]

94

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amended and Restated Certificate of
Incorporation has been executed by a duly authorized officer of the Company on
this ____ day of April, 2020.

By:____________________________________
Name: _________________________________

Title: __________________________________

 

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PREFERRED STOCK FACE OF SECURITY

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.  NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF SUNOPTA FOODS INC. (THE "COMPANY") (AS FURTHER
AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"), THE COMPANY IS
AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY
CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO
REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND
THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR
RIGHTS.  THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND
RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE
PROVISIONS OF THE CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED
INTO THIS CERTIFICATE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

96

--------------------------------------------------------------------------------

Series A Preferred Stock
of
SUNOPTA FOODS INC.

SUNOPTA FOODS INC., a Delaware corporation (the "Company"), hereby certifies
that ■ (the "Holder") is the registered owner of ■ fully paid and non-assessable
shares of preferred stock, par value $0.001 per share, of the Company designated
as the Series A Preferred Stock (the "Preferred Stock").  The shares of
Preferred Stock are transferable on the books and records of the Transfer Agent,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer.  The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Preferred Stock represented hereby are issued and shall in all respects be
subject to the provisions of the Amended and Restated Certificate of
Incorporation of the Company, as the same may be amended from time to time (the
"Certificate of Incorporation").  Capitalized terms used herein but not defined
shall have the meaning given them in the Certificate of Incorporation.  The
Company will provide a copy of the Certificate of Incorporation to a Holder
without charge upon written request to the Company at its principal place of
business.

Reference is hereby made to select provisions of the Preferred Stock set forth
on the reverse hereof, and to the Certificate of Incorporation, which select
provisions and the Certificate of Incorporation shall for all purposes have the
same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Incorporation and is entitled to the benefits thereunder.

Unless the Transfer Agent's Certificate of Authentication hereon has been
properly executed, these shares of Preferred Stock shall not be entitled to any
benefit under the Certificate of Incorporation or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has executed this certificate this ■ day of ■,
2016.

 

SUNOPTA FOODS INC.

   

By:

 

 

Name: ■

 

Title: ■

By:

 

 

Name: ■

 

Title: ■


97

--------------------------------------------------------------------------------

TRANSFER AGENT'S CERTIFICATE OF AUTHENTICATION

These are shares of the Preferred Stock referred to in the within-mentioned
Certificate of Incorporation.

Dated: ■

 

■, as Transfer agent,



By

 

 

Authorized Signatory

REVERSE OF SECURITY

Dividends on each share of Preferred Stock shall be payable, when, as and if
declared by the Company's Board of Directors out of legally available funds as
provided in the Certificate of Incorporation.

The shares of Preferred Stock shall be exchangeable into the common shares of
SunOpta Inc., a company incorporated under the Business Corporations Act
(Canada), upon the satisfaction of the conditions and in the manner and
according to the terms set forth in the Certificate of Incorporation.

The shares of Preferred Stock may be redeemed by the Company upon the
satisfaction of the conditions and in the manner and according to the terms set
forth in the Certificate of Incorporation.

The Company will furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock and the qualifications, limitations or
restrictions of such preferences and/or rights.

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of
Preferred Stock evidenced hereby to: ■

 

 

(Insert assignee's social security or tax identification number)

 

(Insert address and zip code of assignee)

 


98

--------------------------------------------------------------------------------

and irrevocably appoints:

 

 

agent to transfer the shares of Preferred Stock evidenced hereby on the books of
the Transfer Agent.  The agent may substitute another to act for him or her.

Date:■

Signature:■

(Sign exactly as your name appears on the other side of this Preferred Stock
Certificate)

Signature must be guaranteed by an "eligible guarantor institution" that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program ("STAMP") or
such other "signature guarantee program" as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

Signature Guarantee:

99

--------------------------------------------------------------------------------

EXHIBIT B

OWNERSHIP NOTICE

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. 
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE, REASONABLY ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF SUNOPTA FOODS INC. (THE "COMPANY") (AS FURTHER
AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"),  THE COMPANY IS
AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY
CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO
REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND
THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR
RIGHTS.  THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND
RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE
PROVISIONS OF THE CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED
INTO THIS NOTICE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

This letter confirms and acknowledges that you are the registered owner of the
number and the class or series of shares of capital stock of the Company listed
on Schedule A to this letter.

In addition, please be advised that the Company will furnish without charge to
each stockholder of the Company who so requests the powers, designations,
preferences and relative participating, optional or other special rights of each
class of stock, or series thereof, of the Company and the qualifications,
limitations or restrictions of such preferences and/or rights, which are fixed
by the Charter.  Any such request should be directed to the Secretary of the
Company.

The shares of capital stock of the Company have been not been registered under
the Securities Act and, accordingly, may not be offered, sold, pledged or
otherwise transferred within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an effective registration statement
under the Act or an exemption from the registration requirements of the Act.

100

--------------------------------------------------------------------------------

Dated: ■

 

 

 

■, as Transfer agent



by

 

 

Authorized Signatory


101

--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER OF PREFERRED STOCK

Re: Series A Preferred Stock (the "Preferred Stock") of SunOpta Foods Inc. (the
"Company") This Certificate relates to shares of Preferred Stock held by (the
"Transferor") in*:

☐ book entry form; or

☐ definitive form.

The Transferor has requested the Transfer Agent by written order to exchange or
register the transfer of Preferred Stock.

In connection with such request and in respect of such Preferred Stock, the
Transferor does hereby certify that the Transferor is familiar with the
Certificate of Incorporation relating to the above-captioned Preferred Stock and
that the transfer of this Preferred Stock does not require registration under
the Securities Act of 1933 (the "Securities Act") because *:

☐ such Preferred Stock is being acquired for the Transferor's own account
without transfer;

☐ such Preferred Stock is being transferred to the Company;

☐ such Preferred Stock is being transferred to a qualified institutional buyer
(as defined in Rule 144A under the Securities Act), in reliance on Rule 144A; or

☐ such Preferred Stock is being transferred in reliance on and in compliance
with another exemption from the registration requirements of the Securities Act
(and based on an Opinion of Counsel if the Company so requests).

 

[INSERT NAME OF TRANSFEROR]

   

By:

 

Date: ■

___________________________

* Please check applicable box.

102

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SERIES B-1 PREFERRED STOCK FACE OF SECURITY

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.  NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF SUNOPTA FOODS INC. (THE "COMPANY"), AS AMENDED
(AS FURTHER AMENDED  OR AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"),
THE COMPANY IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE
SERIES OF ANY CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES
AND/OR RIGHTS.  THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE
OBLIGATIONS AND RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE
WITH, THE PROVISIONS OF THE CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY
INCORPORATED INTO THIS CERTIFICATE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

103

--------------------------------------------------------------------------------

Series B-1 Preferred Stock
of
SUNOPTA FOODS INC.

SUNOPTA FOODS INC., a Delaware corporation (the "Company"), hereby certifies
that ■ (the "Holder") is the registered owner of ■ fully paid and non-assessable
shares of preferred stock, par value $0.001 per share, of the Company designated
as the Series B-1 Preferred Stock (the "Preferred Stock").  The shares of
Preferred Stock are transferable on the books and records of the Transfer Agent,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer.  The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Preferred Stock represented hereby are issued and shall in all respects be
subject to the provisions of the Amended and Restated Certificate of
Incorporation of the Company, as amended, as the same may be further amended
from time to time (the "Certificate of Incorporation").  Capitalized terms used
herein but not defined shall have the meaning given them in the Certificate of
Incorporation.  The Company will provide a copy of the Certificate of
Incorporation to a Holder without charge upon written request to the Company at
its principal place of business.

Reference is hereby made to select provisions of the Preferred Stock set forth
on the reverse hereof, and to the Certificate of Incorporation, which select
provisions and the Certificate of Incorporation shall for all purposes have the
same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Incorporation and is entitled to the benefits thereunder.

Unless the Transfer Agent's Certificate of Authentication hereon has been
properly executed, these shares of Preferred Stock shall not be entitled to any
benefit under the Certificate of Incorporation or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has executed this certificate this ■ day of ■,
2020.

 

SUNOPTA FOODS INC.

     

By:

 

 

Name: ■

 

Title: ■

By:

 

 

Name: ■

 

Title: ■


104

--------------------------------------------------------------------------------

TRANSFER AGENT'S CERTIFICATE OF AUTHENTICATION

These are shares of the Preferred Stock referred to in the within-mentioned
Certificate of Incorporation.

Dated: ■

 

■, as Transfer agent,



By

 

 

Authorized Signatory

REVERSE OF SECURITY

Dividends on each share of Preferred Stock shall be payable, when, as and if
declared by the Company's Board of Directors out of legally available funds as
provided in the Certificate of Incorporation.

The shares of Preferred Stock shall be exchangeable into the common shares of
SunOpta Inc., a company incorporated under the Business Corporations Act
(Canada), upon the satisfaction of the conditions and in the manner and
according to the terms set forth in the Certificate of Incorporation.

The shares of Preferred Stock may be redeemed by the Company upon the
satisfaction of the conditions and in the manner and according to the terms set
forth in the Certificate of Incorporation.

The Company will furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock and the qualifications, limitations or
restrictions of such preferences and/or rights.

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of
Preferred Stock evidenced hereby to: ■

 

 

(Insert assignee's social security or tax identification number)

 

(Insert address and zip code of assignee)

 


105

--------------------------------------------------------------------------------

and irrevocably appoints:

 

 

agent to transfer the shares of Preferred Stock evidenced hereby on the books of
the Transfer Agent.  The agent may substitute another to act for him or her.

Date:■

Signature:■

(Sign exactly as your name appears on the other side of this Preferred Stock
Certificate)

Signature must be guaranteed by an "eligible guarantor institution" that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program ("STAMP") or
such other "signature guarantee program" as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

Signature Guarantee:

106

--------------------------------------------------------------------------------

EXHIBIT E

OWNERSHIP NOTICE

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. 
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE, REASONABLY ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION, AS AMENDED, OF SUNOPTA FOODS INC. (THE "COMPANY")
(AS FURTHER AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"), 
THE COMPANY IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE
SERIES OF ANY CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES
AND/OR RIGHTS.  THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE
OBLIGATIONS AND RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE
WITH, THE PROVISIONS OF THE CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY
INCORPORATED INTO THIS NOTICE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

This letter confirms and acknowledges that you are the registered owner of the
number and the class or series of shares of capital stock of the Company listed
on Schedule A to this letter.

In addition, please be advised that the Company will furnish without charge to
each stockholder of the Company who so requests the powers, designations,
preferences and relative participating, optional or other special rights of each
class of stock, or series thereof, of the Company and the qualifications,
limitations or restrictions of such preferences and/or rights, which are fixed
by the Charter.  Any such request should be directed to the Secretary of the
Company.

The shares of capital stock of the Company have been not been registered under
the Securities Act and, accordingly, may not be offered, sold, pledged or
otherwise transferred within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an effective registration statement
under the Act or an exemption from the registration requirements of the Act.

107

--------------------------------------------------------------------------------

Dated: ■

 

 

 

 ■, as Transfer agent



by

 

 

Authorized Signatory


108

--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER OF PREFERRED STOCK

Re: Series B-1 Preferred Stock (the "Preferred Stock") of SunOpta Foods Inc.
(the "Company") This Certificate relates to shares of Preferred Stock held by
(the "Transferor") in*:

☐ book entry form; or

☐ definitive form.

The Transferor has requested the Transfer Agent by written order to exchange or
register the transfer of Preferred Stock.

In connection with such request and in respect of such Preferred Stock, the
Transferor does hereby certify that the Transferor is familiar with the
Certificate of Incorporation relating to the above-captioned Preferred Stock and
that the transfer of this Preferred Stock does not require registration under
the Securities Act of 1933 (the "Securities Act") because *:

☐ such Preferred Stock is being acquired for the Transferor's own account
without transfer;

☐ such Preferred Stock is being transferred to the Company;

☐ such Preferred Stock is being transferred to a qualified institutional buyer
(as defined in Rule 144A under the Securities Act), in reliance on Rule 144A; or

☐ such Preferred Stock is being transferred in reliance on and in compliance
with another exemption from the registration requirements of the Securities Act
(and based on an Opinion of Counsel if the Company so requests).

 

[INSERT NAME OF TRANSFEROR]

   

By:

 

Date: ■

______________________

* Please check applicable box.

109

--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SERIES B-2 PREFERRED STOCK FACE OF SECURITY

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.  NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF SUNOPTA FOODS INC. (THE "COMPANY"), AS AMENDED
(AS FURTHER AMENDED  OR AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"),
THE COMPANY IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE
SERIES OF ANY CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES
AND/OR RIGHTS.  THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE
OBLIGATIONS AND RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE
WITH, THE PROVISIONS OF THE CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY
INCORPORATED INTO THIS CERTIFICATE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

110

--------------------------------------------------------------------------------

Series B-2 Preferred Stock
of
SUNOPTA FOODS INC.

SUNOPTA FOODS INC., a Delaware corporation (the "Company"), hereby certifies
that ■ (the "Holder") is the registered owner of ■ fully paid and non-assessable
shares of preferred stock, par value $0.001 per share, of the Company designated
as the Series B-2 Preferred Stock (the "Preferred Stock").  The shares of
Preferred Stock are transferable on the books and records of the Transfer Agent,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer.  The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Preferred Stock represented hereby are issued and shall in all respects be
subject to the provisions of the Amended and Restated Certificate of
Incorporation of the Company, as amended, as the same may be further amended
from time to time (the "Certificate of Incorporation").  Capitalized terms used
herein but not defined shall have the meaning given them in the Certificate of
Incorporation.  The Company will provide a copy of the Certificate of
Incorporation to a Holder without charge upon written request to the Company at
its principal place of business.

Reference is hereby made to select provisions of the Preferred Stock set forth
on the reverse hereof, and to the Certificate of Incorporation, which select
provisions and the Certificate of Incorporation shall for all purposes have the
same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Incorporation and is entitled to the benefits thereunder.

Unless the Transfer Agent's Certificate of Authentication hereon has been
properly executed, these shares of Preferred Stock shall not be entitled to any
benefit under the Certificate of Incorporation or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has executed this certificate this ■ day of ■,
2020.

 

SUNOPTA FOODS INC.

   

By:

 

 

Name: ■

 

Title: ■

By:

 

 

Name: ■

 

Title: ■


111

--------------------------------------------------------------------------------

TRANSFER AGENT'S CERTIFICATE OF AUTHENTICATION

These are shares of the Preferred Stock referred to in the within-mentioned
Certificate of Incorporation.

Dated: ■

 

■, as Transfer agent,



By

 

 

Authorized Signatory

REVERSE OF SECURITY

Dividends on each share of Preferred Stock shall be payable, when, as and if
declared by the Company's Board of Directors out of legally available funds as
provided in the Certificate of Incorporation.

The shares of Preferred Stock shall be exchangeable into the common shares of
SunOpta Inc., a company incorporated under the Business Corporations Act
(Canada), upon the satisfaction of the conditions and in the manner and
according to the terms set forth in the Certificate of Incorporation.

The shares of Preferred Stock may be redeemed by the Company upon the
satisfaction of the conditions and in the manner and according to the terms set
forth in the Certificate of Incorporation.

The Company will furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock and the qualifications, limitations or
restrictions of such preferences and/or rights.

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of
Preferred Stock evidenced hereby to: ■

 

 

(Insert assignee's social security or tax identification number)

 

(Insert address and zip code of assignee)

 


112

--------------------------------------------------------------------------------

and irrevocably appoints:

 

 

agent to transfer the shares of Preferred Stock evidenced hereby on the books of
the Transfer Agent.  The agent may substitute another to act for him or her.

Date:■

Signature:■

(Sign exactly as your name appears on the other side of this Preferred Stock
Certificate)

Signature must be guaranteed by an "eligible guarantor institution" that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program ("STAMP") or
such other "signature guarantee program" as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

Signature Guarantee:

113

--------------------------------------------------------------------------------

EXHIBIT H

OWNERSHIP NOTICE

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. 
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE, REASONABLY ACCEPTABLE TO IT THAT SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION, AS AMENDED, OF SUNOPTA FOODS INC. (THE "COMPANY")
(AS FURTHER AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"), 
THE COMPANY IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE
SERIES OF ANY CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES
AND/OR RIGHTS.  THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE
OBLIGATIONS AND RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE
WITH, THE PROVISIONS OF THE CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY
INCORPORATED INTO THIS NOTICE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

This letter confirms and acknowledges that you are the registered owner of the
number and the class or series of shares of capital stock of the Company listed
on Schedule A to this letter.

In addition, please be advised that the Company will furnish without charge to
each stockholder of the Company who so requests the powers, designations,
preferences and relative participating, optional or other special rights of each
class of stock, or series thereof, of the Company and the qualifications,
limitations or restrictions of such preferences and/or rights, which are fixed
by the Charter.  Any such request should be directed to the Secretary of the
Company.

The shares of capital stock of the Company have been not been registered under
the Securities Act and, accordingly, may not be offered, sold, pledged or
otherwise transferred within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an effective registration statement
under the Act or an exemption from the registration requirements of the Act.

114

--------------------------------------------------------------------------------

Dated: ■

 

 

 

 ■, as Transfer agent



by

 

 

Authorized Signatory


115

--------------------------------------------------------------------------------

EXHIBIT I

CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER OF PREFERRED STOCK

Re: Series B-2 Preferred Stock (the "Preferred Stock") of SunOpta Foods Inc.
(the "Company") This Certificate relates to shares of Preferred Stock held by
(the "Transferor") in*:

☐ book entry form; or

☐ definitive form.

The Transferor has requested the Transfer Agent by written order to exchange or
register the transfer of Preferred Stock.

In connection with such request and in respect of such Preferred Stock, the
Transferor does hereby certify that the Transferor is familiar with the
Certificate of Incorporation relating to the above-captioned Preferred Stock and
that the transfer of this Preferred Stock does not require registration under
the Securities Act of 1933 (the "Securities Act") because *:

☐ such Preferred Stock is being acquired for the Transferor's own account
without transfer;

☐ such Preferred Stock is being transferred to the Company;

☐ such Preferred Stock is being transferred to a qualified institutional buyer
(as defined in Rule 144A under the Securities Act), in reliance on Rule 144A; or

☐ such Preferred Stock is being transferred in reliance on and in compliance
with another exemption from the registration requirements of the Securities Act
(and based on an Opinion of Counsel if the Company so requests).

 

[INSERT NAME OF TRANSFEROR]

   

By:

 

Date: ■

_______________________

* Please check applicable box.




116

--------------------------------------------------------------------------------